Exhibit 10.1

 

 

 

CREDIT AGREEMENT

dated as of

April 9, 2010

among

ITC^DELTACOM, INC.,

THE LENDERS PARTY HERETO

and

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

as Administrative Agent

 

 

CREDIT SUISSE SECURITIES (USA) LLC,

as Sole Bookrunner and Lead Arranger

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

     Page ARTICLE I Definitions

SECTION 1.01.  Defined Terms

   1

SECTION 1.02.  Terms Generally

   25

SECTION 1.03.  Pro Forma Calculations

   25

SECTION 1.04.  Classification of Loans and Borrowings

   26 ARTICLE II The Credits

SECTION 2.01.  Commitments

   26

SECTION 2.02.  Loans

   26

SECTION 2.03.  Borrowing Procedure

   28

SECTION 2.04.  Evidence of Debt; Repayment of Loans

   29

SECTION 2.05.  Fees

   29

SECTION 2.06.  Interest on Loans

   30

SECTION 2.07.  Default Interest

   31

SECTION 2.08.  Alternate Rate of Interest

   31

SECTION 2.09.  Termination and Reduction of Commitments

   31

SECTION 2.10.  Conversion and Continuation of Borrowings

   32

SECTION 2.11.  RESERVED

   33

SECTION 2.12.  Optional Prepayment

   33

SECTION 2.13.  Mandatory Prepayments

   34

SECTION 2.14.  Reserve Requirements; Change in Circumstances

   34

SECTION 2.15.  Change in Legality

   35

SECTION 2.16.  Indemnity

   36

SECTION 2.17.  Pro Rata Treatment

   37

SECTION 2.18.  Sharing of Setoffs

   37

SECTION 2.19.  Payments

   38

SECTION 2.20.  Taxes

   38

SECTION 2.21.  Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate

   41

SECTION 2.22.  Swingline Loans

   42

SECTION 2.23.  Letters of Credit

   44 ARTICLE III Representations and Warranties

SECTION 3.01.  Organization; Powers

   48

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

     Page

SECTION 3.02.  Authorization

   48

SECTION 3.03.  Enforceability

   49

SECTION 3.04.  Governmental Approvals

   49

SECTION 3.05.  Financial Statements

   49

SECTION 3.06.  No Material Adverse Change

   50

SECTION 3.07.  Title to Properties; Possession Under Leases

   50

SECTION 3.08.  Subsidiaries

   51

SECTION 3.09.  Litigation; Compliance with Laws

   51

SECTION 3.10.  Agreements

   51

SECTION 3.11.  Federal Reserve Regulations

   51

SECTION 3.12.  Investment Company Act

   51

SECTION 3.13.  Use of Proceeds

   51

SECTION 3.14.  Tax Returns

   52

SECTION 3.15.  No Material Misstatements

   52

SECTION 3.16.  Employee Benefit Plans

   52

SECTION 3.17.  Environmental Matters

   52

SECTION 3.18.  Insurance

   53

SECTION 3.19.  Security Documents

   53

SECTION 3.20.  Location of Real Property and Leased Premises

   54

SECTION 3.21.  Labor Matters

   54

SECTION 3.22.  Solvency

   55

SECTION 3.23.  Sanctioned Persons

   55 ARTICLE IV Conditions of Lending

SECTION 4.01.  All Credit Events

   55

SECTION 4.02.  First Credit Event

   56 ARTICLE V Affirmative Covenants

SECTION 5.01.  Existence; Compliance with Laws; Businesses and Properties

   59

SECTION 5.02.  Insurance

   60

SECTION 5.03.  Taxes and Claims

   61

SECTION 5.04.  Financial Statements, Reports, etc.

   61

SECTION 5.05.  Litigation and Other Notices

   63

SECTION 5.06.  Information Regarding Collateral

   64

SECTION 5.07.  Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings

   64

SECTION 5.08.  Use of Proceeds

   64

SECTION 5.09.  Employee Benefits

   65

SECTION 5.10.  Compliance with Environmental Laws

   65

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

     Page

SECTION 5.11.  Preparation of Environmental Reports

   65

SECTION 5.12.  Further Assurances

   65 ARTICLE VI Negative Covenants

SECTION 6.01.  Indebtedness

   66

SECTION 6.02.  Liens

   69

SECTION 6.03.  Sale and Lease-Back Transactions

   72

SECTION 6.04.  Investments, Loans and Advances

   72

SECTION 6.05.  Mergers, Consolidations, Sales of Assets and Acquisitions

   74

SECTION 6.06.  Restricted Payments; Restrictive Agreements

   75

SECTION 6.07.  Transactions with Affiliates

   77

SECTION 6.08.  Business of the Borrower and the Subsidiaries

   77

SECTION 6.09.  Other Indebtedness and Agreements

   77

SECTION 6.10.  Interest Coverage Ratio

   78

SECTION 6.11.  Maximum Leverage Ratio

   78

SECTION 6.12.  Fiscal Year

   78

SECTION 6.13.  Certain Equity Securities

   78 ARTICLE VII Events of Default ARTICLE VIII The Administrative Agent and
the Collateral Agent ARTICLE IX Miscellaneous

SECTION 9.01.  Notices; Electronic Communications

   85

SECTION 9.02.  Survival of Agreement

   88

SECTION 9.03.  Binding Effect

   88

SECTION 9.04.  Successors and Assigns

   88

SECTION 9.05.  Expenses; Indemnity

   92

SECTION 9.06.  Right of Setoff

   94

SECTION 9.07.  Applicable Law

   94

SECTION 9.08.  Waivers; Amendment

   94

SECTION 9.09.  Interest Rate Limitation

   96

SECTION 9.10.  Entire Agreement

   96

 

iii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

     Page

SECTION 9.11.  WAIVER OF JURY TRIAL

   96

SECTION 9.12.  Severability

   96

SECTION 9.13.  Counterparts

   97

SECTION 9.14.  Headings

   97

SECTION 9.15.  Jurisdiction; Consent to Service of Process

   97

SECTION 9.16.  Confidentiality

   98

SECTION 9.17.  USA PATRIOT Act Notice

   98

SECTION 9.18.  Application of Proceeds

   99

SECTION 9.19.  Lender Action

   99

 

iv



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

SCHEDULES

     

Schedule 1.01(a)

   -    Guarantors

Schedule 1.01(b)

   -    Mortgaged Property

Schedule 1.01(c)

   -    Competitors

Schedule 1.01(d)

   -    Southern Assets

Schedule 1.01(e)

   -    Existing Letters of Credit

Schedule 2.01

   -    Lenders and Commitments

Schedule 3.04

   -    Governmental Approvals

Schedule 3.06

   -    Disclosed Matters

Schedule 3.08

   -    Subsidiaries

Schedule 3.09

   -    Litigation

Schedule 3.14

   -    Tax Returns

Schedule 3.17

   -    Environmental Matters

Schedule 3.18

   -    Insurance

Schedule 3.19(a)

   -    UCC Filing Offices

Schedule 3.19(c)

   -    Mortgage Filing Offices

Schedule 3.20(a)

   -    Owned Real Property

Schedule 3.20(b)

   -    Leased Real Property

Schedule 4.02(a)

   -    Local Counsel

Schedule 5.12

   -    Post-Closing Agreements

Schedule 6.01

   -    Existing Indebtedness

Schedule 6.02

   -    Existing Liens

Schedule 6.04

   -    Existing Investments

Schedule 6.05

   -    Asset Sales

Schedule 6.07

   -    Affiliate Transactions

EXHIBITS

     

Exhibit A

   -    Form of Administrative Questionnaire

Exhibit B

   -    Form of Assignment and Acceptance

Exhibit C

   -    Form of Borrowing Request

Exhibit D

   -    Form of Security Agreement

Exhibit E

   -    Form of Guarantee Agreement

Exhibit F

   -    Form of First Lien Intercreditor Agreement

Exhibit G

   -    Form of Mortgage

Exhibit H-1

   -    Form of Opinion of Hogan & Hartson LLP

Exhibit H-2

   -    Form of Local Counsel Opinion

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of April 9, 2010, among ITC^DELTACOM, INC., a Delaware
corporation (the “Borrower”), the Lenders (as defined in Article I), and CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders.

The Borrower has requested the Lenders to extend credit in the form of Revolving
Loans at any time and from time to time prior to the Revolving Credit Maturity
Date, in an aggregate principal amount at any time outstanding not in excess of
$30,000,000. The Borrower has requested the Swingline Lender to extend credit,
at any time and from time to time prior to the Revolving Credit Maturity Date,
in the form of Swingline Loans, in an aggregate principal amount at any time
outstanding not in excess of $2,500,000. The Borrower has requested the Issuing
Bank to issue Letters of Credit, in an aggregate face amount at any time
outstanding not in excess of $5,000,000, to support payment obligations incurred
in the ordinary course of business by the Borrower and the Subsidiaries. The
proceeds of the Revolving Loans and the Swingline Loans are to be used solely
for general corporate purposes of the Borrower and the Subsidiaries, including
Capital Expenditures and Permitted Acquisitions.

The Lenders are willing to extend such credit to the Borrower, and the Issuing
Bank is willing to issue Letters of Credit for the account of the Borrower, in
each case on the terms and subject to the conditions set forth herein and in
accordance with the terms of the Intercreditor Agreement. Accordingly, the
parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the product of (i) the
LIBO Rate in effect for such Interest Period and (ii) Statutory Reserves.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.



--------------------------------------------------------------------------------

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.07, the term “Affiliate”
shall also include any person that directly or indirectly owns 10% or more of
the Voting Stock of the person specified. Without limiting the generality of the
foregoing, (a) Affiliates of Welsh, Carson, Anderson & Stowe shall include
Welsh, Carson, Anderson & Stowe VIII, L.P., WCAS Capital Partners III, L.P.,
WCAS VIII Associates, LLC and WCAS CP III Associates, LLC and (b) Affiliates of
Tennenbaum Capital Partners, LLC shall include Special Value Opportunities Fund,
LLC, Special Value Expansion Fund, LLC, Special Value Continuation Partners, LP,
Special Value Absolute Return Fund, LLC, Special Value Bond Fund II, LLC and
Tennenbaum Opportunities Partners V, LP.

“Aggregate Revolving Credit Exposure” shall mean the aggregate amount of the
Lenders’ Revolving Credit Exposures.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate on such day for a three-month Interest Period commencing on such day plus
1%; provided that, for the avoidance of doubt, the Adjusted LIBO Rate for any
day shall be based on the rate determined on such day at approximately 11 a.m.
(London time) by reference to the British Bankers’ Association Interest
Settlement Rates for deposits in dollars (as set forth by any service selected
by the Administrative Agent that has been nominated by the British Bankers’
Association as an authorized vendor for the purpose of displaying such rates).
If the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate or the Adjusted LIBO Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition of Federal Funds Effective Rate,
the Alternate Base Rate shall be determined without regard to clause (b) or (c),
as applicable, of the preceding sentence until the circumstances giving rise to
such inability no longer exist. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective on the effective date of such change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate, as the case may be.

“Applicable Percentage” shall mean, for any day (a) with respect to any
Eurodollar Revolving Loan, 4.50% per annum, and (b) with respect to any ABR
Revolving Loan, 3.50% per annum.

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by the Borrower or any of the
Subsidiaries to any person other than the Borrower or any Guarantor of (a) any
Equity Interests of any of the Subsidiaries (other than directors’ qualifying
shares) or (b) any other assets of the Borrower or any of the Subsidiaries
(other than (i) inventory or other operating assets (such as fiber or ducts)
sold, leased or exchanged in the ordinary course of business, (ii) assets that
are damaged, obsolete or worn out or scrap, (iii) leasehold interests that are

 

2



--------------------------------------------------------------------------------

no longer used or useful in the business of the Borrower or any of the
Subsidiaries, (iv) dispositions by means of trade-in of equipment used in the
ordinary course of business, so long as such equipment is replaced,
substantially concurrently, by like-kind equipment, (v) cash and Permitted
Investments, in each case disposed of in the ordinary course of business,
(vi) dispositions between or among Foreign Subsidiaries, (vii) Southern Assets
and (viii) sales, transfers or other dispositions having a value not in excess
of $1,000,000 in the aggregate in any fiscal year (provided, that, for purposes
of calculating the amounts set forth in this clause (viii), any transaction or
series of related transactions involving aggregate consideration of $100,000 or
less may be excluded)).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit B or such other form as shall be approved by the Administrative
Agent.

“Bank Obligations” shall mean (a) the due and punctual payment of (i) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by the Borrower
under this Agreement in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral, and (iii) all other monetary
obligations of the Borrower to any of the Bank Secured Parties under this
Agreement and each of the other Loan Documents, including fees, costs, expenses
and indemnities, whether primary, secondary, direct, contingent, fixed or
otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), (b) the due and punctual
performance of all other obligations of the Borrower under or pursuant to this
Agreement and each of the other Loan Documents, (c) the due and punctual payment
and performance of all the obligations of each other Loan Party under or
pursuant to this Agreement and each of the other Loan Documents, and (d) the due
and punctual payment and performance of all obligations of each Loan Party under
each Hedging Agreement with a Hedge Provider.

“Bank Secured Parties” shall mean (a) the Lenders, (b) the Administrative Agent,
(c) the Collateral Agent, (d) any Issuing Bank, (e) each Hedge Provider, (f) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document, and (g) the permitted successors and assigns of each of
the foregoing.

“Benefit Plan Exchange Offer” shall mean any transaction in which the Borrower
acquires and/or retires Equity Plan Securities in exchange for other Equity Plan
Securities.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

3



--------------------------------------------------------------------------------

“Board Designees” shall mean individuals whose nomination for election,
appointment or election as directors of the Borrower is effectuated pursuant to
the Governance Agreement.

“Borrowing” shall mean (a) Revolving Loans of the same Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
dollar deposits in the London interbank market.

“Capital Expenditures” shall mean, for any period, the additions to property,
plant and equipment and other capital expenditures of the Borrower and its
consolidated Subsidiaries that are (or should be) set forth in a consolidated
statement of cash flows of the Borrower for such period prepared in accordance
with GAAP, whether such additions or expenditures are paid in cash or financed,
but excluding (i) any such expenditure made to restore, replace or rebuild
property to the condition of such property immediately prior to any damage,
loss, destruction or condemnation of such property, to the extent such
expenditure is made with insurance proceeds, condemnation awards or damage
recovery proceeds relating to any such damage, loss, destruction or
condemnation, (ii) expenditures for transactions permitted pursuant to
Section 6.04 (other than Section 6.04(i)) and (iii) amounts reinvested in
accordance with the definition of Net Cash Proceeds. For purposes of this
definition, the purchase price of equipment that is purchased simultaneously
with the trade-in of existing equipment or with insurance proceeds shall be
included in Capital Expenditures only to the extent of the gross amount of such
purchase price less the credit granted by the seller of such equipment for the
equipment being traded in at such time or the amount of such proceeds, as the
case may be.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

A “Change in Control” shall be deemed to have occurred on any date if (a) a
“person” or “group” (within the meaning of Sections 13(d) and 14(d)(2) of the
Exchange Act) other than the Permitted Investors becomes the “beneficial owner”
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Exchange

 

4



--------------------------------------------------------------------------------

Act) of more than 35% of the total voting power of the Voting Stock of the
Borrower on a Fully Diluted Basis and such ownership represents a greater
percentage of the total voting power of the Voting Stock of the Borrower, on a
Fully Diluted Basis, than the percentage of the total voting power of the Voting
Stock of the Borrower, on a Fully Diluted Basis, beneficially owned (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Exchange Act) by the Permitted Investors on such date, (b) individuals who on
the Closing Date constitute the board of directors of the Borrower (together
with any new directors whose appointment by the board of directors of the
Borrower or whose nomination by the board of directors of the Borrower for
election by the stockholders of the Borrower was approved by a vote of at least
a majority of the members of the board of directors then in office who either
were members of the board of directors on the Closing Date or whose appointment
or nomination for election was previously so approved) cease for any reason to
constitute a majority of the members of the board of directors of the Borrower
then in office or (c) any change in control (or similar event, however
denominated) with respect to the Borrower shall occur under and as defined in
any indenture or agreement in respect of Material Indebtedness to which the
Borrower is a party. For purposes of clause (b) of this definition, all Board
Designees shall be deemed to be members of the board of directors of the
Borrower whose appointment or nomination for election was approved in the manner
specified in such clause (b).

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or the Issuing Bank (or, for
purposes of Section 2.14, by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the Closing Date.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Credit Commitment or Swingline Commitment.

“Closing Date” shall mean April 9, 2010.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties.

“Collateral Agent” shall mean The Bank of New York Mellon Trust Company, N.A. in
its capacity as collateral agent under the Security Documents, and any successor
thereto.

 

5



--------------------------------------------------------------------------------

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Credit Commitment and Swingline Commitment.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

“Competitor” shall mean any person identified on Schedule 1.01(c) (or any
Affiliate thereof), as such Schedule may be updated from time to time by written
notice from the Borrower to the Administrative Agent to include any other person
(or any known Affiliate thereof) that engages primarily, or as one of its
principal activities, in the business of providing competitive local exchange
telecommunications services to business customers.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period (without giving effect to Net Transaction Costs or any extraordinary
gains or losses) plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) consolidated interest
expense for such period (including amortization of deferred financing fees and
other original issue discount and banking fees, charges and commissions,
including letter of credit fees and commitment fees), (ii) consolidated income
tax expense for such period (including state single business unitary and similar
taxes imposed in lieu of income taxes), (iii) all amounts attributable to
depreciation and amortization for such period, (iv) non-cash charges for such
period for asset impairment charges and other similar write-offs of long-term
assets, restructuring charges, costs of exiting a facility and charges
associated with equity compensation, and (v) any cash received in the current
period associated with any amounts previously excluded from Consolidated EBITDA
pursuant to clause (b)(ii) below, and minus (b) without duplication (i) cash
payments made during such period on account of non-cash charges added to
Consolidated Net Income pursuant to clause (a)(iv) above in a previous period
(excluding cash payments made for non-cash charges incurred prior to the Closing
Date) and (ii) to the extent included in determining such Consolidated Net
Income, non-cash gains on sales or other dispositions of assets for such period,
all determined on a consolidated basis in accordance with GAAP.

“Consolidated Interest Expense” shall mean, for any period, the sum of (a) the
interest expense (including imputed interest expense in respect of Capital Lease
Obligations and Synthetic Lease Obligations) of the Borrower and the
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP, plus (b) any interest accrued during such period in respect of
Indebtedness of the Borrower or any Subsidiary that is required to be
capitalized rather than included in consolidated interest expense for such
period in accordance with GAAP; provided that Consolidated Interest Expense
shall not include expenses for amortization of deferred financing or debt
issuance costs or original issue discount. For purposes of the foregoing,
interest expense shall be determined after giving effect to any net payments
made or received by the Borrower or any Subsidiary with respect to interest rate
Hedging Agreements.

 

6



--------------------------------------------------------------------------------

“Consolidated Net Income” shall mean, for any period, the net income or loss of
the Borrower and its Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by the Subsidiary of that income is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, statute, rule or governmental regulation
applicable to such Subsidiary, (b) the income of any person in which any other
person (other than the Borrower or a wholly owned Subsidiary or any director
holding qualifying shares in accordance with applicable law) has a joint
interest, except to the extent of the amount of dividends or other distributions
actually paid to the Borrower or a wholly owned Subsidiary by such person during
such period, (c) any gains attributable to sales of assets out of the ordinary
course of business and (d) any income or loss attributable to the early
extinguishment of Indebtedness.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

“Credit Facilities” shall mean the revolving credit, swingline, and letter of
credit facilities provided for by this Agreement.

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean any Revolving Credit Lender that has
(a) defaulted in its obligation to make a Revolving Loan or to fund its
participation in a Letter of Credit or Swingline Loan required to be made or
funded by it hereunder, (b) notified the Administrative Agent or a Loan Party in
writing that it does not intend to satisfy any such obligations or (c) become
insolvent or the assets or management of which has been taken over by any
Governmental Authority.

“Disclosed Matter” shall mean the existence or occurrence of any matter which
has been disclosed by the Borrower (a) on Schedule 3.06 hereto, or (b) in any
filing on Form 10-K, 10-Q or 8-K made with the Securities and Exchange
Commission prior to April 9, 2010.

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than for Qualified Capital Stock), pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof (other than for Qualified Capital Stock), in whole or in part, or
requires the payment of any cash dividend or any other scheduled cash payment
constituting a return of capital, in each case at any time on or prior to the
date that is 91 days after the Revolving Credit Maturity Date, or (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interest referred to in
clause (a) above, in each case at any time prior to the date that is 91 days
after the Revolving Credit Maturity Date.

 

7



--------------------------------------------------------------------------------

“dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.

“Eligible Assignee” shall mean any commercial bank, insurance company,
investment or mutual fund or other entity (but not any natural person) that is
an “accredited investor” (as defined in Regulation D under the Securities Act of
1933, as amended) that extends credit or invests in bank loans as one of its
businesses; provided that (a) neither the Borrower nor any of the Subsidiaries
nor (b) any Competitor shall be an Eligible Assignee.

“Environmental Laws” shall mean all former, current and future Federal, state,
local and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, legally binding directives and orders
(including consent orders), in each case, relating to protection of the
environment, natural resources, human health and safety or the presence, Release
of, or exposure to, Hazardous Materials, or the generation, manufacture,
processing, distribution, use, treatment, storage, transport, recycling or
handling of, or the arrangement for such activities with respect to, Hazardous
Materials.

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release of any Hazardous Materials or (e) any contract or agreement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.

“Equity Plan” shall mean any stock option, restricted stock, stock incentive,
employee stock purchase, deferred compensation, profit sharing, defined benefit,
defined contribution or other benefit plan of the Borrower or any of its
Subsidiaries and the related award agreements under each such plan.

“Equity Plan Securities” shall mean any Equity Interests of the Borrower
awarded, granted, sold or issued pursuant to any Equity Plan.

 

8



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived), (b) any failure by
any Plan to satisfy the minimum funding standard (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Plan, in
each case whether or not waived, (c) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA, of an application for a waiver of the
minimum funding standard with respect to any Plan, (d) a determination that any
Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code), (e) the incurrence
by the Borrower or any of its ERISA Affiliates of any liability under Title IV
of ERISA with respect to the termination of any Plan or the withdrawal or
partial withdrawal of the Borrower or any of its ERISA Affiliates from any Plan
or Multiemployer Plan, (f) the receipt by the Borrower or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, (g) the receipt by the Borrower or any of its ERISA Affiliates of any
notice, or the receipt by any Multiemployer Plan from the Borrower or any of its
ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA or in
endangered or critical status, within the meaning of Section 305 of ERISA,
(h) the occurrence of a “prohibited transaction” with respect to which the
Borrower or any of the Subsidiaries is a “disqualified person” (within the
meaning of Section 4975 of the Code) or with respect to which the Borrower or
any such Subsidiary could otherwise be liable or (i) any other event or
condition with respect to a Plan or Multiemployer Plan that could result in
liability of the Borrower or any Subsidiary.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Events of Default” shall have the meaning assigned to such term in Article VII.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, as in
effect on the date hereof.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the

 

9



--------------------------------------------------------------------------------

jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction described in clause (a) above and (c) in the case of a Lender
(other than an assignee pursuant to a request by the Borrower under
Section 2.21(a)), any withholding tax (including pursuant to FATCA) that is
imposed on amounts payable to such Lender pursuant to any law enacted at the
time such Lender becomes a party to this Agreement (or designates a new lending
office) or is attributable to such Lender’s failure to comply with
Sections 2.20(e) and 2.20(f), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.20(a).

“Existing Debt” shall mean, collectively, all obligations due or outstanding
under or in connection with (a) the existing first lien credit agreement dated
as of July 31, 2007, as amended, among the Borrower, Interstate Fibernet, Inc.,
the lenders party thereto and Credit Suisse, as administrative agent and
collateral agent, and (b) the existing second lien credit agreement dated as of
July 31, 2007, as amended, among the Borrower, Interstate Fibernet, Inc., the
lenders party thereto and Credit Suisse, as administrative agent and collateral
agent.

“Existing Debt Refinancing” shall mean the repayment in full and termination of
the Existing Debt and the irrevocable release of all Guarantees thereof and
security therefor.

“Existing Letter of Credit” shall mean each letter of credit previously issued
for the account of a Subsidiary of the Borrower that (a) is outstanding on the
Closing Date and (b) is listed on Schedule 1.01(e).

“FATCA” means Sections 1471 through 1474 of the Code and any regulations
thereunder or official governmental interpretations thereof.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

“Federal Stimulus Grant Funds” shall mean any proceeds awarded to the Borrower
or any of its wholly owned Subsidiaries by the United States Department of
Commerce or any other federal governmental agency pursuant to the American
Recovery and Reinvestment Act of 2009 or other similar legislation.

“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the L/C
Participation Fees and the Issuing Bank Fees.

 

10



--------------------------------------------------------------------------------

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“Fully Diluted Basis” shall mean, as of any date of determination, the sum of
(a) the number of shares of Voting Stock outstanding as of such date of
determination plus (b) the number of shares of Voting Stock issuable upon the
exercise, conversion or exchange of all then-outstanding warrants, options,
convertible capital stock or indebtedness, exchangeable capital stock or
indebtedness, or other rights exercisable for or convertible or exchangeable
into, directly or indirectly, shares of Voting Stock, whether at the time of
issue or upon the passage of time or upon the occurrence of some future event,
and whether or not in the money as of such date of determination.

“GAAP” shall mean United States generally accepted accounting principles applied
on a consistent basis.

“Governance Agreement” shall mean the Amended and Restated Governance Agreement,
dated as of July 26, 2005 and as amended through the Closing Date, among the
Borrower, WCAS Capital Partners III, L.P., Welsh, Carson, Anderson & Stowe VIII,
L.P., WCAS Information Partners, L.P., Special Value Absolute Bond Fund II, LLC,
Special Value Absolute Return Fund, LLC, and the other parties thereto, from
time to time, as amended.

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness or (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness; provided, however, that the
term “Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the primary obligation
in respect of which such

 

11



--------------------------------------------------------------------------------

Guarantee is made (or, if less, the maximum amount of such primary obligation
for which such person may be liable pursuant to the terms of the instrument
evidencing such Guarantee) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such person is
required to perform thereunder), as determined by such person in good faith.

“Guarantee Agreement” shall mean the Guarantee Agreement, substantially in the
form of Exhibit E, among the Borrower, the Guarantors party thereto and the
Administrative Agent for the benefit of the Bank Secured Parties.

“Guarantor” shall mean (a) any Parent required to provide a Parent Guarantee
pursuant to the Senior Secured Notes Indenture and (b) each Subsidiary listed on
Schedule 1.01(a), and each other Subsidiary that is or becomes a party to the
Guarantee Agreement.

“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, radon gas, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, chlorofluorocarbons and all other ozone-depleting
substances and (b) any chemical, material, substance or waste that is
prohibited, limited or regulated by or pursuant to any Environmental Law.

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Hedge Provider” shall mean each counterparty to any Hedging Agreement with a
Loan Party that either (i) is in effect on the Closing Date if such counterparty
is the Administrative Agent, a Lender or an Affiliate of the Administrative
Agent or a Lender as of the Closing Date or (ii) is entered into after the
Closing Date if such counterparty is the Administrative Agent, a Lender or an
Affiliate of the Administrative Agent or a Lender at the time such Hedging
Agreement is entered into, even if, in each case, the respective Administrative
Agent, a Lender or an Affiliate of the Administrative Agent or a Lender
subsequently ceases for any reason to be the Administrative Agent, a Lender or
an Affiliate of the Administrative Agent or a Lender.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such person
upon which interest charges are customarily paid, (d) all obligations of such
person under conditional sale or other title retention agreements relating to
property or assets purchased by such person, (e) all obligations of such person
issued or assumed as the deferred purchase price of property or services
(excluding trade accounts payable and accrued obligations incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned by such person, whether
or not the obligations secured thereby have been assumed, (g) all Guarantees by
such person of Indebtedness of others,

 

12



--------------------------------------------------------------------------------

(h) all Capital Lease Obligations and Synthetic Lease Obligations of such
person, (i) all reimbursement obligations of such person as an account party in
respect of letters of credit and (j) all reimbursement obligations of such
person in respect of bankers’ acceptances. The Indebtedness of any person shall
include the Indebtedness of any partnership in which such person is a general
partner, except to the extent that contractual provisions binding on the holder
of such Indebtedness provide that such person is not liable therefor.
Notwithstanding the foregoing, the Indebtedness of Southern shall be deemed not
to be Indebtedness of the Borrower or any of its Subsidiaries solely by virtue
of the existence of the Southern Liens.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Intercreditor Agreement” shall mean the First Lien Intercreditor Agreement,
substantially in the form of Exhibit F, among the Administrative Agent, the
Collateral Agent, the Senior Secured Notes Trustee, the grantors party thereto
and each additional representative from time to time party thereto.

“Interest Coverage Ratio” shall mean, at any date of determination, for any
period of four consecutive fiscal quarters, in each case taken as one accounting
period, the ratio of (a) Consolidated EBITDA for such period to (b) Consolidated
Interest Expense for such period.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan (including
any Swingline Loan), the last Business Day of each March, June, September and
December, and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day that would have been an Interest Payment Date had
successive Interest Periods of three months’ duration been applicable to such
Borrowing.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter, as the
Borrower may elect; provided, however, that (a) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day, (b) any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period and (c) no Interest Period for any Loan shall extend beyond the
maturity date of such Loan. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

13



--------------------------------------------------------------------------------

“Issuing Bank” shall mean, as the context may require, (a) Credit Suisse AG,
acting through any of its Affiliates or branches, in its capacity as the issuer
of Letters of Credit hereunder, (b) with respect to each Existing Letter of
Credit, the Lender that issued such Existing Letter of Credit and (c) any other
Lender that may become an Issuing Bank pursuant to Section 2.23(i) or 2.23(k),
with respect to Letters of Credit issued by such Lender. The Issuing Bank may,
in its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates or branches of the Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate or branch with respect to Letters of
Credit issued by such Affiliate or branch.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.05(c).

“L/C Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.23.

“L/C Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

“L/C Exposure” shall mean at any time the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time and (b) the aggregate
amount of all L/C Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time. The L/C Exposure of any Revolving Credit
Lender at any time shall equal its Pro Rata Percentage of the aggregate L/C
Exposure at such time.

“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

“Lenders” shall mean (a) the persons listed on Schedule 2.01 (other than any
such person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) and (b) any person that has become a party hereto pursuant to an
Assignment and Acceptance. Unless the context clearly indicates otherwise, the
term “Lenders” shall include the Swingline Lender.

“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.23 and any Existing Letters of Credit.

“Leverage Ratio” shall mean, at any date of determination, the ratio of Total
Debt on such date to Consolidated EBITDA for the period of four consecutive
fiscal quarters most recently ended on or prior to such date.

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in dollars (as set
forth by any service selected by the Administrative Agent that has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates)

 

14



--------------------------------------------------------------------------------

for a period equal to such Interest Period; provided that, to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “LIBO Rate” shall be the interest rate per annum determined by
the Administrative Agent to be the average of the rates per annum at which
deposits in dollars are offered for such relevant Interest Period to major banks
in the London interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the beginning of such Interest Period.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Guarantee
Agreement, the Security Documents, and the promissory notes, if any, executed
and delivered pursuant to Section 2.04(e).

“Loan Parties” shall mean the Borrower and the Guarantors.

“Loans” shall mean the Revolving Loans and the Swingline Loans.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a materially adverse effect on (a) the
business, assets, liabilities, operations, condition (financial or otherwise) or
operating results of the Borrower and the Subsidiaries, taken as a whole,
(b) the ability of the Borrower or any other Loan Party to perform any of its
obligations under any Loan Document to which it is or will be a party or (c) the
rights and remedies of or benefits available to the Lenders under any Loan
Document; provided that no Disclosed Matter shall constitute a Material Adverse
Effect.

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Hedging Agreements,
of any one or more of the Borrower or any Subsidiary in an aggregate principal
amount exceeding $10,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Borrower or such
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

“Mortgaged Properties” shall mean, initially, the owned real properties and
leasehold and subleasehold interests of the Loan Parties specified on
Schedule 1.01(b), and shall include each other parcel of real property and
improvements thereto with respect to which a Mortgage is granted pursuant to
Section 5.12.

 

15



--------------------------------------------------------------------------------

“Mortgages” shall mean the mortgages, deeds of trust, leasehold mortgages,
assignments of leases and rents, modifications and other security documents
delivered pursuant to clause (i) of Section 4.02(h) or pursuant to Section 5.12,
each substantially in the form of Exhibit G.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean, with respect to any Asset Sale, the cash
proceeds (including cash proceeds subsequently received (as and when received)
in respect of noncash consideration initially received), net of (a) selling
expenses (including reasonable broker’s fees or commissions, legal fees,
transfer and similar taxes and the Borrower’s good faith estimate of income
taxes paid or payable in connection with such sale), (b) amounts provided as a
reserve, in accordance with GAAP, against any liabilities under any
indemnification obligations or purchase price adjustment associated with such
Asset Sale (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds) and
(c) the principal amount, premium or penalty, if any, interest and other amounts
on any Indebtedness for borrowed money which is secured by the asset sold in
such Asset Sale and which is required to be repaid with such proceeds (other
than any such Indebtedness assumed by the purchaser of such asset); provided,
however, that, if (i) the Borrower shall deliver a certificate of a Financial
Officer to the Administrative Agent at the time of receipt thereof setting forth
the Borrower’s intent to reinvest such proceeds in productive assets of a kind
then used or usable in the business of the Borrower and its Subsidiaries or to
make capital expenditures in connection with the improvement of the capital
assets of the Borrower or any of its Subsidiaries within 180 days of receipt of
such proceeds and (ii) no Default or Event of Default shall have occurred and
shall be continuing at the time of such certificate or at the proposed time of
the application of such proceeds, such proceeds shall not constitute Net Cash
Proceeds except to the extent not so used at the end of such 180-day period, at
which time such proceeds shall be deemed to be Net Cash Proceeds.

“Net Equity Proceeds” shall mean, with respect to each issuance or sale of any
Qualified Capital Stock of the Borrower or any capital contribution to the
Borrower, the cash proceeds (net of underwriting discounts and commissions and
other costs associated therewith; including those of attorneys, accountants and
other professionals) received by the Borrower from the sale or issuance of such
Qualified Capital Stock or from such capital contribution.

“Net Transaction Costs” shall mean (i) any income or expense amounts recorded in
connection with or required to be recorded to give effect to the Transactions or
(ii) any cash proceeds or expenditures related to the Transactions, whether such
amounts pursuant to (i) or (ii) occurred prior to, on, or after the Closing
Date.

“Obligations” shall mean all obligations defined as “First Lien Obligations” in
the Intercreditor Agreement.

 

16



--------------------------------------------------------------------------------

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Parent” shall mean any person that as a result of and after a Parent
Transaction is the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act) of 100% of the outstanding Equity Interests of the Borrower.

“Parent Guarantee” shall mean a Guarantee of the Borrower’s obligations under
the Senior Secured Notes by any Parent as required by the Senior Secured Notes
Indenture.

“Parent Transaction” shall mean a transaction, whether by merger, contribution,
capitalization or otherwise, pursuant to which the Borrower becomes a wholly
owned Subsidiary of any Parent; provided that (i) all of the Subsidiaries of the
Borrower immediately prior to such transaction (other than any Subsidiary
participating in such transaction that ceases to exist upon the consummation of
such transaction) shall remain Subsidiaries of the Borrower immediately after
such transaction and (ii) the “beneficial owners” (as defined in Rule 13d-3
under the Exchange Act) of the Equity Interests of the Borrower immediately
prior to such transaction shall be the “beneficial owners” (as defined in Rule
13d-3 under the Exchange Act) of the Equity Interests of any Parent in
substantially the same proportion immediately after such transaction.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form of Exhibit B to the Security Agreement.

“Permitted Acquisition” shall have the meaning assigned to such term in
Section 6.04(h).

“Permitted Investments” shall mean:

(a)  direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b)  obligations issued by any state of the United States of America or any
municipality or other political subdivision of any such state or any public
instrumentality thereof having, at the time of acquisition, the highest rating
obtainable from any of S&P, Moody’s or Fitch Ratings, Inc.;

(c)  investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least “A-1” (or the then equivalent grade) from S&P or at least “P-1” (or the
then equivalent grade) from Moody’s;

 

17



--------------------------------------------------------------------------------

(d)  investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;

(e)  fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (d) above;

(f)  investments in “money market funds” within the meaning of Rule 2a-7 under
the Investment Company Act of 1940, as amended, substantially all of whose
assets are invested in investments of the type described in clauses (a) through
(e) above; and

(g)  other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing.

“Permitted Investors” shall mean any of Tennenbaum Capital Partners, LLC, Welsh,
Carson, Anderson & Stowe, Credit Suisse Securities (Europe) Limited, and any of
their respective Affiliates.

“Permitted Payments to Parent” shall mean (a) for so long as the Borrower is a
member of a group filing a consolidated or combined tax return with any Parent,
payments to any Parent in respect of an allocable portion of the tax liabilities
of such group that is attributable to the Borrower and its Subsidiaries (“Tax
Payments”) and (b) any general administrative expenses incurred by any Parent
(including administrative expenses incurred in connection with the operation of
any Parent, the filing of required documents pursuant to the Exchange Act and
the offering of the Senior Secured Notes). The Tax Payments shall not exceed the
lesser of (i) the amount of the relevant tax (including any penalties and
interest) that the Borrower would owe if the Borrower were filing a separate tax
return (or a separate consolidated or combined return with its Subsidiaries that
are members of the consolidated or combined group), taking into account any
carryovers and carrybacks of tax attributes (such as net operating losses) of
the Borrower and such Subsidiaries from other taxable years and (ii) the net
amount of the relevant tax that any Parent actually owes to the appropriate
taxing authority. Any Tax Payments received from the Borrower shall be paid over
to the appropriate taxing authority within 30 days of any Parent’s receipt of
such Tax Payments or refunded to the Borrower.

“Permitted Reorganizations” shall mean a corporate reorganization transaction or
series of transactions approved by the Administrative Agent in its reasonable
discretion pursuant to which certain business operations of BTI Telecom Corp.
and its subsidiaries

 

18



--------------------------------------------------------------------------------

are combined with certain business operations of Interstate Fibernet, Inc.,
DeltaCom, Inc. and DeltaCom Information Systems, Inc. (whether accomplished by
merger, share exchange, stock transfer, asset transfer or otherwise) for
purposes of avoiding overlapping of certain interconnection agreements, certain
duplicative fees and expenses, and otherwise streamlining the business and
operations of the Borrower and its Subsidiaries; provided, that, in addition to
other reasonable conditions the Administrative Agent may require, (a) the person
formed by or surviving such merger or consolidation shall be a direct or
indirect wholly owned Subsidiary of the Borrower and if a Guarantor is a party
thereto, the person formed by or surviving such merger or consolidation shall be
a direct or indirect wholly owned Subsidiary Guarantor, (b) immediately after
giving effect to such reorganization, on a pro forma basis, the Borrower and its
Subsidiaries, taken as a whole, shall have a net worth equal to or greater than
the consolidated net worth of the Borrower and its Subsidiaries, taken as a
whole, immediately prior to such reorganization, and (c) such reorganization
does not result in any of the Subsidiaries no longer being wholly owned,
directly or indirectly, by the Borrower.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by Administrative Agent as its prime rate in effect at its principal office
in New York City and notified to the Borrower. The prime rate is a rate set by
the Administrative Agent based upon various factors, including the
Administrative Agent’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such rate.

“Pro Rata Percentage” of any Revolving Credit Lender at any time shall mean the
percentage of the Total Revolving Credit Commitment represented by such Lender’s
Revolving Credit Commitment. In the event the Revolving Credit Commitments shall
have expired or been terminated, the Pro Rata Percentages shall be determined on
the basis of the Revolving Credit Commitments most recently in effect, giving
effect to any subsequent assignments.

“Qualified Capital Stock” of any person shall mean any Equity Interest of such
person that is not Disqualified Stock.

“Register” shall have the meaning assigned to such term in Section 9.04(d).

 

19



--------------------------------------------------------------------------------

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

“Release” shall mean any actual release, spill, emission, leaking, dumping,
injection, pouring, deposit, disposal, discharge, dispersal, leaching or
migration into or through the environment or within, under, from or upon any
building, structure, facility or fixture.

“Required Lenders” shall mean, at any time, Lenders having Loans (excluding
Swingline Loans), L/C Exposure, Swingline Exposure and unused Revolving Credit
Commitments representing more than 50% of the sum of all Loans outstanding
(excluding Swingline Loans), L/C Exposure, Swingline Exposure and unused
Revolving Credit Commitments at such time; provided that the Revolving Loans,
L/C Exposure, Swingline Exposure and unused Revolving Credit Commitments of any
Defaulting Lender shall be disregarded in the determination of the Required
Lenders at any time.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restricted Indebtedness” shall mean Indebtedness of the Borrower or any
Subsidiary, the payment, prepayment, repurchase or defeasance of which is
restricted under Section 6.09(b).

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property (other than Qualified Capital Stock)) with
respect to any Equity Interests in the Borrower or any Subsidiary, or any
payment (whether in cash, securities or other property (other than Qualified
Capital Stock)), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Equity Interests in the Borrower or any Subsidiary.

“Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.

“Revolving Credit Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Loans hereunder (and to acquire
participations in Swingline Loans and Letters of Credit as provided for herein)
as set

 

20



--------------------------------------------------------------------------------

forth on Schedule 2.01, or in the Assignment and Acceptance pursuant to which
such Lender assumed its Revolving Credit Commitment, as applicable, as the same
may be (a) reduced from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Revolving Loans
of such Lender, plus the aggregate amount at such time of such Lender’s L/C
Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.

“Revolving Credit Lender” shall mean a Lender with a Revolving Credit Commitment
or an outstanding Revolving Loan.

“Revolving Credit Maturity Date” shall mean April 9, 2015.

“Revolving Loans” shall mean the revolving loans made by the Lenders to the
Borrower pursuant to Section 2.01.

“Secured Leverage Ratio” shall mean, at any date of determination, the ratio of
(a) Total Debt on any such date of determination that is secured by a Lien on
any assets of the Borrower or any of the Subsidiaries to (b) Consolidated EBITDA
for the period of four consecutive fiscal quarters most recently ended on or
prior to such date of determination.

“Secured Parties” shall mean (a) the Bank Secured Parties, (b) the holders of
the Senior Secured Notes, (c) the Senior Secured Notes Trustee and (d) the
successors and assigns of each of the foregoing.

“Security Agreement” shall mean the Security Agreement, substantially in the
form of Exhibit D, among the Borrower, the Subsidiaries party thereto and the
Collateral Agent for the benefit of the Secured Parties.

“Security Documents” shall mean the Mortgages, the Security Agreement, the
Intercreditor Agreement and each of the security agreements, mortgages and other
instruments and documents executed and delivered pursuant to any of the
foregoing or pursuant to Section 5.12.

“Senior Secured Notes” shall mean the Borrower’s 10.5% senior secured notes due
2016, issued pursuant to the Senior Secured Notes Indenture on the Closing Date
in an aggregate principal amount of $325,000,000.

“Senior Secured Notes Documents” shall mean the Senior Secured Notes, the Senior
Secured Notes Indenture, the Security Documents and all other documents executed
and delivered with respect to the Senior Secured Notes or the Senior Secured
Note Indenture.

 

21



--------------------------------------------------------------------------------

“Senior Secured Notes Indenture” shall mean the Indenture for the Senior Secured
Notes dated as of April 9, 2010 between the Borrower and the Senior Secured
Notes Trustee, as amended, supplemented or otherwise modified from time to time.

“Senior Secured Notes Trustee” shall mean The Bank of New York Mellon Trust
Company, N.A. and its successors and assigns acting as trustee under the Senior
Secured Notes Indenture.

“Significant Asset Sale” shall mean the sale, transfer, lease or other
disposition by the Borrower or any Subsidiary to any person other than the
Borrower or a Guarantor of all or substantially all of the assets of, or a
majority of the Equity Interests in, a person, or a division or line of business
or other business unit of a person.

“Southern” shall mean Southern Telecom Inc. and its affiliates described on
Schedule 1.01(d).

“Southern Assets” shall mean the fiber and related rights and assets owned or to
be owned by Southern or in which Southern has a security interest described on
Schedule 1.01(d), in each case, pursuant to the Southern Company Agreement.

“Southern Company Agreement” shall mean the Revised and Restated Fiber Optic
Facilities and Services Agreement, dated as of June 9, 1995 (as amended,
supplemented, renewed, replaced, or otherwise modified from time to time), among
Southern Development and Investment Group, Inc., on behalf of itself and as
agent for Alabama Power Company, Georgia Power Company, Gulf Power Company,
Mississippi Power Company, Savannah Electric and Power Company, Southern
Electric Generating Company and Southern Company Services, Inc., and MPX
Systems, Inc., which was assigned in part by MPX Systems, Inc. to Gulf States
FiberNet pursuant to an assignment dated as of July 25, 1995.

“Southern Lien” shall mean the Lien or Liens on the Southern Assets described on
Schedule 1.01(d).

“SPC” shall have the meaning assigned to such term in Section 9.04(i).

“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurodollar Loans shall be
deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of the
Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

22



--------------------------------------------------------------------------------

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” shall mean any subsidiary of the Borrower.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.22, as the same may be reduced from time to time
pursuant to Section 2.09.

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Credit Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

“Swingline Lender” shall mean Credit Suisse AG, acting through any of its
Affiliates or branches, in its capacity as lender of Swingline Loans hereunder.

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.22.

“Synthetic Lease” shall mean, as to any person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. federal income tax purposes, other than any such
lease under which such person is the lessor.

“Synthetic Lease Obligations” shall mean, as to any person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.

“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which the Borrower or any
Subsidiary is or may become obligated to make (a) any payment in connection with
a purchase by any third party from a person other than the Borrower or any
Subsidiary of any Equity Interest or Restricted Indebtedness or (b) any payment
(other than on account of a permitted purchase by it of any Equity Interest or
Restricted Indebtedness) the amount of which is determined by reference to the
price or value at any time of any Equity Interest or Restricted Indebtedness;
provided that no phantom stock or similar

 

23



--------------------------------------------------------------------------------

plan or any Equity Plan providing for payments only to current or former
directors, officers or employees of the Borrower or the Subsidiaries (or to
their heirs or estates) shall be deemed to be a Synthetic Purchase Agreement.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Total Debt” shall mean, at any time, the total Indebtedness of the Borrower and
the Subsidiaries at such time (excluding (a) Indebtedness of the type described
in clause (i) of the definition of such term, except to the extent of any
unreimbursed drawings thereunder, and (b) intercompany Indebtedness).

“Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time. The
initial Total Revolving Credit Commitment is $30,000,000.

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party,
and, in the case of the Borrower, the making of the Borrowings hereunder,
(b) the execution, delivery and performance by the Borrower and the Subsidiaries
party thereto of the Senior Secured Notes Documents and the issuance of the
Senior Secured Notes, (c) the Existing Debt Refinancing, and (d) the payment of
related fees and expenses.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.

“Unfunded Advances/Participations” shall mean (a) with respect to the
Administrative Agent, without duplication of amounts paid to the Administrative
Agent under the Intercreditor Agreement, the aggregate amount, if any, (i) made
available to the Borrower on the assumption that each Lender has made its
portion of the applicable Borrowing available to the Administrative Agent as
contemplated by Section 2.02(d) and (ii) with respect to which a corresponding
amount shall not in fact have been returned to the Administrative Agent by the
Borrower or made available to the Administrative Agent by any such Lender, and
(b) with respect to any Issuing Bank, the aggregate amount, if any, of
participations in respect of any outstanding L/C Disbursement with respect to
any Letters of Credit issued by such Issuing Bank that shall not have been
funded by the Revolving Credit Lenders in accordance with Sections 2.23(d) and
2.02(f).

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Voting Stock” shall mean, with respect to any person, Equity Interests of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such person.

 

24



--------------------------------------------------------------------------------

“wholly owned Subsidiary” of any person shall mean a subsidiary of such person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such person or one or
more wholly owned Subsidiaries of such person or by such person and one or more
wholly owned Subsidiaries of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02.  Terms Generally.  The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any Loan
Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time and (b) all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, however, that if the Borrower notifies the
Administrative Agent that the Borrower wishes to amend any covenant in
Article VI or any related definition to eliminate the effect of any change in
GAAP occurring after the date of this Agreement on the operation of such
covenant (or if the Administrative Agent notifies the Borrower that the Required
Lenders wish to amend Article VI or any related definition for such purpose),
then the Borrower’s compliance with such covenant shall be determined on the
basis of GAAP in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Borrower and the Required Lenders.

SECTION 1.03.  Pro Forma Calculations.  With respect to any period of four
consecutive fiscal quarters during which any Permitted Acquisition or
Significant Asset Sale occurs, the terms Consolidated EBITDA, Interest Coverage
Ratio, Leverage Ratio and Secured Leverage Ratio shall be calculated with
respect to such period on a pro forma basis after giving effect to such
Permitted Acquisition or Significant Asset Sale (including all pro forma
adjustments permitted or required by Article 11 of Regulation S-X under the
Securities Act of 1933, as amended; provided that all such adjustments shall be
set forth in a reasonably detailed certificate of a Financial Officer of the
Borrower), using, for purposes of making such calculations, the historical
financial statements of the Borrower and the Subsidiaries which shall be
reformulated as if such Permitted Acquisition or Significant Asset Sale, and any
other Permitted Acquisitions and Significant Asset Sales that have been
consummated during the period, had been consummated on the first day of such
period.

 

25



--------------------------------------------------------------------------------

SECTION 1.04.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

ARTICLE II

The Credits

SECTION 2.01.  Commitments.  Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make Revolving Loans to the Borrower, at any time
and from time to time after the date hereof, and until the earlier of the
Revolving Credit Maturity Date and the termination of the Revolving Credit
Commitment of such Lender in accordance with the terms hereof, in an aggregate
principal amount at any time outstanding that will not result in such Lender’s
Revolving Credit Exposure exceeding such Lender’s Revolving Credit Commitment.
Within the limits set forth in the preceding sentence and subject to the terms,
conditions and limitations set forth herein, the Borrower may borrow, pay or
prepay and reborrow Revolving Loans.

SECTION 2.02.  Loans.  (a)  Each Loan (other than Swingline Loans) shall be made
as part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their applicable Commitments; provided, however, that the
failure of any Lender to make any Loan shall not in itself relieve any other
Lender of its obligation to lend hereunder (it being understood, however, that
no Lender shall be responsible for the failure of any other Lender to make any
Loan required to be made by such other Lender). Except for Loans deemed made
pursuant to Section 2.02(f), the Loans comprising any Borrowing shall be in an
aggregate principal amount that is (i) an integral multiple of $100,000 and not
less than $500,000 or (ii) equal to the remaining available balance of the
applicable Commitments.

(b)  Subject to Sections 2.02(f), 2.08 and 2.15, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
pursuant to Section 2.03. Each Lender may at its option make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement. Borrowings of more than one Type may be outstanding at the same
time; provided, however, that the Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than eight Eurodollar Borrowings
outstanding hereunder at any time. For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.

 

26



--------------------------------------------------------------------------------

(c)  Except with respect to Loans made pursuant to Section 2.02(f), each Lender
shall make each Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds to such account in New York City as
the Administrative Agent may designate not later than 1:00 p.m., New York City
time, and the Administrative Agent shall promptly credit the amounts so received
to an account designated by the Borrower in the applicable Borrowing Request or,
if a Borrowing shall not occur on such date because any condition precedent
herein specified shall not have been met, return the amounts so received to the
respective Lenders.

(d)  Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower to but excluding the date such amount is repaid to the
Administrative Agent at (i) in the case of the Borrower, a rate per annum equal
to the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent manifest error). If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
shall constitute such Lender’s Loan as part of such Borrowing for purposes of
this Agreement, and the Borrower’s obligation to repay the Administrative Agent
such corresponding amount pursuant to this Section 2.02(d) shall cease.

(e)  Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Revolving Credit Borrowing if the Interest Period
requested with respect thereto would end after the Revolving Credit Maturity
Date.

(f)  If the Issuing Bank shall not have received from the Borrower the payment
required to be made by Section 2.23(e) within the time specified in such
Section, the Issuing Bank will promptly notify the Administrative Agent of the
L/C Disbursement and the Administrative Agent will promptly notify each
Revolving Credit Lender of such L/C Disbursement and its Pro Rata Percentage
thereof. Each Revolving Credit Lender shall pay by wire transfer of immediately
available funds to the Administrative Agent not later than 2:00 p.m., New York
City time, on such date (or, if such Revolving Credit Lender shall have received
such notice later than 12:00 (noon), New York City time, on any day, not later
than 10:00 a.m., New York City time, on the immediately following Business Day),
an amount equal to such Lender’s Pro Rata Percentage of such L/C Disbursement
(it being understood that (i) if the conditions precedent to borrowing set forth
in Sections 4.01(b) and (c) have been satisfied, such amount shall be deemed to
constitute

 

27



--------------------------------------------------------------------------------

an ABR Revolving Loan of such Lender and, to the extent of such payment, the
obligations of the Borrower in respect of such L/C Disbursement shall be
discharged and replaced with the resulting ABR Revolving Credit Borrowing, and
(ii) if such conditions precedent to borrowing have not been satisfied, then any
such amount paid by any Revolving Credit Lender shall not constitute a Loan and
shall not relieve the Borrower from its obligation to reimburse such L/C
Disbursement), and the Administrative Agent will promptly pay to the Issuing
Bank amounts so received by it from the Revolving Credit Lenders. The
Administrative Agent will promptly pay to the Issuing Bank any amounts received
by it from the Borrower pursuant to Section 2.23(e) prior to the time that any
Revolving Credit Lender makes any payment pursuant to this paragraph (f); any
such amounts received by the Administrative Agent thereafter will be promptly
remitted by the Administrative Agent to the Revolving Credit Lenders that shall
have made such payments and to the Issuing Bank, as their interests may appear.
If any Revolving Credit Lender shall not have made its Pro Rata Percentage of
such L/C Disbursement available to the Administrative Agent as provided above,
such Lender and the Borrower severally agree to pay interest on such amount, for
each day from and including the date such amount is required to be paid in
accordance with this paragraph to but excluding the date such amount is paid, to
the Administrative Agent for the account of the Issuing Bank at (i) in the case
of the Borrower, a rate per annum equal to the interest rate applicable to
Revolving Loans pursuant to Section 2.06(a), and (ii) in the case of such
Lender, for the first such day, the Federal Funds Effective Rate, and for each
day thereafter, the Alternate Base Rate.

SECTION 2.03.  Borrowing Procedure.  In order to request a Borrowing (other than
a Swingline Loan or a deemed Borrowing pursuant to Section 2.02(f), as to which
this Section 2.03 shall not apply), the Borrower shall notify the Administrative
Agent of such request by telephone (a) in the case of a Eurodollar Borrowing,
not later than 12:00 noon, New York City time, three Business Days before a
proposed Borrowing, and (b) in the case of an ABR Borrowing, not later than
12:00 noon, New York City time, one Business Day before a proposed Borrowing.
Each such telephonic Borrowing Request shall be irrevocable, and shall be
confirmed promptly by hand delivery or fax to the Administrative Agent of a
written Borrowing Request and shall specify the following information:
(i) whether such Borrowing is to be a Eurodollar Borrowing or an ABR Borrowing;
(ii) the date of such Borrowing (which shall be a Business Day); (iii) the
number and location of the account to which funds are to be disbursed; (iv) the
amount of such Borrowing; and (v) if such Borrowing is to be a Eurodollar
Borrowing, the Interest Period with respect thereto; provided, however, that,
notwithstanding any contrary specification in any Borrowing Request, each
requested Borrowing shall comply with the requirements set forth in
Section 2.02. If no election as to the Type of Borrowing is specified in any
such notice, then the requested Borrowing shall be an ABR Borrowing. If no
Interest Period with respect to any Eurodollar Borrowing is specified in any
such notice, then the Borrower shall be deemed to have selected an Interest
Period of one month’s duration. The Administrative Agent shall promptly advise
the applicable Lenders of any notice given pursuant to this Section 2.03 (and
the contents thereof), and of each Lender’s portion of the requested Borrowing.

 

28



--------------------------------------------------------------------------------

SECTION 2.04.  Evidence of Debt; Repayment of Loans.  (a)  The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Revolving Loan of such
Lender on the Revolving Credit Maturity Date. The Borrower hereby promises to
pay to the Swingline Lender the then unpaid principal amount of each Swingline
Loan on the earlier of the Revolving Credit Maturity Date and the date that is
at least five Business Days after such Swingline Loan is made, provided that on
each date that a Revolving Credit Borrowing is made, the Borrower shall repay
all Swingline Loans then outstanding.

(b)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c)  The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Class and Type thereof and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower or any Guarantor and each
Lender’s share thereof.

(d)  The entries made in the accounts maintained pursuant to paragraphs (b)
and (c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms.

(e)  Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form and substance reasonably acceptable to the Administrative Agent and
the Borrower. Notwithstanding any other provision of this Agreement, in the
event any Lender shall request and receive such a promissory note, the interests
represented by such note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.04) be represented by one or
more promissory notes payable to the payee named therein or its registered
assigns.

SECTION 2.05.  Fees.  (a)  The Borrower agrees to pay to each Revolving Credit
Lender (other than a Defaulting Lender for so long as, and with respect to the
period during which, such Revolving Credit Lender is a Defaulting Lender),
through the Administrative Agent, on the last Business Day of March, June,
September and December in each year and on each date on which any Revolving
Credit Commitment of such Lender shall expire or be terminated as provided
herein, a commitment fee (a “Commitment Fee”) equal to 1.25% per annum on the
daily unused amount of the Revolving Credit Commitment of such Lender during the
preceding quarter (or other period commencing with the date hereof or ending
with the Revolving Credit Maturity

 

29



--------------------------------------------------------------------------------

Date or the date on which the Revolving Credit Commitments of such Lender shall
expire or be terminated). All Commitment Fees shall be computed on the basis of
the actual number of days elapsed in a year of 360 days. For purposes of
calculating Commitment Fees only, no portion of the Revolving Credit Commitments
shall be deemed utilized as a result of outstanding Swingline Loans.

(b)  The Borrower agrees to pay to the Administrative Agent, for its own
account, the administrative fees separately agreed to from time to time in
writing (the “Administrative Agent Fees”).

(c)  The Borrower agrees to pay (i) to each Revolving Credit Lender, through the
Administrative Agent, on the last Business Day of March, June, September and
December of each year and on the date on which the Revolving Credit Commitment
of such Lender shall be terminated as provided herein, a fee (an “L/C
Participation Fee”) calculated on such Lender’s Pro Rata Percentage of the daily
aggregate L/C Exposure (excluding the portion thereof attributable to
unreimbursed L/C Disbursements) during the preceding quarter (or shorter period
commencing with the date hereof or ending with the Revolving Credit Maturity
Date or the date on which all Letters of Credit have been canceled or have
expired and the Revolving Credit Commitments of all Lenders shall have been
terminated) at a rate per annum equal to the Applicable Percentage from time to
time used to determine the interest rate on Revolving Credit Borrowings
comprised of Eurodollar Loans pursuant to Section 2.06, and (ii) to the Issuing
Bank with respect to each Letter of Credit (x) a fronting fee no greater than
0.25% per annum of the face amount of each Letter of Credit and (y) the standard
issuance and drawing fees specified from time to time by the Issuing Bank (all
fees in this clause (ii), collectively, the “Issuing Bank Fees”). All L/C
Participation Fees and the Issuing Bank Fees referred to in clause (ii)(x) above
shall be computed on the basis of the actual number of days elapsed in a year of
360 days.

(d)  All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that the Issuing Bank Fees shall be paid directly to the Issuing
Bank. Once paid, none of the Fees shall be refundable under any circumstances
unless an error was made in calculating any such Fees (as determined by, or
demonstrated to the reasonable satisfaction of, the Administrative Agent).

SECTION 2.06.  Interest on Loans.  (a)  Subject to the provisions of
Section 2.07, the Loans comprising each ABR Borrowing, including each Swingline
Loan, shall bear interest (computed on the basis of the actual number of days
elapsed over a year of 365 or 366 days, as the case may be, when the Alternate
Base Rate is determined by reference to the Prime Rate and over a year of
360 days at all other times and calculated from and including the date of such
Borrowing to but excluding the date of repayment thereof) at a rate per annum
equal to the Alternate Base Rate plus the Applicable Percentage in effect from
time to time.

 

30



--------------------------------------------------------------------------------

(b)  Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Percentage in effect from time to time.

(c)  Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. The
applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.07.  Default Interest.  If the Borrower shall default in the payment
of any principal of or interest on any Loan or any other amount due hereunder,
by acceleration or otherwise, or under any other Loan Document, then, until such
defaulted amount shall have been paid in full, to the extent permitted by law,
all amounts outstanding under this Agreement and the other Loan Documents shall
bear interest (after as well as before judgment), payable on demand, (a) in the
case of principal, at the rate otherwise applicable to such Loan pursuant to
Section 2.06 plus 2.00% per annum and (b) in all other cases, at a rate per
annum (computed on the basis of the actual number of days elapsed over a year of
365 or 366 days, as the case may be, when determined by reference to the Prime
Rate and over a year of 360 days at all other times) equal to the rate that
would be applicable to an ABR Revolving Loan plus 2.00% per annum.

SECTION 2.08.  Alternate Rate of Interest.  In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such dollar deposits are being offered will not adequately
and fairly reflect the cost to any Lender of making or maintaining its
Eurodollar Loan during such Interest Period, or that reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the Administrative Agent shall,
as soon as practicable thereafter, give written or fax notice of such
determination to the Borrower and the Lenders. In the event of any such
determination, until the Administrative Agent shall have advised the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, any request by the Borrower for a Eurodollar Borrowing pursuant to
Section 2.03 or 2.10 shall be deemed to be a request for an ABR Borrowing. Each
determination by the Administrative Agent under this Section 2.08 shall be
conclusive absent manifest error.

SECTION 2.09.  Termination and Reduction of Commitments.  (a)  The Revolving
Credit Commitments and the Swingline Commitment shall automatically terminate on
the Revolving Credit Maturity Date. The L/C Commitment shall automatically
terminate on the earlier to occur of (i) the termination of the Revolving Credit
Commitments and (ii) the date 30 days prior to the Revolving Credit Maturity
Date.

 

31



--------------------------------------------------------------------------------

(b)  Upon at least three Business Days’ prior irrevocable written or fax notice
to the Administrative Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Revolving Credit
Commitments or the Swingline Commitment; provided, however, that (i) each
partial reduction of the Revolving Credit Commitments shall be in an integral
multiple of $500,000, (ii) each partial reduction of the Swingline Commitment
shall be in an integral multiple of $100,000 and (iii) the Total Revolving
Credit Commitment shall not be reduced to an amount that is less than the
Aggregate Revolving Credit Exposure at the time.

(c)  Each reduction in the Revolving Credit Commitments hereunder shall be made
ratably among the Lenders in accordance with their respective applicable
Commitments. The Borrower shall pay to the Administrative Agent for the account
of the applicable Lenders, on the date of each termination or reduction, the
Commitment Fees on the amount of the Commitments so terminated or reduced
accrued to but excluding the date of such termination or reduction.

SECTION 2.10.  Conversion and Continuation of Borrowings.  The Borrower shall
have the right at any time upon prior irrevocable notice to the Administrative
Agent (a) not later than 12:00 (noon), New York City time, one Business Day
prior to conversion, to convert any Eurodollar Borrowing into an ABR Borrowing,
(b) not later than 12:00 (noon), New York City time, three Business Days prior
to conversion or continuation, to convert any ABR Borrowing into a Eurodollar
Borrowing or to continue any Eurodollar Borrowing as a Eurodollar Borrowing for
an additional Interest Period, and (c) not later than 12:00 (noon), New York
City time, three Business Days prior to conversion, to convert the Interest
Period with respect to any Eurodollar Borrowing to another permissible Interest
Period, subject in each case to the following:

(i)  each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

(ii)  if less than all the outstanding principal amount of any Borrowing shall
be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

(iii)  each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion;

(iv)  if any Eurodollar Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.16;

 

32



--------------------------------------------------------------------------------

(v)  any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a Eurodollar Borrowing;

(vi)  any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing; and

(vii)  upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default or Event of Default, no outstanding Loan may be converted into, or
continued as, a Eurodollar Loan.

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall advise the Lenders of any notice given pursuant to
this Section 2.10 and of each Lender’s portion of any converted or continued
Borrowing. If the Borrower shall not have given notice in accordance with this
Section 2.10 to continue any Borrowing into a subsequent Interest Period (and
shall not otherwise have given notice in accordance with this Section 2.10 to
convert such Borrowing), such Borrowing shall, at the end of the Interest Period
applicable thereto (unless repaid pursuant to the terms hereof), automatically
be continued into an ABR Borrowing.

SECTION 2.11.  RESERVED

SECTION 2.12.  Optional Prepayment.  (a)  The Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
upon at least three Business Days’ prior written or fax notice (or telephone
notice promptly confirmed by written or fax notice) in the case of Eurodollar
Loans, or written or fax notice (or telephone notice promptly confirmed by
written or fax notice) on the Business Day of prepayment in the case of ABR
Loans, to the Administrative Agent before 12:00 (noon), New York City time;
provided, however, that each partial prepayment of a Revolving Credit Borrowing
shall be in an amount that is an integral multiple of $100,000 and not less than
$500,000.

(b)  Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable unless conditioned upon a refinancing, in which case it shall still
be subject to Section 2.16, and shall commit the Borrower to prepay such
Borrowing by the amount

 

33



--------------------------------------------------------------------------------

stated therein on the date stated therein. All prepayments under this
Section 2.12 shall be subject to Section 2.16 but otherwise without premium or
penalty. All prepayments under this Section 2.12 (other than prepayments of ABR
Revolving Loans that are not made in connection with the termination or
permanent reduction of the Revolving Credit Commitments) shall be accompanied by
accrued and unpaid interest on the principal amount to be prepaid to but
excluding the date of payment.

SECTION 2.13.  Mandatory Prepayments.  (a)  In the event of any termination of
all the Revolving Credit Commitments, the Borrower shall, on the date of such
termination, repay or prepay all its outstanding Revolving Credit Borrowings and
all outstanding Swingline Loans and replace or cause to be canceled (or make
other arrangements satisfactory to the Administrative Agent and the Issuing Bank
with respect to) all outstanding Letters of Credit. If, after giving effect to
any partial reduction of the Revolving Credit Commitments or at any other time,
the Aggregate Revolving Credit Exposure would exceed the Total Revolving Credit
Commitment, then the Borrower shall, on the date of such reduction or at such
other time, repay or prepay Revolving Credit Borrowings or Swingline Loans (or a
combination thereof). If the Aggregate Revolving Credit Exposure still exceeds
the Total Revolving Credit Commitment after the Revolving Credit Borrowings and
Swingline Loans have been repaid or prepaid in full pursuant to the preceding
sentence, the Borrower shall replace or cause to be canceled (or make other
arrangements satisfactory to the Administrative Agent and the Issuing Bank with
respect to) Letters of Credit in an amount sufficient to eliminate such excess.

(b)  Not later than the fifth Business Day following the receipt of Net Cash
Proceeds in respect of any Asset Sale, the Borrower shall apply 100% of the Net
Cash Proceeds received with respect thereto to prepay outstanding Revolving
Credit Borrowings or Swingline Loans (or a combination thereof).

SECTION 2.14.  Reserve Requirements; Change in
Circumstances.  (a)  Notwithstanding any other provision of this Agreement, if
any Change in Law shall impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of or credit extended by any Lender or the Issuing Bank (except any such
reserve requirement which is reflected in the Adjusted LIBO Rate) or shall
impose on such Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein, and the result of any of the
foregoing shall be to increase the cost to such Lender or the Issuing Bank of
making or maintaining any Eurodollar Loan or increase the cost to any Lender of
issuing or maintaining any Letter of Credit or purchasing or maintaining a
participation therein or to reduce the amount of any sum received or receivable
by such Lender or the Issuing Bank hereunder (whether of principal, interest or
otherwise) by an amount deemed by such Lender or the Issuing Bank to be
material, then the Borrower will pay to such Lender or the Issuing Bank, as the
case may be, at the time set forth in paragraph (c) of this Section 2.14 such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

 

34



--------------------------------------------------------------------------------

(b)  If any Lender or the Issuing Bank shall have determined that any Change in
Law regarding capital adequacy has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made or participations in Letters of Credit
purchased by such Lender pursuant hereto or the Letters of Credit issued by the
Issuing Bank pursuant hereto to a level below that which such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Bank’s policies and the policies of such Lender’s or the Issuing
Bank’s holding company with respect to capital adequacy) by an amount deemed by
such Lender or the Issuing Bank to be material, then from time to time the
Borrower shall pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

(c)  A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) above shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender or the Issuing Bank the amount shown as due on
any such certificate delivered by it within 10 days after its receipt of the
same.

(d)  Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be under any obligation to compensate any Lender or
the Issuing Bank under paragraph (a) or (b) above with respect to increased
costs or reductions with respect to any period prior to the date that is
120 days prior to such request if such Lender or the Issuing Bank knew or could
reasonably have been expected to know of the circumstances giving rise to such
increased costs or reductions and of the fact that such circumstances would
result in a claim for increased compensation by reason of such increased costs
or reductions; provided further that the foregoing limitation shall not apply to
any increased costs or reductions arising out of the retroactive application of
any Change in Law within such 120-day period. The protection of this
Section shall be available to each Lender and the Issuing Bank regardless of any
possible contention of the invalidity or inapplicability of the Change in Law
that shall have occurred or been imposed.

SECTION 2.15.  Change in Legality.  (a)  Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:

(i)  such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods) and ABR Loans will not thereafter (for

 

35



--------------------------------------------------------------------------------

such duration) be converted into Eurodollar Loans, whereupon any request for a
Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar Borrowing
or to continue a Eurodollar Borrowing for an additional Interest Period) shall,
as to such Lender only, be deemed a request for an ABR Loan (or a request to
continue an ABR Loan as such for an additional Interest Period or to convert a
Eurodollar Loan into an ABR Loan, as the case may be), unless such declaration
shall be subsequently withdrawn; and

(ii)  such Lender may require that all outstanding Eurodollar Loans made by it
be converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

(b)  For purposes of this Section 2.15, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrower.

SECTION 2.16.  Indemnity.  The Borrower shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence of
(a) any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Eurodollar Loan
prior to the end of the Interest Period in effect therefor, (ii) the conversion
of any Eurodollar Loan to an ABR Loan, or the conversion of the Interest Period
with respect to any Eurodollar Loan, in each case other than on the last day of
the Interest Period in effect therefor, or (iii) any Eurodollar Loan to be made
by such Lender (including any Eurodollar Loan to be made pursuant to a
conversion or continuation under Section 2.10) not being made after notice of
such Loan shall have been given by the Borrower hereunder (any of the events
referred to in this clause (a) being called a “Breakage Event”) or (b) any
default in the making of any payment or prepayment required to be made
hereunder. In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (i) its cost of
obtaining funds for the Eurodollar Loan that is the subject of such Breakage
Event for the period from the date of such Breakage Event to the last day of the
Interest Period in effect (or that would have been in effect) for such Loan over
(ii) the amount of interest likely to be realized by such Lender in redeploying
the funds released or not utilized by reason of such Breakage Event for such
period. A certificate of any Lender setting forth any amount or amounts which
such Lender is entitled to receive pursuant to this Section 2.16 shall be
delivered to the Borrower and shall be conclusive absent manifest error.

 

36



--------------------------------------------------------------------------------

SECTION 2.17.  Pro Rata Treatment.  Except as provided below in this
Section 2.17 with respect to Swingline Loans, subject to the express provisions
of this Agreement which require, or permit, differing payments to be made to
non-Defaulting Lenders as opposed to Defaulting Lenders, and as required under
Section 2.15, each Borrowing, each payment or prepayment of principal of any
Borrowing, each payment of interest on the Loans, each payment of the Commitment
Fees, each reduction of the Revolving Credit Commitments and each conversion of
any Borrowing to or continuation of any Borrowing as a Borrowing of any Type
shall be allocated pro rata among the Lenders in accordance with their
respective applicable Commitments (or, if such Commitments shall have expired or
been terminated, in accordance with the respective principal amounts of their
outstanding Loans). For purposes of determining the available Revolving Credit
Commitments of the Lenders at any time, each outstanding Swingline Loan shall be
deemed to have utilized the Revolving Credit Commitments of the Lenders
(including those Lenders which shall not have made Swingline Loans) pro rata in
accordance with such respective Revolving Credit Commitments. Each Lender agrees
that in computing such Lender’s portion of any Borrowing to be made hereunder,
the Administrative Agent may, in its discretion, round each Lender’s percentage
of such Borrowing to the next higher or lower whole dollar amount.

SECTION 2.18.  Sharing of Setoffs.  Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
Loan or Loans or L/C Disbursement as a result of which the unpaid principal
portion of its Loans and participations in L/C Disbursements shall be
proportionately less than the unpaid principal portion of the Loans and
participations in L/C Disbursements of any other Lender, it shall be deemed
simultaneously to have purchased from such other Lender at face value, and shall
promptly pay to such other Lender the purchase price for, a participation in the
Loans and L/C Exposure of such other Lender, so that the aggregate unpaid
principal amount of the Loans and L/C Exposure and participations in Loans and
L/C Exposure held by each Lender shall be in the same proportion to the
aggregate unpaid principal amount of all Loans and L/C Exposure then outstanding
as the principal amount of its Loans and L/C Exposure prior to such exercise of
banker’s lien, setoff or counterclaim or other event was to the principal amount
of all Loans and L/C Exposure outstanding prior to such exercise of banker’s
lien, setoff or counterclaim or other event; provided, however, that (i) if any
such purchase or purchases or adjustments shall be made pursuant to this
Section 2.18 and the payment giving rise thereto shall thereafter be recovered,
such purchase or purchases or adjustments shall be rescinded to the extent of
such recovery and the purchase price or prices or adjustment restored without
interest, and (ii) the provisions of this Section 2.18 shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans. The Borrower expressly consents to the foregoing arrangements and agrees
that any Lender holding a participation in a Loan or L/C Disbursement deemed to
have been

 

37



--------------------------------------------------------------------------------

so purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by the Borrower to such
Lender by reason thereof as fully as if such Lender had made a Loan directly to
the Borrower in the amount of such participation.

SECTION 2.19.  Payments.  (a)  The Borrower shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Loan Document not later than
12:00 (noon), New York City time, on the date when due in immediately available
dollars, without setoff, defense or counterclaim. Each such payment (other than
(i) Issuing Bank Fees, which shall be paid directly to the Issuing Bank, and
(ii) principal of and interest on Swingline Loans, which shall be paid directly
to the Swingline Lender except as otherwise provided in Section 2.22(e)) shall
be made to the Administrative Agent at its offices at Eleven Madison Avenue, New
York, NY 10010. All payments received by the Administrative Agent after 12:00
(noon), New York City time, shall be deemed received on the next Business Day
(in the Administrative Agent’s sole discretion) and any applicable interest
shall continue to accrue. The Administrative Agent shall promptly distribute to
each Lender any payments received by the Administrative Agent on behalf of such
Lender.

(b)  Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

(c)  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower does not in
fact make such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, and to pay interest thereon,
for each day from and including the date such amount is distributed to it to,
but excluding, the date of payment to the Administrative Agent, at a rate
determined by the Administrative Agent to represent its cost of overnight or
short-term funds (which determination shall be conclusive absent manifest
error).

SECTION 2.20.  Taxes.  (a)  Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party hereunder or under any other
Loan Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that, if the Borrower or any other
Loan Party shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required

 

38



--------------------------------------------------------------------------------

deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Lender or Issuing Bank (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower or such Loan Party shall make such
deductions and (iii) the Borrower or such Loan Party shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

(b)  In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c)  The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 10 days after written demand therefor specifying in
reasonable detail the nature and amount of Indemnified Taxes or Other Taxes, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of the Borrower
or any other Loan Party hereunder or under any other Loan Document (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the Issuing Bank,
or by the Administrative Agent on behalf of itself, a Lender or the Issuing
Bank, shall be conclusive absent manifest error.

(d)  As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower or any other Loan Party to a Governmental Authority, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e)  Each Foreign Lender hereby agrees that it shall, no later than April 9,
2010 or, in the case of a Lender that becomes a party hereto pursuant to an
Assignment and Acceptance after April 9, 2010, within 10 days after such Foreign
Lender becomes a party hereto, or, in the case where a Foreign Lender changes
its applicable lending office by designating a different lending office (a “New
Lending Office”), within 10 days after such Lender designates the New Lending
Office, and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
able to do so, deliver to the Borrower and the Administrative Agent either
(i) two accurate, complete and signed copies of either (x) U.S. Internal Revenue
Service Form W-8ECI or successor form, or (y) U.S. Internal Revenue Service
Form W-8BEN or successor form, in each case, indicating that such Foreign Lender
is on the date of delivery thereof entitled to receive payments of interest
hereunder free from, or subject to a reduced rate of, withholding of United
States Federal income tax or (ii) in the case of such a Lender that is entitled
to claim exemption from withholding of United States Federal income tax under
Section 871(h) or Section 881(c) of the Code, (x) a

 

39



--------------------------------------------------------------------------------

certificate to the effect that such Lender is (A) not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (B) not a “10 percent shareholder”
within the meaning of Section 881(c)(3)(B) of the Code and (C) not a controlled
foreign corporation described in Section 881(c)(3)(C) of the Code and (y) two
accurate, complete and signed copies of U.S. Internal Revenue Service
Form W-8BEN or successor form. In addition, each Foreign Lender shall deliver
such forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Foreign Lender and shall deliver such forms within 20 days
after receipt of a written request therefor from the Borrower or the
Administrative Agent.

(f)  Each Lender and Administrative Agent that is a U.S. person as that term is
defined in Section 7701(a)(30) of the Code, other than a Lender or
Administrative Agent that may be treated as an exempt recipient based on the
indicators described in Treasury Regulation Section 1.6049-4(c)(1)(ii), hereby
agrees that it shall, no later than April 9, 2010 or, in the case of a Lender
that becomes a party hereto pursuant to an Assignment and Acceptance after
April 9, 2010, within 10 days after such Lender becomes a party hereto, deliver
to the Administrative Agent two accurate, complete and signed copies of U.S.
Internal Revenue Service Form W-9 or successor form, certifying that such Lender
or Administrative Agent, as the case may be, is on the date of delivery thereof
entitled to an exemption from United States backup withholding tax. Unless the
Administrative Agent has received such forms or other documents required by this
Section 2.20(f), the Borrower or the Administrative Agent, as applicable, shall
withhold amounts as required by applicable requirements of law from such
payments at the applicable statutory rate.

(g)  If a Lender determines that it has received a refund in respect of any
Indemnified Taxes or Other Taxes with respect to which the Borrower has paid
additional amounts pursuant to Section 2.20(a) or made an indemnity payment,
pursuant to this Section 2.20(c), it shall within 30 days from the date of such
receipt pay over such refund to the Borrower, net of all out-of-pocket expenses
of such Lender; provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other person.

(h)  If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender fails to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and Administrative Agent (A) a certification signed by
the chief financial officer, principal accounting officer, treasurer or
controller and (B) other documentation reasonably requested by the Borrower or
Administrative Agent sufficient for the Borrower and Administrative Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such applicable reporting requirements.

 

40



--------------------------------------------------------------------------------

SECTION 2.21.  Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate.  (a)  In the event (i) any Lender or the Issuing Bank delivers a
certificate requesting compensation pursuant to Section 2.14, (ii) any Lender or
the Issuing Bank delivers a notice described in Section 2.15, (iii) the Borrower
is required to pay any additional amount to any Lender or the Issuing Bank or
any Governmental Authority on account of any Lender or the Issuing Bank pursuant
to Section 2.20, (iv) any Lender becomes a Defaulting Lender or (v) any Lender
refuses to consent to any amendment, waiver or other modification of any Loan
Document requested by the Borrower that requires the consent of a greater
percentage of the Lenders than the Required Lenders and such amendment, waiver
or other modification is consented to by the Required Lenders, the Borrower may,
at its sole expense and effort (including with respect to the processing and
recordation fee referred to in Section 9.04(b)), upon notice to such Lender or
the Issuing Bank, as the case may be, and the Administrative Agent, require such
Lender or the Issuing Bank to transfer and assign, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
of its interests, rights and obligations under this Agreement to an Eligible
Assignee that shall assume such assigned obligations and, with respect to
clause (v) above, shall consent to such requested amendment, waiver or other
modification of any Loan Document (which Eligible Assignee may be another
Lender, if a Lender accepts such assignment); provided that (x) such assignment
shall not conflict with any law, rule or regulation or order of any court or
other Governmental Authority having jurisdiction, (y) the Borrower shall have
received the prior written consent of the Administrative Agent, the Issuing Bank
and the Swingline Lender, which consents shall not unreasonably be withheld or
delayed, and (z) the Borrower or such Eligible Assignee shall have paid to the
affected Lender or the Issuing Bank in immediately available funds an amount
equal to the sum of the principal of and interest accrued to the date of such
payment on the outstanding Loans or L/C Disbursements of such Lender or the
Issuing Bank, respectively, plus all Fees and other amounts accrued for the
account of such Lender or the Issuing Bank hereunder with respect thereto
(including any amounts under Sections 2.14 and 2.16); provided further that, if
prior to any such transfer and assignment the circumstances or event that
resulted in such Lender’s or the Issuing Bank’s claim for compensation under
Section 2.14, notice under Section 2.15 or the amounts paid pursuant to
Section 2.20, as the case may be, cease to cause such Lender or the Issuing Bank
to suffer increased costs or reductions in amounts received or receivable or
reduction in return on capital, or cease to have the consequences specified in
Section 2.15, or cease to result in amounts being payable under Section 2.20, as
the case may be (including as a result of any action taken by such Lender or the
Issuing Bank pursuant to paragraph (b) below), or if such Lender or the Issuing
Bank shall waive its right to claim further compensation under Section 2.14 in
respect of such circumstances or event or shall withdraw its notice under
Section 2.15 or shall waive its right to further payments under Section 2.20 in
respect of such circumstances or event or shall consent to the proposed
amendment, waiver, consent or other modification, as the case may be, then such
Lender or the Issuing Bank shall not thereafter be required to make any such
transfer and assignment hereunder. Each Lender and the Issuing Bank hereby
grants to the Administrative Agent an irrevocable power of attorney (which power
is coupled with an interest) to execute and deliver, on behalf of such Lender or
the Issuing Bank, as the case may be, as assignor, any Assignment and Acceptance
necessary to effectuate any assignment of such Lender’s or the Issuing Bank’s
interests hereunder in the circumstances contemplated by this Section 2.21(a).

 

41



--------------------------------------------------------------------------------

(b)  If (i) any Lender or the Issuing Bank shall request compensation under
Section 2.14, (ii) any Lender or the Issuing Bank delivers a notice described in
Section 2.15 or (iii) the Borrower is required to pay any additional amount to
any Lender or the Issuing Bank or any Governmental Authority on account of any
Lender or the Issuing Bank, pursuant to Section 2.20, then such Lender or the
Issuing Bank shall use reasonable efforts (which shall not require such Lender
or the Issuing Bank to incur an unreimbursed loss or unreimbursed cost or
expense or otherwise take any action inconsistent with its internal policies or
legal or regulatory restrictions or suffer any disadvantage or burden deemed by
it to be significant) (x) to file any certificate or document reasonably
requested in writing by the Borrower or (y) to assign its rights and delegate
and transfer its obligations hereunder to another of its offices, branches or
affiliates, if such filing or assignment would reduce its claims for
compensation under Section 2.14 or enable it to withdraw its notice pursuant to
Section 2.15 or would reduce amounts payable pursuant to Section 2.20, as the
case may be, in the future. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the Issuing Bank in connection with
any such filing or assignment, delegation and transfer.

SECTION 2.22.  Swingline Loans.  (a)  Swingline Commitment.  Subject to the
terms and conditions and relying upon the representations and warranties herein
set forth, the Swingline Lender agrees to make loans to the Borrower at any time
and from time to time on and after the Closing Date and until the earlier of the
Revolving Credit Maturity Date and the termination of the Revolving Credit
Commitments, in an aggregate principal amount at any time outstanding that will
not result in (i) the aggregate principal amount of all Swingline Loans
exceeding $2,500,000 in the aggregate or (ii) the Aggregate Revolving Credit
Exposure, after giving effect to any Swingline Loan, exceeding the Total
Revolving Credit Commitment. Each Swingline Loan shall be in a principal amount
that is a minimum of $500,000 and in integral multiples of $100,000. The
Swingline Commitment may be terminated or reduced from time to time as provided
herein. Within the foregoing limits, the Borrower may borrow, pay or prepay and
reborrow Swingline Loans hereunder, subject to the terms, conditions and
limitations set forth herein. No Swingline Loan shall be used for the purpose of
funding the payment of principal or interest of any other Swingline Loan.
Notwithstanding anything to the contrary contained in this Section 2.22 or
elsewhere in this Agreement, the Swingline Lender shall not be obligated to make
any Swingline Loan at a time when a Revolving Credit Lender is a Defaulting
Lender unless the Swingline Lender has entered into arrangements satisfactory to
it and the Borrower to eliminate the Swingline Lender’s risk with respect to the
Defaulting Lenders’ participation in such Swingline Loans, including by cash
collateralizing such Defaulting Lender’s Pro Rata Percentage of the outstanding
Swingline Loans.).

(b)  Swingline Loans.  The Borrower shall notify the Swingline Lender by fax, or
by telephone (promptly confirmed by fax), not later than 12:00 (noon), New York
City time, on the day of a proposed Swingline Loan. Such notice shall be
delivered on a

 

42



--------------------------------------------------------------------------------

Business Day, shall be irrevocable and shall refer to this Agreement and shall
specify the requested date (which shall be a Business Day) and amount of such
Swingline Loan and the wire transfer instructions for the account of the
Borrower to which the proceeds of the Swingline Loan should be disbursed. The
Swingline Lender shall make each Swingline Loan by wire transfer to the account
specified in such request.

(c)  Prepayment.  The Borrower shall have the right at any time and from time to
time to prepay any Swingline Loan, in whole or in part, upon giving written or
fax notice (or telephone notice promptly confirmed by written, or fax notice) to
the Swingline Lender before 12:00 (noon), New York City time, on the date of
prepayment at the Swingline Lender’s address for notices specified in
Section 9.01.

(d)  Interest.  Each Swingline Loan shall be an ABR Loan and, subject to the
provisions of Section 2.07, shall bear interest as provided in Section 2.06(a).

(e)  Participations.  The Swingline Lender may by written notice given to the
Administrative Agent not later than 1:00 p.m., New York City time, on any
Business Day require the Revolving Credit Lenders to acquire participations on
such Business Day in all or a portion of the Swingline Loans outstanding. Such
notice shall specify the aggregate amount of Swingline Loans in which Revolving
Credit Lenders will participate. The Administrative Agent will, promptly upon
receipt of such notice, give notice to each Revolving Credit Lender, specifying
in such notice such Lender’s Pro Rata Percentage of such Swingline Loan or
Loans. In furtherance of the foregoing, each Revolving Credit Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Revolving Credit Lender’s Pro Rata Percentage of such Swingline Loan or
Loans. Each Revolving Credit Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or an Event of
Default, and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each Revolving Credit Lender shall comply
with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.02(c) with respect
to Loans made by such Lender (and Section 2.02(c) shall apply, mutatis mutandis,
to the payment obligations of the Lenders) and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other person on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Borrower (or
other person liable for obligations of the Borrower) of any default in the
payment thereof.

 

43



--------------------------------------------------------------------------------

SECTION 2.23.  Letters of Credit.  (a)  General.  The Borrower may request the
issuance of, and the Issuing Bank agrees to issue, a Letter of Credit for the
Borrower’s own account or for the account of any of the Borrower’s Subsidiaries
(in which case the Borrower and such Subsidiary shall be co-applicants with
respect to such Letter of Credit), in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
while the L/C Commitment remains in effect, pursuant to Section 2.09(a). This
Section shall not be construed to impose an obligation upon the Issuing Bank to
issue any Letter of Credit that is inconsistent with the terms and conditions of
this Agreement. Notwithstanding anything to the contrary contained in this
Section 2.23 or elsewhere in this Agreement, in the event that a Revolving
Credit Lender is a Defaulting Lender, the Issuing Bank shall not be required to
issue any Letter of Credit unless the Issuing Bank has entered into arrangements
satisfactory to it and the Borrower to eliminate the Issuing Bank’s risk with
respect to the participation in Letters of Credit by all such Defaulting
Lenders, including by cash collateralizing each such Defaulting Lender’s Pro
Rata Percentage of each Letter of Credit.

(b)  Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  In
order to request the issuance of a Letter of Credit (or to amend, renew or
extend an existing Letter of Credit), the Borrower shall hand deliver or fax to
the Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, the date of issuance, amendment, renewal or
extension, the date on which such Letter of Credit is to expire (which shall
comply with paragraph (c) below), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare such Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if, and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that, after giving effect to such issuance, amendment, renewal or
extension (i) the L/C Exposure shall not exceed $5,000,000 and (ii) the
Aggregate Revolving Credit Exposure shall not exceed the Total Revolving Credit
Commitment.

(c)  Expiration Date.  Each Letter of Credit shall expire at the close of
business on the earlier of the date one year after the date of the issuance of
such Letter of Credit and the date that is five Business Days prior to the
Revolving Credit Maturity Date, unless such Letter of Credit expires by its
terms on an earlier date; provided, however, that a Letter of Credit may, upon
the request of the Borrower, include a provision whereby such Letter of Credit
shall be renewed automatically for additional consecutive periods of 12 months
or less (but not beyond the date that is five Business Days prior to the
Revolving Credit Maturity Date) unless the Issuing Bank notifies the beneficiary
thereof at least 30 days (or such longer period as may be specified in such
Letter of Credit) prior to the then-applicable expiration date that such Letter
of Credit will not be renewed.

 

44



--------------------------------------------------------------------------------

(d)  Participations.  By the issuance of a Letter of Credit and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Revolving Credit Lender, and each such Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Pro Rata Percentage of the aggregate amount available to be
drawn under such Letter of Credit, effective upon the issuance of such Letter of
Credit (or, in the case of an Existing Letter of Credit, on the Closing Date).
In consideration and in furtherance of the foregoing, each Revolving Credit
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Bank, such Lender’s Pro Rata Percentage of
each L/C Disbursement made by the Issuing Bank and not reimbursed by the
Borrower (or, if applicable, another party pursuant to its obligations under any
other Loan Document) forthwith on the date due as provided in Section 2.02(f).
Each Revolving Credit Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.

(e)  Reimbursement.  If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, the Borrower shall pay to the Administrative
Agent an amount equal to such L/C Disbursement not later than 3:00 p.m.,
New York City time, if the Borrower shall have received notice from the Issuing
Bank on or prior to 10:00 a.m., New York City time, on any Business Day, that
payment of such draft will be made on such Business Day, or, if the Borrower
shall have received such notice later than 10:00 a.m., New York City time, on
any Business Day, not later than 3:00 p.m., New York City time, on the
immediately following Business Day.

(f)  Obligations Absolute.  The Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:

(i)  any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

(ii)  any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;

(iii)  the existence of any claim, setoff, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other person may at
any time have against the beneficiary under any Letter of Credit, the Issuing
Bank, the Administrative Agent or any Lender or any other person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;

 

45



--------------------------------------------------------------------------------

(iv)  any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(v)  payment by the Issuing Bank under a Letter of Credit against presentation
of a draft or other document that does not comply with the terms of such Letter
of Credit; and

(vi)  any other act or omission to act or delay of any kind of the Issuing Bank,
the Lenders, the Administrative Agent or any other person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of the Borrower’s obligations hereunder.

Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrower hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
willful misconduct of the Issuing Bank. However, the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
gross negligence or willful misconduct in determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. It
is further understood and agreed that the Issuing Bank may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary and, in
making any payment under any Letter of Credit (i) the Issuing Bank’s exclusive
reliance on the documents presented to it under such Letter of Credit as to any
and all matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever and (ii) any noncompliance
in any immaterial respect of the documents presented under such Letter of Credit
with the terms thereof shall, in each case, be deemed not to constitute gross
negligence or willful misconduct of the Issuing Bank.

(g)  Disbursement Procedures.  The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall as promptly as possible
give telephonic notification, confirmed by fax, to the Administrative Agent and
the Borrower of such demand for payment and whether the Issuing Bank has made or
will make an L/C Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Revolving Credit Lenders with respect to any
such L/C Disbursement.

 

46



--------------------------------------------------------------------------------

(h)  Interim Interest.  If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless the Borrower shall reimburse such
L/C Disbursement in full on such date, the unpaid amount thereof shall bear
interest for the account of the Issuing Bank, for each day from and including
the date of such L/C Disbursement, to but excluding the earlier of the date of
payment by the Borrower or the date on which interest shall commence to accrue
thereon as provided in Section 2.02(f), at the rate per annum that would apply
to such amount if such amount were an ABR Revolving Loan.

(i)  Resignation or Removal of the Issuing Bank.  The Issuing Bank may resign at
any time by giving 30 days’ prior written notice to the Administrative Agent,
the Lenders and the Borrower, and may be removed at any time by the Borrower by
notice to the Issuing Bank, the Administrative Agent and the Lenders. Upon the
acceptance of any appointment as the Issuing Bank hereunder by a Lender that
shall agree to serve as successor Issuing Bank, such successor shall succeed to
and become vested with all the interests, rights and obligations of the retiring
Issuing Bank. At the time such removal or resignation shall become effective,
the Borrower shall pay all accrued and unpaid fees pursuant to
Section 2.05(c)(ii). The acceptance of any appointment as the Issuing Bank
hereunder by a successor Lender shall be evidenced by an agreement entered into
by such successor, in a form satisfactory to the Borrower and the Administrative
Agent, and, from and after the effective date of such agreement, (i) such
successor Lender shall have all the rights and obligations of the previous
Issuing Bank under this Agreement and the other Loan Documents and
(ii) references herein and in the other Loan Documents to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the resignation or removal of the Issuing Bank hereunder, the
retiring Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement and the other
Loan Documents with respect to Letters of Credit issued by it prior to such
resignation or removal, but shall not be required to issue additional Letters of
Credit.

(j)  Cash Collateralization.  If any Event of Default shall occur and be
continuing, the Borrower shall, on the Business Day it receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Credit Lenders holding participations in
outstanding Letters of Credit representing greater than 50% of the aggregate
undrawn amount of all outstanding Letters of Credit) thereof and of the amount
to be deposited, deposit in an account with the Administrative Agent, for the
benefit of the Revolving Credit Lenders, an amount in cash equal to the L/C
Exposure as of such date. Such deposit shall be held by the Collateral Agent as
collateral for the payment and performance of the Bank Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits in Permitted Investments, which investments
shall be made at the option and sole discretion of the Administrative Agent such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall
(i) automatically be applied by the Administrative Agent to reimburse the
Issuing Bank for L/C Disbursements for which it has not been reimbursed,

 

47



--------------------------------------------------------------------------------

(ii) be held for the satisfaction of the reimbursement obligations of the
Borrower for the L/C Exposure at such time and (iii) if the maturity of the
Loans has been accelerated (but subject to the consent of Revolving Credit
Lenders holding participations in outstanding Letters of Credit representing
greater than 50% of the aggregate undrawn amount of all outstanding Letters of
Credit), be applied to satisfy the Bank Obligations. If the Borrower is required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, such amount (to the extent not applied as aforesaid)
shall be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.

(k)  Additional Issuing Banks.  The Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed) and such Lender, designate one or more
additional Lenders to act as an issuing bank under the terms of this Agreement,
subject to reporting requirements reasonably satisfactory to the Administrative
Agent with respect to issuances, amendments, extensions and terminations of
Letters of Credit by such additional issuing bank. Any Lender designated as an
issuing bank pursuant to this paragraph (k) shall be deemed to be an “Issuing
Bank” (in addition to being a Lender) in respect of Letters of Credit issued or
to be issued by such Lender, and, with respect to such Letters of Credit, such
term shall thereafter apply to the other Issuing Bank and such Lender.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Administrative Agent, the Collateral
Agent, the Issuing Bank and each of the Lenders that:

SECTION 3.01.  Organization; Powers.  The Borrower and each of the Subsidiaries
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, (b) has all requisite power and authority
to own its property and assets and to carry on its business as now conducted and
as proposed to be conducted, (c) is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required, except
where the failure so to qualify could not reasonably be expected to result in a
Material Adverse Effect, and (d) has the power and authority to execute, deliver
and perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of the Borrower, to borrow hereunder.

SECTION 3.02.  Authorization.  The Transactions (a) have been duly authorized by
all requisite corporate and, if required, stockholder action and (b) will not
(i) violate (A) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents or
by-laws of the Borrower or any Subsidiary or (B) any order of any Governmental
Authority except to the extent such violation could not reasonably be expected
to have a Material Adverse Effect, (ii) be in conflict with, result in a breach
of or constitute (alone or with notice or lapse of time or

 

48



--------------------------------------------------------------------------------

both) a default under, or give rise to any right to accelerate or to require the
prepayment, repurchase or redemption of any obligation under any indenture,
agreement or other instrument to which the Borrower or any Subsidiary is a
party, except to the extent such conflict, breach, default or other violation
could not reasonably be expected to have a Material Adverse Effect or
(iii) result in the creation or imposition of any Lien upon or with respect to
any property or assets now owned or hereafter acquired by the Borrower or any
Subsidiary (other than any Lien created hereunder or under the Security
Documents).

SECTION 3.03.  Enforceability.  This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document when
executed and delivered by each Loan Party party thereto will constitute, a
legal, valid and binding obligation of such Loan Party enforceable against such
Loan Party in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

SECTION 3.04.  Governmental Approvals.  No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except for (a) filings
and recordings with respect to the Collateral to be made, or otherwise delivered
to Collateral Agent for filing and/or recordation, as of the Closing Date
(including the filing of Uniform Commercial Code financing statements, filings
with the United States Patent and Trademark Office and the United States
Copyright Office, and recordation of the Mortgages, (b) such as have been made
or obtained and are in full force and effect and (c) authorizations, approvals,
actions, notices and filings identified on Schedule 3.04 or which would not have
a Material Adverse Effect if not made or obtained.

SECTION 3.05.  Financial Statements.  (a)  The Borrower has heretofore furnished
to the Administrative Agent its consolidated balance sheets and related
statements of income, stockholder’s equity and cash flows as of and for the
fiscal year ended December 31, 2009, audited by and accompanied by the opinion
of BDO Seidman, LLP, independent public accountants, certified by its chief
financial officer. Such financial statements present fairly the financial
condition and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods. Such balance
sheets and the notes thereto disclose all material liabilities, direct or
contingent, of the Borrower and its consolidated Subsidiaries as of the dates
thereof. Such financial statements were prepared in accordance with GAAP applied
on a consistent basis, subject, in the case of unaudited financial statements,
to year-end audit adjustments and the absence of footnotes.

(b)  The Borrower has heretofore delivered to the Administrative Agent its
unaudited pro forma consolidated balance sheet and related pro forma statements
of income, stockholder’s equity and cash flows as of September 30, 2009,
prepared giving effect to the Transactions as if they had occurred, with respect
to such balance sheet, on such date and, with respect to such other financial
statements, on the first day of the 12-month period ending on such date. Such
pro forma financial statements have been

 

49



--------------------------------------------------------------------------------

prepared in good faith by the Borrower, based on the assumptions stated therein
(which assumptions are believed by the Borrower on the date hereof and on the
Closing Date to be reasonable), are based on the best information available to
the Borrower as of the date of delivery thereof, accurately reflect all
adjustments required to be made to give effect to the Transactions and present
fairly in all material respects on a pro forma basis the estimated consolidated
financial position of the Borrower and its consolidated Subsidiaries as of such
date and for such period, assuming that the Transactions had actually occurred
at such date or at the beginning of such period, as the case may be.

SECTION 3.06.  No Material Adverse Change.  Except for any Disclosed Matter, no
event, change or condition has occurred that has had, or would reasonably be
expected to have, a material adverse effect on the business, assets,
liabilities, operations, condition (financial or otherwise) or operating results
of the Borrower and the Subsidiaries, taken as a whole, since December 31, 2009.
It is understood that downgrades or negative pronouncements by rating agencies
and volatility in the capital markets generally shall not in and of themselves
be considered material adverse changes, but that the antecedents or consequences
thereof may constitute such changes (except to the extent the same constitute
Disclosed Matters).

SECTION 3.07.  Title to Properties; Possession Under Leases.  (a)  Each of the
Borrower and the Subsidiaries has good and marketable title to, valid leasehold
interests in, or valid licensed rights in, as the case may be, all its material
properties and assets (including all Mortgaged Property), except (i) for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties and assets for their
intended purposes or (ii) as could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. All such material
properties and assets are free and clear of Liens, other than Liens expressly
permitted by Section 6.02.

(b)  Each of the Borrower and the Subsidiaries has complied in all material
respects with all obligations under all material leases to which it is a party
and all such leases are in full force and effect, and each of the Borrower and
the Subsidiaries enjoys peaceful and undisturbed possession under all such
material leases, except, in each case, as could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

(c)  As of the Closing Date, the Borrower has not received any notice of, nor
does it have any knowledge of, any pending or contemplated condemnation
proceeding affecting the Mortgaged Properties or any sale or disposition thereof
in lieu of condemnation.

(d)  As of the Closing Date, neither the Borrower nor any of the Subsidiaries is
obligated under any right of first refusal, option or other contractual right to
sell, assign or otherwise dispose of any Mortgaged Property or any interest
therein.

 

50



--------------------------------------------------------------------------------

SECTION 3.08.  Subsidiaries.  Schedule 3.08 sets forth as of the Closing Date a
list of all Subsidiaries and the percentage ownership interest of the Borrower
and its Subsidiaries therein. The shares of capital stock or other ownership
interests so indicated on Schedule 3.08 are fully paid and non-assessable and
are owned by the Borrower, directly or indirectly, free and clear of all Liens
other than Liens expressly permitted by Section 6.02.

SECTION 3.09.  Litigation; Compliance with Laws.  (a)  Except for the Disclosed
Matters, there are no actions, suits or proceedings at law or in equity or by or
before any Governmental Authority now pending or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any Subsidiary or any
business, property or rights of any such person as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

(b)  Neither the Borrower nor any of the Subsidiaries or any of their respective
material properties or assets is in violation of, nor will the continued
operation of their material properties and assets as currently conducted
violate, any law, rule or regulation (including any zoning, building, ordinance,
code or approval or any building permits) or any restrictions of record or
agreements affecting the Mortgaged Property, or is in default with respect to
any judgment, writ, injunction, decree or order of any Governmental Authority,
in each case where such violation or default could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.10.  Agreements.  Neither the Borrower nor any of the Subsidiaries is
in default in any manner under any provision of any indenture or other agreement
or instrument evidencing Indebtedness, or any other material agreement or
instrument to which it is a party or by which it or any of its properties or
assets are or may be bound, in each case where such default could reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.11.  Federal Reserve Regulations.  (a)  Neither the Borrower nor any
of the Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.

(b)  No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the Regulations of the Board, including Regulation T, U
or X.

SECTION 3.12.  Investment Company Act.  Neither the Borrower nor any Subsidiary
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.

SECTION 3.13.  Use of Proceeds.  The Borrower will use the proceeds of the Loans
and will request the issuance of Letters of Credit only for the purposes
specified in the introductory statement to this Agreement.

 

51



--------------------------------------------------------------------------------

SECTION 3.14.  Tax Returns.  Except as set forth on Schedule 3.14, each of the
Borrower and the Subsidiaries has filed or caused to be filed all Federal tax
returns, and all material state, local and foreign tax returns or materials
required to have been filed by it and has paid or caused to be paid all taxes
due and payable under such returns by it and all assessments received by it,
except taxes that are being contested in good faith by appropriate proceedings
and for which the Borrower or such Subsidiary, as applicable, shall have set
aside on its books adequate reserves in accordance with GAAP.

SECTION 3.15.  No Material Misstatements.  None of any other written
information, report, financial statement, exhibit or schedule furnished by or on
behalf of the Borrower to the Administrative Agent or any Lender in connection
with the negotiation of any Loan Document or included therein or delivered
pursuant thereto, taken as a whole, contained or contains any material
misstatement of fact or omitted or omits to state any material fact (known to
the Borrower, in the case of any document not furnished by it) necessary to make
the statements therein, in the light of the circumstances under which they were
or are made, not misleading; provided that to the extent any such written
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, the Borrower represents only that it acted
in good faith and utilized reasonable assumptions and due care in the
preparation of such written information, report, financial statement, exhibit or
schedule (it being recognized by the Agents, Issuing Bank and Lenders that such
forecasts or projections as to future events are not to be viewed as facts and
that actual results during the period or periods covered by any such forecasts
or projections may differ materially and adversely from the forecasted or
projected results).

SECTION 3.16.  Employee Benefit Plans.  The Borrower and each of its ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in material liability of the Borrower or
any of its ERISA Affiliates. The present value of all benefit liabilities under
each Plan (based on the assumptions used for purposes of Accounting Standard
Codifications No. 715, as amended or revised from time to time) did not, as of
the last annual valuation date applicable thereto, exceed by more than
$1,000,000 the fair market value of the assets of such Plan, and the present
value of all benefit liabilities of all underfunded Plans (based on the
assumptions used for purposes of Accounting Standard Codifications No. 715, as
amended or revised from time to time) did not, as of the last annual valuation
dates applicable thereto, exceed by more than $1,000,000 the fair market value
of the assets of all such underfunded Plans.

SECTION 3.17.  Environmental Matters.  (a)  Except as set forth in Schedule 3.17
and except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of the Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

 

52



--------------------------------------------------------------------------------

(b)  Since the date of this Agreement, there has been no change in the status of
the matters disclosed on Schedule 3.17 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

SECTION 3.18.  Insurance.  Schedule 3.18 sets forth a true, complete and correct
description of all insurance maintained by the Borrower or by the Borrower for
its Subsidiaries as of the date hereof and the Closing Date. As of each such
date, such insurance is in full force and effect and all premiums have been duly
paid. The Borrower and its Subsidiaries have insurance in such amounts and
covering such risks and liabilities as are in accordance with normal industry
practice.

SECTION 3.19.  Security Documents.  (a)  The Security Agreement, upon execution
and delivery thereof by the parties thereto, will create in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral (as defined in the Security
Agreement) and the proceeds thereof and (i) when the Pledged Collateral (as
defined in the Security Agreement) is delivered to the Collateral Agent, and
upon the Collateral Agent taking possession or control of such Pledged
Collateral with respect to which a security interest may be perfected by
possession or control (which possession or control shall be given to the
Collateral Agent to the extent possession or control by the Collateral Agent is
required by the Security Agreement), the Lien created under the Security
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Pledged Collateral, in
each case prior and superior in right to any other person, other than with
respect to Liens expressly permitted by Section 6.02, and (ii) when financing
statements or other filings in appropriate form are filed in the offices
specified on Schedule 3.19(a) (or, in the case of Collateral delivered after the
date hereof in accordance with the provisions of Section 5.12, in the
appropriate filing offices), the Lien created under the Security Agreement will
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral (other than such Collateral
in which a security interest cannot be perfected under the Uniform Commercial
Code as in effect at the relevant time in the relevant jurisdiction by filing of
a financing statement), in each case prior and superior in right to any other
person, other than with respect to Liens expressly permitted by Section 6.02.

(b)  Upon the recordation of the Security Agreement (or a short-form security
agreement in form and substance reasonably satisfactory to the Borrower and the
Collateral Agent) with the United States Patent and Trademark Office and the
United States Copyright Office, together with the financing statements or such
other filings in appropriate form filed in the offices specified on
Schedule 3.19(a) (or, in the case of Collateral delivered after the date hereof
in accordance with the provisions of Section 5.12, in the appropriate filing
offices), the Lien created under the Security Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in Patents and Trademarks (as each term is defined in the
Security Agreement) registered or applied for with the United States Patent and
Trademark Office or Copyrights (as defined in the Security Agreement) registered
or applied for with the United States Copyright Office, as the case may be, in
each case prior and superior in right to any other person, other than with
respect to Liens expressly

 

53



--------------------------------------------------------------------------------

permitted by Section 6.02 (it being understood that subsequent recordings in the
United States Patent and Trademark Office and the United States Copyright Office
may be necessary to perfect a Lien on registered or applied for Patents,
Trademarks, or Copyrights, acquired by the Loan Parties after the date hereof).

(c)  The Mortgages are effective to create in favor of the Collateral Agent, for
the ratable benefit of the Secured Parties, a legal, valid and enforceable Lien
on all of the Loan Parties’ right, title and interest in and to the Mortgaged
Property thereunder and the proceeds thereof, and when the Mortgages are filed
in the offices specified on Schedule 3.19(c) (or, in the case of any Mortgage
executed and delivered after the date hereof in accordance with the provisions
of Section 5.12, when such Mortgage is filed in the offices specified in the
local counsel opinion delivered with respect thereto), the Mortgages shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Mortgaged Property and the proceeds
thereof, in each case prior and superior in right to any other person, other
than with respect to the rights of persons pursuant to Liens expressly permitted
by Section 6.02 or by such Mortgage.

SECTION 3.20.  Location of Real Property and Leased
Premises.  (a)  Schedule 3.20(a) lists completely and correctly as of the
Closing Date all material real property owned by the Borrower and the
Subsidiaries and the addresses thereof. As of the Closing Date, the Borrower and
the Subsidiaries own in fee all the real property set forth on Schedule 3.20(a),
except (i) for minor defects in title and other encumbrances that constitute
Liens permitted by Section 6.02 that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes and (ii) as could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(b)  Schedule 3.20(b) lists completely and correctly as of the Closing Date all
material real property leased by the Borrower and the Subsidiaries and the
addresses thereof. As of the Closing Date, the Borrower and the Subsidiaries
have valid leases in all the real property set forth on Schedule 3.20(b), except
(i) for minor defects in title and other encumbrances that constitute Liens
permitted by Section 6.02 that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes and (ii) as could not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

SECTION 3.21.  Labor Matters.  As of the date hereof and the Closing Date, there
are no strikes, lockouts or slowdowns against the Borrower or any Subsidiary
pending or, to the knowledge of the Borrower, threatened. The hours worked by
and payments made to employees of the Borrower and the Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters in any manner
which could reasonably be expected to result in a Material Adverse Effect. All
payments due from the Borrower or any Subsidiary, or for which any claim may be
made against the Borrower or any Subsidiary, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of the Borrower or such Subsidiary except

 

54



--------------------------------------------------------------------------------

where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect. The consummation of the Transactions will not give rise
to any right of termination or right of renegotiation on the part of any union
under any collective bargaining agreement to which the Borrower or any
Subsidiary is bound.

SECTION 3.22.  Solvency.  Immediately after the consummation of the Transactions
to occur on the Closing Date and immediately following the making of each Loan
and after giving effect to the application of the proceeds of each Loan (if any)
on the Closing Date, (a) the fair value of the assets of each Loan Party, at a
fair valuation, will exceed its debts and liabilities, subordinated, contingent
or otherwise; (b) the present fair saleable value of the property of each Loan
Party will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(c) each Loan Party will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) each Loan Party will not have unreasonably small capital with
which to conduct the business in which it is engaged as such business is now
conducted and is proposed to be conducted following the Closing Date.

SECTION 3.23.  Sanctioned Persons.  Neither the Borrower nor any Subsidiary nor,
to the knowledge of the Borrower, any director, officer, agent, employee or
Affiliate of the Borrower or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Borrower will not directly or indirectly
use the proceeds of the Loans or the Letters of Credit or otherwise make
available such proceeds to any person, for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC.

ARTICLE IV

Conditions of Lending

The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder are subject to the satisfaction of the following
conditions:

SECTION 4.01.  All Credit Events.  On the date of each Borrowing (other than a
conversion or a continuation of a Borrowing), including each Borrowing of a
Swingline Loan and on the date of each issuance, amendment, extension or renewal
of a Letter of Credit (each such event being called a “Credit Event”):

(a)  The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.02) or, in the case of the issuance, amendment,
extension or renewal of a Letter of Credit, the Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, extension or renewal of such Letter of Credit as required by
Section 2.23(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the Administrative Agent shall have received a notice
requesting such Swingline Loan as required by Section 2.22(b).

 

55



--------------------------------------------------------------------------------

(b)  The representations and warranties set forth in Article III and in each
other Loan Document shall be true and correct in all material respects on and as
of the date of such Credit Event with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date.

(c)  At the time of and immediately after such Credit Event, no Default or Event
of Default shall have occurred and be continuing.

(d)  Unless such Credit Event consists solely of the issuance, amendment,
extension or renewal of a Letter of Credit, and at the time thereof and after
giving effect thereto the aggregate L/C Exposure would be less than $2,000,000,
then, at the time of such Credit Event and after giving effect thereto the
Borrower would have been in compliance with the covenants set forth in
Sections 6.10 and 6.11 as of the most recently completed period of four
consecutive fiscal quarters for which financial statements have been delivered
pursuant to Section 5.04(a) or (b), as applicable, (whether or not the Borrower
was otherwise required to be in compliance with such Sections at such time),
using, for purposes of Section 6.11, the Total Debt outstanding on the date of
such Credit Event and after giving effect thereto.

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Credit Event as to the matters specified in
paragraphs (b), (c) and (d) of this Section 4.01.

SECTION 4.02.  First Credit Event.  On the Closing Date:

(a)  The Administrative Agent shall have received, on behalf of itself, the
Lenders and the Issuing Bank, a favorable written opinion of (i) Hogan & Hartson
LLP, counsel for the Borrower, substantially to the effect set forth in Exhibit
H-1, and (ii) each local counsel listed on Schedule 4.02(a), substantially to
the effect set forth in Exhibit H-2, in each case (A) dated the Closing Date,
(B) addressed to the Issuing Bank, the Administrative Agent and the Lenders, and
(C) covering such other matters relating to the Loan Documents and the
Transactions as the Administrative Agent shall reasonably request, and the
Borrower hereby requests such counsel to deliver such opinions.

(b)  All legal matters incident to this Agreement, the Borrowings and extensions
of credit hereunder and the other Loan Documents shall be satisfactory to the
Lenders, to the Issuing Bank and to the Administrative Agent.

(c)  The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation, including all amendments thereto, of each Loan
Party, certified as of a recent date by the Secretary of State of the state of
its organization, and a certificate as to the good standing of each Loan Party
as of a recent date, from such Secretary of State; (ii) a certificate of the
Secretary or Assistant Secretary of each Loan

 

56



--------------------------------------------------------------------------------

Party dated the Closing Date and certifying (A) that attached thereto is a true
and complete copy of the by-laws of such Loan Party as in effect on the Closing
Date and at all times since, or prior to, the date of the resolutions described
in clause (B) below, (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the Board of Directors of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such person is a party and, in the case of the Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that the certificate or articles
of incorporation of such Loan Party have not been amended since the date of the
last amendment thereto shown on the certificate of good standing furnished
pursuant to clause (i) above or reflected in the certified documents furnished
by such Secretary of State, and (D) as to the incumbency and specimen signature
of each officer executing any Loan Document or any other document delivered in
connection herewith on behalf of such Loan Party; (iii) a certificate of another
officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to clause (ii) above; and
(iv) such other documents as the Lenders, the Issuing Bank or the Administrative
Agent may reasonably request.

(d)  The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by a Financial Officer of the Borrower, confirming
compliance with the conditions precedent set forth in paragraphs (b) and (c) of
Section 4.01.

(e)  The Administrative Agent shall have received all Fees and other amounts due
and payable on or prior to the Closing Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder or under any other Loan Document.

(f)  Except as provided in Section 5.12(b), the Security Documents shall have
been duly executed by each Loan Party that is to be a party thereto and shall be
in full force and effect on the Closing Date. The Collateral Agent on behalf of
the Secured Parties shall have a security interest in the Collateral of the type
and priority described in each Security Document.

(g)  The Collateral Agent shall have received a Perfection Certificate with
respect to the Loan Parties dated the Closing Date and duly executed by a
Responsible Officer of the Borrower, and shall have received the results of a
search of the Uniform Commercial Code filings (or equivalent filings) made with
respect to the Loan Parties in the states (or other jurisdictions) of formation
of such persons, and, to the extent required by the Collateral Agent, in which
the chief executive office of each such person is located and in the other
jurisdictions in which such persons maintain property, in each case as indicated
on such Perfection Certificate, together with copies of the financing statements
(or similar documents) disclosed by such search, and accompanied by evidence
satisfactory to the Collateral Agent that the Liens indicated in any such
financing statement (or similar document) would be permitted under Section 6.02
or have been or will be contemporaneously released or terminated.

 

57



--------------------------------------------------------------------------------

(h)  (i) Each of the Security Documents, in form and substance satisfactory to
the Lenders, relating to each of the Mortgaged Properties shall have been duly
executed by the parties thereto and delivered to the Collateral Agent and shall
be in full force and effect, (ii) each of such Mortgaged Properties shall not be
subject to any Lien other than those permitted under Section 6.02, (iii) each of
such Security Documents shall have been filed and recorded in the recording
office as specified on Schedule 3.19(c) (or a lender’s title insurance policy,
in form and substance reasonably acceptable to the Collateral Agent, insuring
such Security Document as a first lien on such Mortgaged Property (subject to
any Lien permitted by Section 6.02 or such Mortgage) shall have been received by
the Collateral Agent) and, in connection therewith, the Collateral Agent shall
have received evidence satisfactory to it of each such filing and recordation
and (iv) the Collateral Agent shall have received such other documents,
including a policy or policies of title insurance issued by a nationally
recognized title insurance company, together with such endorsements, coinsurance
and reinsurance as may be reasonably requested by the Collateral Agent, insuring
the Mortgages as valid first liens on the Mortgaged Properties, free of Liens
other than those permitted under Section 6.02 or such Mortgage, together with
such surveys, abstracts, appraisals and legal opinions required to be furnished
pursuant to the terms of the Mortgages or as reasonably requested by the
Collateral Agent.

(i)  The Administrative Agent shall have received a copy of, or a certificate as
to coverage under, the insurance policies required by Section 5.02 and the
applicable provisions of the Security Documents, each of which shall be endorsed
or otherwise amended to include a customary lender’s loss payable endorsement
and to name the Collateral Agent as additional insured, in form and substance
reasonably satisfactory to the Administrative Agent.

(j)  The Borrower shall have received gross cash proceeds of not less than
$318,035,250.00 from the issuance of Senior Secured Notes pursuant to the Senior
Secured Notes Indenture.

(k)  All principal, premium, if any, interest, fees and other amounts due or
outstanding under the Existing Debt shall have been paid in full, the
commitments thereunder terminated and all guarantees and security in support
thereof discharged and released, and the Administrative Agent shall have
received reasonably satisfactory evidence thereof. Immediately after giving
effect to the Transactions and the other transactions contemplated hereby, the
Borrower and the Subsidiaries shall have outstanding no Indebtedness other than
(a) Indebtedness outstanding under this Agreement, (b) Indebtedness set forth on
Schedule 6.01, (c) Indebtedness outstanding under the Senior Secured Notes
Indenture and (d) other Indebtedness permitted to be incurred under this
Agreement in an aggregate outstanding principal amount not in excess of
$5,000,000.

(l)  The Lenders shall have received the financial statements and opinion
referred to in Section 3.05, none of which shall demonstrate a material adverse
change in the financial condition of the Borrower and the Subsidiaries taken as
a whole from (and shall not otherwise be materially inconsistent with) the
financial statements or forecasts previously provided to the Lenders.

 

58



--------------------------------------------------------------------------------

(m)  The Administrative Agent shall have received a certificate from a Financial
Officer of the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that the Borrower and its subsidiaries, on a
consolidated basis after giving effect to the Transactions to occur on the
Closing Date, are solvent (determined in a manner consistent with the
representation in Section 3.22).

(n)  All requisite Governmental Authorities and third parties set forth on
Schedule 3.04 shall have approved or consented to the Transactions and the other
transactions contemplated hereby to the extent required, all applicable appeal
periods shall have expired and there shall not be any pending or threatened
litigation, governmental, administrative or judicial action that could
reasonably be expected to restrain, prevent or impose materially burdensome
conditions on the Transactions or the other transactions contemplated hereby, in
each case, except as identified on Schedule 3.04.

(o)  The Lenders shall have received, to the extent requested, all documentation
and other information required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act.

(p)  Except for the Disclosed Matters, there shall be no actions, suits or
proceedings at law or in equity or by or before any Governmental Authority now
pending or threatened against or affecting the Borrower or any Subsidiary or any
business, property or rights of any such person that involve any Loan Document
or the Transactions.

ARTICLE V

Affirmative Covenants

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full and all
outstanding Letters of Credit have been canceled or have expired (or other
arrangements satisfactory to the Administrative Agent and the Issuing Bank shall
have been made with respect thereto) and all amounts drawn thereunder have been
reimbursed in full, unless the Required Lenders shall otherwise consent in
writing, the Borrower will, and will cause each of the Subsidiaries to:

SECTION 5.01.  Existence; Compliance with Laws; Businesses and
Properties.  (a)  Do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence, except as otherwise
expressly permitted under Section 6.05.

 

59



--------------------------------------------------------------------------------

(b)  Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business; maintain and operate such business in
substantially the manner in which it is presently conducted and operated; comply
in all material respects with all applicable laws, rules, regulations and
decrees and orders of any Governmental Authority, whether now in effect or
hereafter enacted, except where the failure to comply, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect; and at all times maintain and preserve all property material to the
conduct of such business and keep such property in good repair, working order
and condition (other than wear and tear occurring in the ordinary course of
business) and from time to time make, or cause to be made, all needful and
proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
properly conducted at all times; provided that nothing in this Section 5.01
shall prevent (i) sales of property, consolidations or mergers in accordance
with Section 6.05; (ii) the withdrawal by the Borrower or any of the
Subsidiaries of its qualification as a foreign corporation in any jurisdiction
where such withdrawal, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect; or (iii) the abandonment by the
Borrower or any of the Subsidiaries of any rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names that
such person reasonably determines are not useful to its business or no longer
commercially desirable.

SECTION 5.02.  Insurance.  (a)  Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower or such Subsidiary operates. Without
limiting the generality of the foregoing, the Loan Parties shall maintain or
cause to be maintained replacement value casualty insurance on the Collateral
under such policies of insurance, with such insurance companies, in such
amounts, with such deductibles, and covering such risks as are at all times
satisfactory to the Administrative Agent in its commercially reasonable
judgment. Each such policy of insurance shall (i) name the Collateral Agent for
the benefit of the Secured Parties as an additional insured thereunder as its
interests may appear and (ii) in the case of each business interruption and
casualty insurance policy, contain a loss payable clause or endorsement,
satisfactory in form and substance to the Administrative Agent, that names the
Collateral Agent for the benefit of the Secured Parties as the loss payee
thereunder for any covered loss in excess of $1,000,000 and provides for at
least 10 days’ prior written notice to the Administrative Agent of any
cancellation of such policy.

(b)  If at any time the area in which the Premises (as defined in the Mortgages)
are located is designated (i) a “flood hazard area” with an assigned “Federal
Flood Zone” designation in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), obtain flood insurance in
such total amount as the Administrative Agent or the Collateral Agent may from
time to time require, and otherwise comply with the National Flood Insurance
Program as set forth in the Flood Disaster Protection Act of 1973, as it may be
amended from time to time, or (ii) a “Zone 1” area, obtain earthquake insurance
in such total amount as the Administrative Agent or the Collateral Agent may
from time to time require.

 

60



--------------------------------------------------------------------------------

(c)  With respect to any Mortgaged Property, carry and maintain comprehensive
general liability insurance including the “Technology General Liability
Extension Endorsement” and coverage on an occurrence basis against claims made
for personal injury (including bodily injury, death and property damage) with a
per occurrence limit of $1,000,000 and $2,000,000 in the aggregate and umbrella
liability insurance for a combined single limit of no less than $35,000,000,
naming the Collateral Agent as an additional insured, on forms satisfactory to
the Collateral Agent.

(d)  Notify the Administrative Agent and the Collateral Agent promptly whenever
any separate insurance concurrent in form or contributing in the event of loss
with that required to be maintained under this Section 5.02 is taken out by any
Loan Party; and promptly deliver to the Administrative Agent and the Collateral
Agent a duplicate original copy of such policy or policies.

SECTION 5.03.  Taxes and Claims.  Pay and discharge promptly when due all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property, as well as all lawful claims
for labor, materials and supplies or otherwise, before the same shall become
delinquent or in default, that, if unpaid, might give rise to a Lien upon such
properties or any part thereof; provided, however, that such payment and
discharge shall not be required with respect to any such tax, assessment,
charge, levy or claim so long as (i) such tax or claim (including any interest,
penalties and additions thereto), together with all other taxes or claims
(including any interest, penalties and additions thereto) then remaining unpaid,
does not exceed $500,000 in the aggregate or (ii) the validity or amount thereof
shall be contested in good faith by appropriate proceedings and the Borrower
shall have set aside on its books adequate reserves with respect thereto in
accordance with GAAP and such contest operates to suspend collection of the
contested obligation, tax, assessment or charge and enforcement of a Lien and,
in the case of a Mortgaged Property, there is no risk of forfeiture of such
property.

SECTION 5.04.  Financial Statements, Reports, etc.  In the case of the Borrower,
furnish to the Administrative Agent, which shall furnish to each Lender:

(a)  within 90 days after the end of each fiscal year, beginning with the fiscal
year ended December 31, 2010, its consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows showing the financial
condition of the Borrower and its consolidated Subsidiaries as of the close of
such fiscal year and the results of its operations and the operations of such
Subsidiaries during such year, together with comparative figures for the
immediately preceding fiscal year, all audited by BDO Seidman, LLP or other
independent public accountants of recognized national standing and accompanied
by an opinion of such accountants (which opinion shall be without a “going
concern” explanatory note or any similar qualification or exception and without
any qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements fairly present the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;

 

61



--------------------------------------------------------------------------------

(b)  within 45 days after the end of each of the first three fiscal quarters of
each fiscal year, beginning with the fiscal quarter ending March 31, 2010, its
consolidated balance sheet and related statements of income, stockholders’
equity and cash flows showing the financial condition of the Borrower and its
consolidated Subsidiaries as of the close of such fiscal quarter and the results
of its operations and the operations of such Subsidiaries during such fiscal
quarter and the then elapsed portion of the fiscal year, and comparative figures
for the same periods in the immediately preceding fiscal year, all certified by
one of its Financial Officers as fairly presenting the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
year-end audit adjustments and the absence of footnotes;

(c)  concurrently with any delivery of financial statements under paragraph (a),
or (b) above, a certificate of the accounting firm (in the case of
paragraph (a)) or Financial Officer (in the case of paragraph (a), to the extent
not included in a certificate of the accounting firm, and paragraph (b)) opining
on or certifying such statements (which certificate, when furnished by an
accounting firm, may be limited to accounting matters and/or compliance with the
financial covenants hereunder and disclaim responsibility for legal
interpretations) (i) certifying that no Event of Default or Default has occurred
or, if such an Event of Default or Default has occurred, specifying the nature
and extent thereof and any corrective action taken or proposed to be taken with
respect thereto and (ii) setting forth computations in reasonable detail
satisfactory to the Administrative Agent calculating the Interest Coverage
Ratio, the Leverage Ratio and the Secured Leverage Ratio as of the last day of
the period covered by such financial statements and, if applicable,
demonstrating compliance with the covenants contained in Sections 6.10 and 6.11;

(d)  within 90 days after the beginning of each fiscal year of the Borrower,
beginning with the fiscal year ended December 31, 2010, a detailed consolidated
budget for such fiscal year (including a projected consolidated balance sheet
and related statements of projected operations and cash flows as of the end of
and for such fiscal year and setting forth the assumptions used for purposes of
preparing such budget) and, promptly when available, any significant revisions
of such budget;

(e)  promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of the Securities and
Exchange Commission, or with any national securities exchange, or distributed to
its shareholders generally, as the case may be;

(f)  promptly after the receipt thereof by the Borrower or any of the
Subsidiaries, a copy of any final “management letter” received by any such
person from its certified public accountants and the management’s response
thereto;

 

62



--------------------------------------------------------------------------------

(g)  promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act;

(h)  promptly after the request by the Administrative Agent or any Lender,
copies of (i) any documents described in Section 101(k)(1) of ERISA that the
Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that the Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that if the Borrower or any of its ERISA Affiliates
has not requested such documents or notices from the administrator or sponsor of
the applicable Multiemployer Plan, the Borrower or the applicable ERISA
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof; and

(i)  promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

SECTION 5.05.  Litigation and Other Notices.  Furnish to the Administrative
Agent prompt written notice, who shall give prompt written notice to the Issuing
Bank and each Lender, of the following:

(a)  any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

(b)  the filing or commencement of, or any written non-frivolous (as reasonably
determined in good faith by a Responsible Officer of the Borrower) threat or
written non-frivolous (as reasonably determined in good faith by a Responsible
Officer of the Borrower) notice of intention of any person to file or commence
(in each case, that is actually received by a Responsible Officer of the
Borrower), any action, suit or proceeding, whether at law or in equity or by or
before any Governmental Authority, against the Borrower or any Affiliate thereof
that could reasonably be expected to result in a Material Adverse Effect;

(c)  any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect; and

(d)  any change in the Borrowers’ corporate rating by S&P, in the Borrowers’
corporate family rating by Moody’s or in the ratings of the Credit Facilities or
the Senior Secured Notes by S&P or Moody’s, or any written notice actually
received from either such agency indicating its intent to effect such a change
or to place the Borrower, the Credit Facilities or the Senior Secured Notes on a
“CreditWatch” or “WatchList” or any substantially similar list maintained by S&P
or Moody’s, in each case with negative implications, or its cessation of, or its
intent to cease, rating the Borrower, the Credit Facilities or the Senior
Secured Notes.

 

63



--------------------------------------------------------------------------------

SECTION 5.06.  Information Regarding Collateral.  (a)  Except in connection with
a transaction permitted by Section 6.05 following which any Loan Party shall
cease to be a Loan Party, furnish to the Administrative Agent prompt written
notice of any change (i) in any Loan Party’s corporate name, (ii) in the
jurisdiction of organization or formation of any Loan Party, (iii) in any Loan
Party’s identity or corporate structure or (iv) in any Loan Party’s Federal
Taxpayer Identification Number. The Borrower agrees not to effect or permit any
change referred to in the preceding sentence unless all filings have been made
under the Uniform Commercial Code or otherwise that are required in order for
the Collateral Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral as
contemplated hereunder and by the Security Documents. The Borrower also agrees
promptly to notify the Administrative Agent if any material portion of the
Collateral is damaged or destroyed.

(b)  In the case of the Borrower, each year, at the time of delivery of the
annual financial statements with respect to the preceding fiscal year pursuant
to Section 5.04(a), deliver to the Administrative Agent a certificate of a
Financial Officer setting forth the information required pursuant to Section 2
of the Perfection Certificate or confirming that there has been no change in
such information since the date of the Perfection Certificate delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section 5.06.

SECTION 5.07.  Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings.  (a)  Keep proper books of record and account in which
full, true and correct entries in conformity with GAAP and all requirements of
law are made of all dealings and transactions in relation to its business and
activities. Each Loan Party will, and will cause each of its subsidiaries to,
permit any representatives designated by the Administrative Agent (for itself
and the Lenders) to visit and inspect the financial records and the properties
of such person at reasonable times and not more than once each fiscal year prior
to an Event of Default, and at reasonable times and as often as reasonably
requested during the continuance of an Event of Default and to make extracts
from and copies of such financial records, and permit any representatives
designated by the Administrative Agent (for itself and the Lenders) to discuss
the affairs, finances and condition of such person with the officers thereof and
independent accountants therefor.

(b)  In the case of the Borrower, use commercially reasonable efforts (i) to
cause the Credit Facilities to be continuously rated by S&P and Moody’s, and
(ii) to maintain a corporate rating from S&P and a corporate family rating from
Moody’s, in each case in respect of the Borrower.

SECTION 5.08.  Use of Proceeds.  Use the proceeds of the Loans and request the
issuance of Letters of Credit only for the purposes specified in the
introductory statement to this Agreement.

 

64



--------------------------------------------------------------------------------

SECTION 5.09.  Employee Benefits.  (a)  Comply in all material respects with the
applicable provisions of ERISA and the Code and (b) furnish to the
Administrative Agent as soon as possible after, and in any event within ten days
after any responsible officer of the Borrower or any ERISA Affiliate knows or
has reason to know that, any ERISA Event has occurred that, alone or together
with any other ERISA Event could reasonably be expected to result in liability
of the Borrower or any ERISA Affiliate in an aggregate amount exceeding
$1,000,000, a statement of a Financial Officer of the Borrower setting forth
details as to such ERISA Event and the action, if any, that the Borrower
proposes to take with respect thereto.

SECTION 5.10.  Compliance with Environmental Laws.  Comply, and use commercially
reasonable efforts to cause all lessees and other persons occupying its
properties to comply, in all material respects with all Environmental Laws
applicable to its operations and properties; obtain and renew all material
environmental permits necessary for its operations and properties; and conduct
any remedial action required by and in accordance with Environmental Laws;
provided, however, that neither the Borrower nor any Subsidiary shall be
required to undertake any remedial action required by Environmental Laws to the
extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances in accordance with GAAP.

SECTION 5.11.  Preparation of Environmental Reports.  If a Default caused by
reason of a breach of Section 3.17 or Section 5.10 shall have occurred and be
continuing for more than 20 Business Days without the Borrower or any Subsidiary
commencing activities reasonably likely to cure such Default, at the written
request of the Required Lenders through the Administrative Agent, provide to the
Lenders within 45 days after such request, at the expense of the Loan Parties,
an environmental site assessment report regarding the matters which are the
subject of such Default prepared by an environmental consulting firm reasonably
acceptable to the Administrative Agent and indicating the presence or absence of
Hazardous Materials and the estimated cost of any compliance or remedial action
in connection with such Default.

SECTION 5.12.  Further Assurances.  (a)  Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing Uniform Commercial Code and other financing statements,
mortgages and deeds of trust) that may be required under applicable law, or that
the Required Lenders, the Administrative Agent or the Collateral Agent may
reasonably request, in order to effectuate the transactions contemplated by the
Loan Documents and in order to grant, preserve, protect and perfect the validity
and first priority of the security interests created or intended to be created
hereunder and by the Security Documents. Any Parent shall, and the Borrower will
cause any subsequently acquired or organized Domestic Subsidiary (and, to the
extent no adverse tax consequences to the Borrower or any of its Subsidiaries
would result therefrom, Foreign Subsidiary) to, become a Loan Party by executing
or joining the Guarantee Agreement and each applicable Security Document in
favor of the Collateral Agent. In addition, from time to time, each Loan Party
will, at its cost and expense, promptly secure the Bank Obligations by pledging
or creating, or causing to be pledged or created, in accordance hereunder and
with the applicable

 

65



--------------------------------------------------------------------------------

Security Documents, perfected security interests with respect to such of its
assets and properties intended to comprise Collateral hereunder and under the
Security Documents as the Administrative Agent or the Required Lenders shall
designate (it being understood that it is the intent of the parties that the
Bank Obligations shall be secured by substantially all the assets of the
Borrower, its Subsidiaries and any Parent (including real and other properties
acquired subsequent to the Closing Date but subject to the exceptions described
herein and in the Security Documents)). Such security interests and Liens on the
Collateral will be created under the Security Documents and other security
agreements, mortgages, deeds of trust and other instruments and documents in
form and substance reasonably satisfactory to the Collateral Agent, and the
relevant Loan Party shall deliver or cause to be delivered to the Lenders all
such instruments and documents (including legal opinions, title insurance
policies and lien searches) as the Collateral Agent shall reasonably request to
evidence compliance with this Section; provided that Mortgages and related
documents reasonably requested by the Collateral Agent shall be provided only in
respect of fee owned property promptly following the request of the Collateral
Agent and only in respect of such property having a book value in excess of
$250,000 individually (and in furtherance of the foregoing, the Borrower will
give prompt notice to the Administrative Agent of the acquisition by any Loan
Party of any such real property interests). Each of the Loan Parties agrees to
provide such evidence as the Collateral Agent shall reasonably request as to the
perfection and priority status of each such security interest and Lien.

(b)  As soon as practicable but in any event within 90 days after the Closing
Date (or such later date that the Administrative Agent in its sole discretion
may permit), the Borrower shall take or cause its Subsidiaries to take the
actions set forth on Schedule 5.12.

ARTICLE VI

Negative Covenants

The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full and all
outstanding Letters of Credit have been cancelled or have expired (or other
arrangements satisfactory to the Administrative Agent and the Issuing Bank have
been made with respect thereto) and all amounts drawn thereunder have been
reimbursed in full, unless the Required Lenders shall otherwise consent in
writing, the Borrower will not, nor will it cause or permit any of the
Subsidiaries to:

SECTION 6.01.  Indebtedness.  Incur, create, assume or permit to exist any
Indebtedness, except:

(a)  Indebtedness created hereunder and under the other Loan Documents (other
than in respect of the Senior Secured Notes);

 

66



--------------------------------------------------------------------------------

(b)  intercompany Indebtedness of the Borrower and the Subsidiaries to the
extent permitted by Section 6.04(c);

(c)  Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction, improvement or lease of any equipment, fixed or
capital assets, and extensions, renewals, refinancings and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof;
provided that (i) such Indebtedness is incurred prior to or within 120 days
after such acquisition or lease or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this Section 6.01(c), when combined with the aggregate principal amount of all
Capital Lease Obligations and Synthetic Lease Obligations incurred pursuant to
Section 6.01(d), shall not exceed $15,000,000 at any time outstanding;

(d)  Capital Lease Obligations and Synthetic Lease Obligations (including those
arising in connection with any sale and lease-back transaction permitted
pursuant to Section 6.03) in an aggregate principal amount, when combined with
the aggregate principal amount of all Indebtedness incurred pursuant to
Section 6.01(c), not in excess of $15,000,000 at any time outstanding;

(e)  Indebtedness under statutory or regulatory obligations, bankers’
acceptances, governmental contracts, or with respect to workers’ compensation
claims, and Indebtedness (other than Indebtedness for borrowed money) pursuant
to any guaranties, performance bonds, letters of credit, surety bonds, pledges,
deposits, return of money bonds or other arrangements made to secure the
performance of tenders, bids, contracts, leases, franchises, surety, statutory,
regulatory or other similar governmental obligations, appeal bonds, or similar
obligations incurred in the ordinary course of business;

(f)  the Senior Secured Notes, and any extensions, renewals, refinancings and
replacements thereof so long as (i) the outstanding aggregate principal amount
thereof is not increased (except by an amount equal to the accrued and unpaid
interest and premium thereon or other amounts paid, and fees and expenses
incurred, in connection with such extension, renewal, refinancing or
replacement) and (ii) neither the final maturity nor the weighted average life
to maturity of the Senior Secured Notes is decreased;

(g)  Indebtedness incurred by the Borrower or any of its Subsidiaries arising
from agreements providing for indemnification, adjustment of purchase price or
similar obligations, or from guaranties or letters of credit, surety bonds or
performance bonds securing the performance of the Borrower or any such
Subsidiary pursuant to such agreements, in connection with Permitted
Acquisitions or permitted dispositions of any business, assets or Subsidiary of
the Borrower or any of its Subsidiaries;

(h)  Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;

 

67



--------------------------------------------------------------------------------

(i)  Guarantees (other than in respect of Indebtedness for borrowed money) in
the ordinary course of business of the obligations of suppliers, customers,
franchisees and licensees of the Borrower and its Subsidiaries;

(j)  Guarantees of Indebtedness otherwise permitted to be incurred pursuant to
this Section 6.01; provided, that if the Indebtedness that is being Guaranteed
is unsecured and/or subordinated to the Bank Obligations, the Guarantee shall
also be unsecured and/or subordinated to the Bank Obligations;

(k)  Indebtedness existing on the Closing Date and described in Schedule 6.01,
but not any extensions, renewals, refinancings or replacements of such
Indebtedness except (i) extensions, renewals, refinancings and replacements of
any such Indebtedness expressly provided for in the agreements evidencing any
such Indebtedness as the same are in effect on the date of this Agreement and
(ii) extensions, renewals, refinancings and replacements of any such
Indebtedness if the terms (other than economic terms) and conditions thereof are
not less favorable to the obligor thereon or to the Lenders than the
Indebtedness being extended, renewed, refinanced or replaced, and the average
life to maturity thereof is greater than or equal to that of the Indebtedness
being extended, renewed, refinanced or replaced; provided, such Indebtedness
permitted under the immediately preceding clause (i) or (ii) above shall not
(A) include Indebtedness of an obligor that was not an obligor with respect to
the Indebtedness being extended, renewed, refinanced or replaced, (B) exceed in
a principal amount the Indebtedness being extended, renewed, refinanced or
replaced plus the amount of any interest, premium, or penalties required to be
paid thereon plus fees and expenses associated therewith or (C) be incurred,
created or assumed if any Default or Event of Default has occurred and is
continuing or would result therefrom;

(l)  (i)  Indebtedness of a person or Indebtedness attaching to assets of a
person that, in either case, becomes a Subsidiary or Indebtedness attaching to
assets that are acquired by the Borrower or any of the Subsidiaries, in each
case after the Closing Date (including pursuant to a Permitted Acquisition), in
an aggregate amount not to exceed $15,000,000 at any one time outstanding,
provided that (x) such Indebtedness existed at the time such person became a
Subsidiary or otherwise at the time any such Permitted Acquisition was
consummated or at the time such assets were acquired and, in each case, was not
created in anticipation thereof and (y) such Indebtedness is not Guaranteed in
any respect by the Borrower or any Subsidiary (other than by any such person
that so becomes a Subsidiary), and (ii) any extensions, renewals, refinancings
and replacements of any Indebtedness specified in subclause (i) above, provided,
that (1) the principal amount of any such Indebtedness is not increased above
the principal amount thereof outstanding immediately prior to such extension,
renewal, refinancing or replacement plus the amount of any interest, premium or
penalties required to be paid thereon plus fees and expenses associated
therewith, (2) the direct and contingent obligors with respect to such
Indebtedness are not changed and (3) such Indebtedness shall not be secured by
any assets other than the assets securing the Indebtedness being renewed,
extended or refinanced;

 

68



--------------------------------------------------------------------------------

(m)  Indebtedness in respect of Hedging Agreements permitted pursuant to
Section 6.04;

(n)  other Indebtedness of the Borrower or the Subsidiaries in an aggregate
principal amount not exceeding $15,000,000 at any time outstanding; provided
that, except as permitted by Section 6.02(q), (s) or (t), such Indebtedness
shall not be secured by any Lien; and

(o)  (i)  other Indebtedness of the Borrower or the Subsidiaries; provided that
at the time such Indebtedness is incurred and after giving effect thereto (and
the application of proceeds therefrom), the Borrower would be in compliance with
the covenants set forth in Sections 6.10 and 6.11 as of the most recently
completed period of four consecutive fiscal quarters ending prior to such
incurrence for which the financial statements and certificates required by
Section 5.04(a) or 5.04(b), as the case may be, and Section 5.04(c) have been
delivered or for which comparable financial statements have been filed with the
Securities and Exchange Commission (whether or not compliance with such Sections
was required at the time pursuant thereto), after giving pro forma effect to
such incurrence and to any other event occurring after such period as to which
pro forma recalculation is appropriate as if such incurrence had occurred as of
the first day of such period and (ii) any extensions, renewals, refinancings and
replacements thereof so long as (x) the outstanding aggregate principal amount
thereof is not increased (except by an amount equal to the accrued and unpaid
interest and premium thereon or other amounts paid, and fees and expenses
incurred, in connection with such extension, renewal, refinancing or
replacement) and (y) neither the final maturity nor the weighted average life to
maturity of such Indebtedness is decreased.

SECTION 6.02.  Liens.  Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
person, including any Subsidiary) now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except:

(a)  Liens on property or assets of the Borrower and its Subsidiaries existing
on the date hereof and set forth in Schedule 6.02 or on a title report delivered
pursuant to Section 4.02(h) or Section 5.12; provided that such Liens shall
secure only those obligations which they secure on the date hereof and
extensions, renewals, refinancings and replacements thereof permitted hereunder;

(b)  any Lien created under the Loan Documents (including to secure Indebtedness
referred to in Section 6.01(f));

 

69



--------------------------------------------------------------------------------

(c)  any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or assets of any
person that becomes a Subsidiary after the date hereof prior to the time such
person becomes a Subsidiary (including pursuant to a Permitted Acquisition), and
Liens securing Indebtedness permitted pursuant to Section 6.01(l) above, as the
case may be; provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such person becoming a Subsidiary,
(ii) such Lien does not apply to any other property or assets of the Borrower or
any Subsidiary and (iii) such Lien secures only those obligations which it
secures on the date of such acquisition or the date such person becomes a
Subsidiary (and extensions, renewals, refinancings and replacements thereof), as
the case may be;

(d)  Liens for taxes not yet due or which are being contested in compliance with
Section 5.03;

(e)  carriers’, warehousemen’s, landlords’ mechanics’, materialmen’s,
repairmen’s, banks’ (including rights of set-off) or other like Liens arising in
the ordinary course of business or imposed by law and securing obligations that
are not due and payable or which are being contested in compliance with
Section 5.03;

(f)  pledges and deposits made (including in respect of letters of credit) and
letters of credit provided in the ordinary course of business in compliance with
workmen’s compensation, unemployment insurance and other social security laws or
regulations;

(g)  deposits to secure the performance of bids, tenders, contracts (other than
for Indebtedness), leases (other than Capital Lease Obligations), statutory,
regulatory or other similar governmental obligations, surety and appeal bonds,
performance bonds, return of money bonds, bankers’ acceptances, government
contracts, and letters of credit provided (and deposits to secure such letters
of credit) in connection with any of the foregoing, and other obligations of a
like nature incurred in the ordinary course of business;

(h)  zoning (or similar) restrictions, easements, rights-of-way, restrictions on
use of real property and other similar encumbrances incurred in the ordinary
course of business which, in the aggregate, are not substantial in amount and do
not materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the Borrower
or any of its Subsidiaries;

(i)  Liens securing Indebtedness permitted pursuant to Section 6.01(c) and
Section 6.01(d); provided that (i) with respect to Indebtedness under
Section 6.01(c), such security interests are incurred, and the Indebtedness
secured thereby is created, within 120 days after such acquisition or lease or
the completion of such construction or improvement, (ii) the Indebtedness
secured thereby does not exceed 100% of the lesser of the cost or the fair
market value of such fixed or capital assets, improvements or equipment at the
time of such acquisition, improvement, construction or lease and (iii) such
security interests do not apply to any other property or assets of the Borrower
or any Subsidiary;

 

70



--------------------------------------------------------------------------------

(j)  Liens arising out of judgments or awards in connection with court
proceedings which do not constitute an Event of Default;

(k)  any interest or title of a lessor or sublessor under any lease of real
property permitted hereunder;

(l)  Liens solely on any cash earnest money deposits made by the Borrower or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(m)  purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(n)  Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(o)  non-exclusive outbound licenses of patents, copyrights, trademarks and
other intellectual property rights granted by the Borrower or any of the
Subsidiaries in the ordinary course of business and not interfering in any
respect with the ordinary conduct of or materially detracting from the value of
the business of the Borrower or such Subsidiary;

(p)  Southern Liens;

(q)  Liens on the assets of Foreign Subsidiaries (other than the Collateral)
securing Indebtedness permitted to be incurred pursuant to Section 6.01(b) or
(n);

(r)  Liens on real or personal property, including broadband facilities and
equipment, acquired or improved with Federal funds to secure any Federal
Stimulus Grant Funds;

(s)  other Liens that do not, individually or in the aggregate, secure
obligations (or encumber property with a fair market value) in excess of
$5,000,000 at any one time; and

(t)  other Liens securing Indebtedness; provided that (i) after giving effect to
the incurrence, acquisition, creation or assumption of such Lien and the
application of proceeds therefrom, the Secured Leverage Ratio would not exceed
3.25:1.00, (ii) to the extent such Liens extend to any Collateral, the person
providing such secured Indebtedness (or an authorized representative on its
behalf) shall enter into a joinder to the Intercreditor Agreement as an
additional first lien secured party or another intercreditor agreement
reasonably satisfactory to the Administrative Agent on customary terms, which
shall in any event provide

 

71



--------------------------------------------------------------------------------

that the Bank Obligations shall be paid in full in cash out of the proceeds of
any Collateral prior to the payment of such Indebtedness on terms no less
favorable to the Bank Secured Parties than those contained in the Intercreditor
Agreement and (iii) such Indebtedness shall not require any scheduled payment of
principal prior to the Revolving Credit Maturity Date and provided further that
solely for the purpose of calculating compliance with the Secured Leverage Ratio
at the time of any incurrence of Indebtedness referred to in this Section, Liens
securing Capital Lease Obligations and other obligations of the type referred to
in Section 6.01(c) incurred in the ordinary course of business, in each case
incurred pursuant to Section 6.01(l), may be excluded from such calculation up
to an aggregate principal amount of $30,000,000 outstanding at the time of such
calculation.

SECTION 6.03.  Sale and Lease-Back Transactions.  Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred unless (a) the sale or transfer of such
property is permitted by Section 6.05 and (b) any Capital Lease Obligations,
Synthetic Lease Obligations or Liens arising in connection therewith are
permitted by Sections 6.01 and 6.02, as the case may be.

SECTION 6.04.  Investments, Loans and Advances.  Purchase, hold or acquire any
Equity Interests, evidences of indebtedness or other securities of, make or
permit to exist any loans or advances to, or make or permit to exist any
investment or any other interest in, any other person, except:

(a)  (i)  investments by the Borrower and the Subsidiaries existing on the date
hereof in the Equity Interests of the Subsidiaries and other investments set
forth on Schedule 6.04 and (ii) additional investments by the Borrower and the
Subsidiaries in the Equity Interests of the Subsidiaries; provided that (A) any
such Equity Interests held by a Loan Party shall be pledged pursuant to the
Security Agreement (subject to the limitations applicable to voting stock of a
Foreign Subsidiary referred to therein and other limitations permitted pursuant
to Section 6.06(b)) and (B) the aggregate amount of investments made after the
Closing Date by Loan Parties in, and loans and advances made after the Closing
Date by Loan Parties to, Subsidiaries that are not Loan Parties (determined
without regard to any write-downs or write-offs of such investments, loans and
advances) shall not exceed $15,000,000 at any time outstanding;

(b)  Permitted Investments;

(c)  loans or advances made by the Borrower to any Subsidiary and made by any
Subsidiary to the Borrower or any other Subsidiary; provided that (i) any such
loans and advances made by a Loan Party shall be evidenced by a promissory note
pledged to the Collateral Agent for the ratable benefit of the Secured Parties
pursuant to the Security Agreement and (ii) the amount of such loans and
advances made by Loan Parties to Subsidiaries that are not Loan Parties shall be
subject to the limitation set forth in clause (a) above;

 

72



--------------------------------------------------------------------------------

(d)  investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;

(e)  accounts receivable arising, and trade credit granted, in the ordinary
course of business, and investments in any Equity Interests or other securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors, and any deposits, prepayments and other credits to
suppliers made in the ordinary course of business;

(f)  the Borrower and the Subsidiaries may make loans and advances in the
ordinary course of business to their respective employees so long as the
aggregate principal amount thereof at any time outstanding (determined without
regard to any write-downs or write-offs of such loans and advances) shall not
exceed $5,000,000;

(g)  the Borrower and the Subsidiaries may enter into Hedging Agreements
that are not speculative in nature;

(h)  the Borrower or any Subsidiary may acquire all or substantially all the
assets of a person or line of business of such person, or the Borrower or any
Subsidiary may acquire not less than 100% of the Equity Interests (other than
directors’ qualifying shares) of a person (referred to herein as the “Acquired
Entity”); provided that (i) such acquisition was not preceded by an unsolicited
tender offer for such Equity Interests by, or proxy contest initiated by, the
Borrower or any Subsidiary; (ii) the Acquired Entity shall be in a similar line
of business as that of the Borrower and the Subsidiaries as conducted during the
current and most recent preceding calendar year; and (iii) at the time of such
transaction (A) both before and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing; (B) the Borrower would be in
compliance with the covenants set forth in Sections 6.10 and 6.11 as of the most
recently completed period of four consecutive fiscal quarters ending prior to
such transaction for which the financial statements and certificates required by
Section 5.04(a) or 5.04(b), as the case may be, and Section 5.04(c) have been
delivered or for which comparable financial statements have been filed with the
Securities and Exchange Commission (whether or not compliance with such Sections
was required at the time pursuant thereto), after giving pro forma effect to
such transaction and to any other transaction occurring after such period as to
which pro forma adjustments shall be required pursuant to Section 1.03, as if
each such transaction had occurred as of the first day of such period; (C) the
Borrower shall have delivered a certificate of a Financial Officer, certifying
as to the foregoing and containing reasonably detailed calculations in support
thereof, in form and substance satisfactory to the Administrative Agent; and
(D) the Borrower shall comply, and shall cause the Acquired Entity (or if the
Acquired

 

73



--------------------------------------------------------------------------------

Entity is not the surviving person of any merger or consolidation through which
such transaction is effected, such surviving person in such transaction) to
comply, with the applicable provisions of Section 5.12 and the Security
Documents (any acquisition of assets, line of business or an Acquired Entity
meeting all the criteria of this Section 6.04(h) being referred to herein as a
“Permitted Acquisition”);

(i)  non-cash consideration issued by the purchaser of assets in connection with
a sale of such assets to the extent permitted by Section 6.05; and

(j)  in addition to investments permitted by paragraphs (a) through (i) above,
additional investments, loans and advances by the Borrower and the Subsidiaries
so long as the aggregate amount invested, loaned or advanced pursuant to this
paragraph (j) (determined without regard to any write-downs or write-offs of
such investments, loans and advances) does not exceed $7,500,000 in the
aggregate.

SECTION 6.05.  Mergers, Consolidations, Sales of Assets and
Acquisitions.  (a)  Merge into or consolidate with any other person, or permit
any other person to merge into or consolidate with it, or sell, transfer, lease
or otherwise dispose of (in one transaction or in a series of transactions) all
or substantially all the assets (whether now owned or hereafter acquired) of the
Borrower or less than all the Equity Interests of any Subsidiary, or purchase,
lease or otherwise acquire (in one transaction or a series of transactions) all
or any substantial part of the assets of any other person, except that (i) the
Borrower and any Subsidiary may purchase and sell inventory in the ordinary
course of business and (ii) if at the time thereof and immediately after giving
effect thereto no Event of Default or Default shall have occurred and be
continuing (A) any wholly owned Subsidiary may merge into the Borrower in a
transaction in which the Borrower is the surviving corporation, (B) any wholly
owned Subsidiary may merge into or consolidate with any other wholly owned
Subsidiary in a transaction in which the surviving entity is a wholly owned
Subsidiary and no person other than the Borrower or a wholly owned Subsidiary
receives any consideration (provided that if any party to any such transaction
is a Loan Party, the surviving entity of such transaction shall be a Loan
Party), (C) any Foreign Subsidiary may merge into or consolidate with any other
Foreign Subsidiary, (D) any Subsidiary may be liquidated, wound up or dissolved,
or all or any part of its business, property or assets may be conveyed, sold,
leased, transferred or otherwise disposed of, in one transaction or a series of
transactions, to the Borrower or any wholly-owned Subsidiary, (E) any Foreign
Subsidiary may be liquidated, wound up or dissolved, or all or any part of its
business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to any
Foreign Subsidiary, (F) the Borrower and the Subsidiaries may make Permitted
Acquisitions, including for purposes of this clause (F), by merger or
consolidation of the Borrower or any Subsidiary with or into the Acquired
Entity, provided that the Borrower shall be the surviving person of any such
merger or consolidation involving the Borrower, and (G) Subsidiaries of the
Borrower may engage in any Permitted Reorganization.

 

74



--------------------------------------------------------------------------------

(b)  Make any Asset Sale otherwise permitted under paragraph (a) above, except:

(i)  in a transaction referred to in Section 6.03; provided that the aggregate
fair market value of all assets sold, transferred, leased or disposed of
pursuant to this clause (i) shall not exceed $15,000,000;

(ii)  sales, transfers or other dispositions set forth in Schedule 6.05;

(iii)  any Permitted Reorganization;

(iv)  Restricted Payments permitted pursuant to Section 6.06(a);

(v)  in a transaction permitted pursuant to Section 6.04; and

(vi)  any other Asset Sale (x) for consideration at least 75% of which is cash,
(y) such consideration is at least equal to the fair market value of the assets
being sold, transferred, leased or disposed of and (z) the fair market value of
all assets sold, transferred, leased or disposed of pursuant to this clause (vi)
shall not exceed $30,000,000 in the aggregate, with, for purposes of (y) and
(z), such fair market value determined in good faith by the board of directors
or other similar governing body of the entity making such sale, transfer, lease
or disposition.

To the extent any Subsidiary or Collateral is sold as permitted by this
Section 6.05 and the Senior Secured Notes Indenture, or the Required Lenders or
all the Lenders, as applicable, waive the provisions of this Section 6.05 and
the requisite holders of the Senior Secured Notes waive any applicable
prohibitions of the Senior Secured Notes Indenture with respect to the sale of
any Subsidiary or Collateral, such Subsidiary or Collateral (unless sold to a
Loan Party) shall be sold free and clear of the Liens created by the Security
Documents, and the Agents shall take all actions reasonably requested by the
applicable Loan Party, at the sole cost and expense of the applicable Loan
Party, in order to effect the foregoing.

SECTION 6.06.  Restricted Payments; Restrictive Agreements.  (a)  Declare or
make, or agree to declare or make, directly or indirectly, any Restricted
Payment (including pursuant to any Synthetic Purchase Agreement), or incur any
obligation (contingent or otherwise) to do so; provided, however, that (i) any
Subsidiary may declare and make dividends or make other distributions ratably to
holders of its Equity Interest, (ii) the Borrower and any Subsidiary may
purchase, redeem, retire, defease or otherwise acquire for value, or make any
payment on account thereof, any of the Equity Interests of the Borrower (A) in
exchange for other Equity Interests of the Borrower (including in connection
with a Benefit Plan Exchange Offer), (B) upon the conversion of preferred Equity
Interests of the Borrower or the vesting, delivery, exercise, exchange or
conversion of stock options, restricted stock units, warrants or similar rights
to acquire Equity Interests of the Borrower, (C) in connection with any tender
by the holder of Equity Interests of the Borrower of such Equity Interests in
payment of withholding or other taxes relating to the vesting, delivery,
exercise, exchange or conversion of stock options, restricted stock, restricted
stock units, warrants or other Equity Interests of the Borrower or other similar
rights to acquire Equity Interests of the Borrower or (D) if tendered in
settlement of indemnification or similar claims by the Borrower against a

 

75



--------------------------------------------------------------------------------

holder of the Equity Interests of the Borrower, (iii) so long as no Event of
Default or Default shall have occurred and be continuing or would result
therefrom, the Borrower may, repurchase its Equity Interests owned by directors,
officers or employees of the Borrower or the Subsidiaries, make payments in the
form of a dividend to any Parent in order to fund the repurchase of the Equity
Interests of any Parent owned by directors, officers or employees of any Parent,
the Borrower or the Subsidiaries or make payments to directors, officers or
employees of the Borrower or the Subsidiaries upon termination of employment in
connection with the exercise of stock options, stock appreciation rights or
similar equity incentives or equity based incentives pursuant to management
incentive plans or in connection with the death or disability of such directors,
officers or employees in an aggregate amount not to exceed $1,000,000 in any
fiscal year (with unused amounts in any fiscal year being carried over to
succeeding fiscal years), (iv) Restricted Payments may be made to a Loan Party
in connection with a Permitted Reorganization, (v) the Borrower and any of its
Subsidiaries may dividend or distribute cash in lieu of issuing fractional
shares of its Equity Interests in an aggregate amount not to exceed $1,000,000,
and (vi) the Borrower and any of its Subsidiaries may make Permitted Payments to
Parent.

(b)  Enter into, incur or permit to exist any agreement or other arrangement
that prohibits, restricts or imposes any condition upon (i) the ability of the
Borrower or any Subsidiary to create, incur or permit to exist any Lien upon any
of its property or assets to secure the Bank Obligations, or (ii) the ability of
any Subsidiary to pay dividends or other distributions with respect to any of
its Equity Interests or to make or repay loans or advances to the Borrower or
any other Subsidiary or to Guarantee Indebtedness of the Borrower or any other
Subsidiary; provided that (A) the foregoing shall not apply to restrictions and
conditions imposed by law or by any Loan Document; (B) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to sales of assets and the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the assets or Subsidiary that is to be
sold and such sale is permitted hereunder; (C) the foregoing shall not apply to
restrictions and conditions contained in the Senior Secured Notes Documents or
documents governing other secured Indebtedness pursuant to Section 6.02(t);
provided that such restrictions and conditions shall be no more restrictive than
the restrictions and conditions imposed by the Senior Secured Notes Documents;
(D) clause (i) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness; (E) the foregoing shall not apply to any
instrument governing Indebtedness permitted by Section 6.01(l) assumed in
connection with any Permitted Acquisition, which encumbrance or restriction is
not applicable to any person, or the properties or assets of any person, other
than the person or the properties or assets of the person so acquired; (F) the
foregoing shall not apply to restrictions on cash or other deposits or net worth
imposed by suppliers or landlords under contracts entered into in the ordinary
course of business; (G) clause (i) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof;
(H) the foregoing shall not apply to customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses, joint
venture agreements, partnership agreements, limited liability company agreements
and similar agreements entered into in

 

76



--------------------------------------------------------------------------------

the ordinary course of business; (I) the foregoing shall not apply to any
agreement in effect at the time such Subsidiary becomes a Subsidiary of the
Borrower, so long as such agreement was not entered into in connection with or
in contemplation of such person becoming a Subsidiary; and (J) clause (i) of the
foregoing shall not apply to the Southern Company Agreement as in effect on the
Closing Date or as such is permitted to be amended, supplemented, renewed,
replaced, or otherwise modified from time to time, in each case, pursuant to
Section 6.09(a)(iii).

SECTION 6.07.  Transactions with Affiliates.  Except for transactions between or
among Loan Parties, sell or transfer any property or assets to, or purchase or
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except that the Borrower or any
Subsidiary may engage in any of the foregoing transactions at prices and on
terms and conditions not less favorable to the Borrower or such Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties;
provided, that the foregoing restriction shall not apply to (a) fees paid to
members of the board of directors (or similar governing body) of the Borrower
and its Subsidiaries; (b) compensation arrangements for officers and other
employees of the Borrower and its Subsidiaries entered into in the ordinary
course of business; (c) the provision of officers’ and directors’
indemnification and insurance in the ordinary course of business to the extent
permitted by applicable law; (d) transactions described in Schedule 6.07;
(e) transactions or payments permitted by Sections 6.01, 6.03, 6.04, 6.05 or
6.06; (f) Liens permitted by Section 6.02; and (g) a Parent Transaction;
provided, further, that nothing in the foregoing is intended to or shall
prohibit payments on or in respect of Indebtedness permitted hereunder.

SECTION 6.08.  Business of the Borrower and the Subsidiaries.  Engage at any
time in any business or business activity other than the business currently
conducted by it and business activities reasonably incidental thereto or (as
determined in good faith by the board of directors or other similar governing
body of the Borrower or the applicable Subsidiary) reasonable extensions
thereof.

SECTION 6.09.  Other Indebtedness and Agreements.  Permit (i) any waiver,
supplement, modification, amendment, termination or release of any indenture,
instrument or agreement pursuant to which any Material Indebtedness of the
Borrower or any of the Subsidiaries is outstanding if the effect of such waiver,
supplement, modification, amendment, termination or release would materially
increase the obligations of the Borrower or any of its Subsidiaries or confer
additional material rights on the holder of such Indebtedness in each case in a
manner materially adverse to the interests of the Lenders; (ii) any waiver,
supplement, modification or amendment of the Governance Agreement or of its
certificate of incorporation, by-laws, operating, management or partnership
agreement or other organizational documents, in each case to the extent any such
waiver, supplement, modification or amendment would be adverse to the Lenders in
any material respect, provided that the Borrower or any Subsidiary (x) may issue
Equity Interests so long as such issuance is not prohibited by Section 6.06(a)
or Section 6.13, and (y) may amend or modify its organizational documents to
authorize any such Equity Interests or to effect any Permitted Reorganization;
or (iii) any waiver, supplement, modification, amendment, renewal or replacement
of the Southern Company

 

77



--------------------------------------------------------------------------------

Agreement, in each case to the extent any such waiver, supplement, modification,
amendment, renewal or replacement would be materially more adverse to the Liens
of the Secured Parties under the Security Documents.

SECTION 6.10.  Interest Coverage Ratio.  If during any fiscal quarter of the
Borrower, any Loan, L/C Disbursement or Letter of Credit is outstanding (other
than one or more L/C Disbursements or Letters of Credit so long as the aggregate
L/C Exposure with respect thereto does not exceed $2,000,000), permit the
Interest Coverage Ratio as of the last day of the immediately preceding fiscal
quarter ending during a period set forth below, beginning with the fiscal
quarter ending March 31, 2010, to be less than the ratio set forth opposite such
period below:

 

Period

   Ratio

Closing Date through September 30, 2011

   2:00:1.00

October 1, 2011 through June 30, 2012

   2.15:1.00

July 1, 2012 and thereafter

   2.25:1.00

SECTION 6.11.  Maximum Leverage Ratio.  If during any fiscal quarter of the
Borrower, any Loan, L/C Disbursement or Letter of Credit is outstanding (other
than one or more L/C Disbursements or Letters of Credit so long as the aggregate
L/C Exposure with respect thereto does not exceed $2,000,000), permit the
Leverage Ratio as of the last day of the immediately preceding fiscal quarter
ending during a period set forth below, beginning with the fiscal quarter ending
March 31, 2010, to be greater than the ratio set forth opposite such period
below:

 

Period

   Ratio

Closing Date through September 30, 2011

   5.00:1.00

October 1, 2011 through June 30, 2012

   4.75:1.00

July 1, 2012 and thereafter

   4.50:1.00

SECTION 6.12.  Fiscal Year.  With respect to the Borrower, change its fiscal
year-end to a date other than December 31.

SECTION 6.13.  Certain Equity Securities.  Issue any Equity Interest that is not
Qualified Capital Stock.

ARTICLE VII

Events of Default

If any of the following events shall occur (“Events of Default”):

(a)  any representation or warranty made or deemed made in any Loan Document, or
any representation, warranty, statement or information contained in any report,
certificate, financial statement or other instrument furnished in connection
with or pursuant to any Loan Document in writing, shall prove to have been false
or misleading in any material respect when so made, deemed made or furnished;

 

78



--------------------------------------------------------------------------------

(b)  default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;

(c)  default shall be made in the payment of any interest on any Loan or any Fee
or L/C Disbursement or any other amount (other than an amount referred to in
(b) above) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of three
Business Days;

(d)  default shall be made in the due observance or performance by the Borrower
or any Subsidiary of any covenant, condition or agreement contained in
Section 5.01(a), 5.05 or 5.08 or in Article VI;

(e)  default shall be made in the due observance or performance by the Borrower
or any Subsidiary of any covenant, condition or agreement contained in any Loan
Document (other than those specified in paragraph (b), (c) or (d) above) and
such default shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent or any Lender to the Borrower;

(f)  (i)  the Borrower or any Subsidiary shall fail to pay any principal,
interest or other amount due in respect of any Material Indebtedness, when and
as the same shall become due and payable or (ii) any other event or condition
occurs that results in any Material Indebtedness becoming due prior to its
scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity or that
results in the termination or permits any counterparty to terminate any Hedging
Agreement the obligations under which constitute Material Indebtedness; provided
that this clause (ii) shall not apply to secured Indebtedness that becomes due
as a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness;

(g)  an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Subsidiary, or of a substantial part of the
property or assets of the Borrower or a Subsidiary, under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law, (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
the property or assets of the Borrower or a Subsidiary or (iii) the winding-up
or liquidation of the Borrower or any Subsidiary; and such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

79



--------------------------------------------------------------------------------

(h)  the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
(g) above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Subsidiary or for a substantial part of the property or assets of the Borrower
or any Subsidiary, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors, (vi) become unable, admit in writing its inability
or fail generally to pay its debts as they become due or (vii) take any action
for the purpose of effecting any of the foregoing;

(i)  one or more judgments shall be rendered against the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 60 consecutive days during which execution shall not be effectively
stayed, or any action (to the extent not effectively stayed) shall be legally
taken by a judgment creditor to levy upon assets or properties of the Borrower
or any Subsidiary to enforce any such judgment and such judgment is for the
payment of money in an aggregate amount in excess of $7,500,000 (to the extent
not paid or to the extent not adequately covered by insurance as to which a
solvent and unaffiliated insurance company has acknowledged coverage);

(j)  an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other such ERISA Events, could reasonably
be expected to result in liability of the Borrower and its ERISA Affiliates in
an aggregate amount exceeding $7,500,000;

(k)  any Guarantee under the Guarantee Agreement for any reason shall cease to
be in full force and effect, or any Guarantor shall deny in writing that it has
any further liability under the Guarantee Agreement (in each case, other than in
accordance with its terms or other than as a result of the discharge or sale or
other disposition of such Guarantor in accordance with the terms of the Loan
Documents);

(l)  any security interest purported to be created by any Security Document
shall cease to be, or shall be asserted by the Borrower or any other Loan Party
not to be, a valid, perfected, first priority (except as otherwise expressly
provided in this Agreement or such Security Document) security interest in the
securities, assets or properties covered thereby, except as the result of a
release of Collateral or the discharge or sale or other disposition of such Loan
Party in accordance with

 

80



--------------------------------------------------------------------------------

the terms of the Loan Documents, except to the extent that any such loss of
perfection or priority results from the failure of the Collateral Agent or any
Secured Party to take any action within its control (but only to the extent that
the Borrower has provided such person sufficient information to take such
action) and/or except to the extent that such loss is covered by a lender’s
title insurance policy and the related insurer promptly after such loss shall
have acknowledged in writing that such loss is covered by such title insurance
policy;

(m)  prior to the discharge of the obligations under and termination of the
Senior Secured Notes Documents, the Intercreditor Agreement shall, in whole or
in part, cease to be effective or cease to be legally valid, binding and
enforceable against any party thereto (or against any person on whose behalf any
such party makes any covenants or agreements therein), or otherwise not be
effective to create the rights and obligations purported to be created
thereunder unless the same results directly from the action or inaction of the
Administrative Agent or any Bank Secured Party; or

(n)  there shall have occurred a Change in Control;

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate forthwith
the Commitments and (ii) declare the Loans then outstanding to be forthwith due
and payable in whole or in part, whereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrower accrued hereunder
and under any other Loan Document, shall become forthwith due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrower, anything contained herein or
in any other Loan Document to the contrary notwithstanding; and in any event
with respect to the Borrower described in paragraph (g) or (h) above, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of the Borrower accrued hereunder and under any other
Loan Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower, anything contained herein or in any other Loan
Document to the contrary notwithstanding.

ARTICLE VIII

The Administrative Agent and the Collateral Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent and the Collateral Agent (for purposes of this Article
VIII, the Administrative Agent and the Collateral Agent are referred to
collectively as the “Agents”) its agent and authorizes the Agents to take such
actions on its behalf and to

 

81



--------------------------------------------------------------------------------

exercise such powers as are delegated to such Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. Without limiting the generality of the foregoing, the Agents are hereby
expressly authorized to execute any and all documents (including releases) with
respect to the Collateral and any rights of the Secured Parties with respect
thereto, as contemplated by and in accordance with the provisions of this
Agreement and the Security Documents, including Section 6.05. The Lenders
acknowledge and agree that the Collateral Agent shall also act, subject to and
in accordance with the terms of the Intercreditor Agreement, as collateral agent
for the holders of Senior Secured Notes and the holders of such other
Indebtedness of the Borrower and its Subsidiaries from time to time subject to
the terms of the Intercreditor Agreement.

Without further written consent or authorization from the Lenders or the
Administrative Agent, the Collateral Agent may execute any documents or
instruments necessary to (i) release any Lien encumbering any item of Collateral
upon the termination of the Commitments and payment and satisfaction in full by
the Borrower of all of the Bank Obligations (other than any contingent
obligation for which no claim has been made), (ii) release any Lien encumbering
any item of Collateral that is the subject of a sale or other disposition of
assets permitted hereby or to which the Required Lenders (or such other Lenders
as may be required to give such consent under Section 9.08) have otherwise
consented, (iii) release any Guarantor from its Guarantee pursuant to
Section 6.05 or with respect to which the Required Lenders (or such other
Lenders as may be required to give such consent under Section 9.08) have
otherwise consented, (iv) release any Lien encumbering any item of Collateral
constituting property in which the Borrower or its Subsidiaries owned no
interest at the time the Collateral Agent’s Lien was granted pursuant to the
Security Documents nor at any time thereafter, or (v) evidence that the Excluded
Collateral (as such term is defined in the Security Agreement) is not subject to
the Lien granted to the Collateral Agent pursuant to the Security Documents.

The institution serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not an Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrower or any Subsidiary or other Affiliate thereof
as if it were not an Agent hereunder.

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is instructed in writing to exercise by the
Required Lenders (or such other number or percentage of the Lenders or Secured
Parties as shall be necessary under the circumstances as provided in
Section 9.08 or in the Intercreditor Agreement, as applicable), and (c) except
as expressly set forth in the Loan Documents, neither Agent shall have any duty
to disclose, nor shall it be liable for the

 

82



--------------------------------------------------------------------------------

failure to disclose, any information relating to the Borrower or any of the
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent and/or Collateral Agent or any of their Affiliates in any
capacity. Neither Agent shall be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders or Secured Parties as shall be necessary under the
circumstances as provided in Section 9.08 or in the Intercreditor Agreement, as
applicable) or in the absence of its own gross negligence or willful misconduct.
Neither Agent shall be deemed to have knowledge of any Default unless and until
written notice thereof is given to such Agent by the Borrower or a Lender, and
neither Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
any Loan Document, (ii) the contents of any certificate, report or other
document delivered thereunder or in connection therewith, (iii) the performance
or observance of any of the covenants, agreements or other terms or conditions
set forth in any Loan Document, (iv) the validity, enforceability, effectiveness
or genuineness of any Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Credit
Facilities as well as activities as Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may resign at any time by notifying the
Lenders, the Issuing Bank and the Borrower. Upon any such resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. If no successor
Administrative Agent has been appointed pursuant to the immediately

 

83



--------------------------------------------------------------------------------

preceding sentence by the 30th day after the date such notice of resignation was
given by such Administrative Agent, such Administrative Agent’s resignation
shall become effective and the Required Lenders shall thereafter perform all the
duties of such Administrative Agent hereunder and/or under any other Loan
Document until such time, if any, as the Required Lenders appoint a successor
Administrative Agent. Any such resignation by such Administrative Agent
hereunder shall also constitute, to the extent applicable, its resignation as an
Issuing Bank and the Swingline Lender, in which case such resigning
Administrative Agent (a) shall not be required to issue any further Letters of
Credit or make any additional Swingline Loans hereunder and (b) shall maintain
all of its rights as Issuing Bank or Swingline Lender, as the case may be, with
respect to any Letters of Credit issued by it, or Swingline Loans made by it,
prior to the date of such resignation. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After an Administrative Agent’s resignation hereunder, the provisions
of this Article and Section 9.05 shall continue in effect for the benefit of
such retiring Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while acting
as Administrative Agent. It is understood and agreed that no Competitor shall
qualify or be appointed as a successor Administrative Agent hereunder or under
any other Loan Document.

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.

Each Lender hereby consents to and approves each and all of the provisions of
the Intercreditor Agreement and irrevocably authorizes and directs the
Administrative Agent and Collateral Agent to execute and deliver the
Intercreditor Agreement and to exercise and enforce its rights and remedies and
perform its obligations thereunder.

No Bank Secured Party shall have any right individually to realize upon any of
the Collateral or to enforce any Guarantee of the Bank Obligations, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Agents on behalf of the Bank Secured
Parties in accordance with the terms thereof (subject, in the case of the
Collateral, to the provisions of the Intercreditor Agreement). In the event of a
foreclosure by the Collateral Agent on any of the Collateral pursuant to a
public or private sale or other disposition, any Secured Party may be the
purchaser or licensor of any or all of such Collateral at any such sale or other

 

84



--------------------------------------------------------------------------------

disposition, and the Administrative Agent or Collateral Agent, as agent for and
representative of the Secured Parties (but not any Secured Party or Secured
Parties in its or their respective individual capacities unless the Required
Lenders shall otherwise agree in writing) shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such sale, to use and apply any of the
Obligations as a credit on account of the purchase price for any Collateral
payable by such Agent on behalf of the Secured Parties at such sale or other
disposition. Each Bank Secured Party, whether or not a party hereto, will be
deemed, by its acceptance of the benefits of the Collateral and of the
Guarantees of the Bank Obligations provided under the Loan Documents, to have
agreed to the foregoing provisions.

Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, the Lead Arranger is named as such for recognition purposes
only, and in its capacity as such shall have no duties, responsibilities or
liabilities with respect to this Agreement or any other Loan Document; it being
understood and agreed that the Lead Arranger shall be entitled to all
indemnification and reimbursement rights in favor of the Agents provided herein
and in the other Loan Documents. Without limitation of the foregoing, the Lead
Arranger in its capacity as such shall not, by reason of this Agreement or any
other Loan Document, have any fiduciary relationship in respect of any Lender,
Loan Party or any other Person.

ARTICLE IX

Miscellaneous

SECTION 9.01.  Notices; Electronic Communications.  Notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:

(a)  if to the Borrower, to it at 7037 Old Madison Pike, Huntsville, Alabama
35806, Attention of Richard E. Fish, Jr. (Fax No. (256) 382-3935), with a copy
to Hogan & Hartson LLP, Columbia Square, 555 Thirteenth Street, NW, Washington
DC 20004, Attention: Benton R. Hammond (Fax No. (202) 637-5910);

(b)  if to the Administrative Agent, to Credit Suisse AG, Eleven Madison Avenue,
New York, NY 10010, Attention of Loan Operations Agency Group (Fax No.
(212) 322-2291), Email: agency.loanops@credit-suisse.com; and

(c)  if to a Lender, to it at its address (or fax number) set forth on Schedule
2.01 or in the Assignment and Acceptance pursuant to which such Lender shall
have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case

 

85



--------------------------------------------------------------------------------

delivered, sent or mailed (properly addressed) to such party as provided in this
Section 9.01 or in accordance with the latest unrevoked direction from such
party given in accordance with this Section 9.01. As agreed to among the
Borrower, the Administrative Agent and the applicable Lenders from time to time,
notices and other communications may also be delivered by e-mail to the e-mail
address of a representative of the applicable person provided from time to time
by such person.

The Borrower hereby agrees, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to below has not been
provided by the Administrative Agent, that it will, or will cause the
Subsidiaries to, provide to the Administrative Agent all information, documents
and other materials that it is obligated to furnish to the Administrative Agent
pursuant to the Loan Documents or to the Lenders under Article V, including all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (a) is or relates to a Borrowing Request, a notice pursuant
to Section 2.10 or a notice requesting the issuance, amendment, extension or
renewal of a Letter of Credit pursuant to Section 2.23, (b) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (c) provides notice of any Default or Event of Default
under this Agreement or any other Loan Document or (d) is required to be
delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any Borrowing or other extension of credit hereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium that is properly identified in a format acceptable to the Administrative
Agent to an electronic mail address as directed by the Administrative Agent. In
addition, the Borrower agrees, and agrees to cause the Subsidiaries, to continue
to provide the Communications to the Administrative Agent or the Lenders, as the
case may be, in the manner specified in the Loan Documents but only to the
extent requested by the Administrative Agent.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the Issuing Bank materials and/or information
provided by or on behalf of it hereunder (collectively, the “Borrower
Materials”) by posting the Borrower Materials on Intralinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be “public
side” Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Borrower and its Subsidiaries or their
securities) (each, a “Public Lender”). The Borrower hereby agrees that (i) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (ii) by
marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower and its Subsidiaries or their securities for purposes of United
States federal and state securities laws (provided, however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 9.16); (iii) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public

 

86



--------------------------------------------------------------------------------

Investor;” and (iv) the Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.”
Notwithstanding the foregoing, the following Borrower Materials shall be marked
“PUBLIC”, unless the Borrower notifies the Administrative Agent promptly that
any such document contains material non-public information: (A) the Loan
Documents and (B) notification of changes in the terms of the Credit Facilities.

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to, and receive,
Communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower and its Subsidiaries or their securities for
purposes of United States Federal or state securities laws.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall

 

87



--------------------------------------------------------------------------------

constitute effective delivery of the Communications to such Lender for purposes
of the Loan Documents. Each Lender agrees to notify the Administrative Agent in
writing (including by electronic communication) from time to time of such
Lender’s e-mail address to which the foregoing notice may be sent by electronic
transmission and that the foregoing notice may be sent to such e-mail address.

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

SECTION 9.02.  Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and the Issuing Bank and shall survive the
making by the Lenders of the Loans and the issuance of Letters of Credit by the
Issuing Bank, regardless of any investigation made by the Lenders or the Issuing
Bank or on their behalf, and shall continue in full force and effect as long as
the principal of or any accrued interest on any Loan or any Fee or any other
amount payable under this Agreement or any other Loan Document is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. The provisions of Sections 2.14, 2.16, 2.20, and 9.05
shall remain operative and in full force and effect regardless of the expiration
of the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Loans, the expiration of the Commitments,
the expiration of any Letter of Credit, the invalidity or unenforceability of
any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Agent, any Lender or the Issuing Bank.

SECTION 9.03.  Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto.

SECTION 9.04.  Successors and Assigns.  (a)  Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, the Administrative Agent, the
Collateral Agent, the Issuing Bank or the Lenders that are contained in this
Agreement shall bind and inure to the benefit of their respective successors and
assigns.

(b)  Each Lender may assign to one or more Eligible Assignees all or a portion
of its interests, rights and obligations under this Agreement (including all or
a portion of its Commitment and the Loans at the time owing to it); provided,
however, that (i) each of the Borrower, the Administrative Agent, the Issuing
Bank and the Swingline Lender must also give its prior written consent to such
assignment (which consent shall not be unreasonably withheld or delayed)
(provided that the consent of the Borrower shall not be required to any such
assignment made to another Lender or an Affiliate of a Lender or

 

88



--------------------------------------------------------------------------------

after the occurrence and during the continuance of any Event of Default),
(ii) the aggregate amount of the Commitment or Loans of the assigning Lender and
its concurrently assigning Affiliates subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall be not less than,
$1,000,000 (or, if less, the entire remaining amount of such Lender’s Commitment
or Loans of the relevant Class), (iii) the parties to each such assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance via
an electronic settlement system acceptable to the Administrative Agent (or, if
previously agreed with the Administrative Agent, manually), and shall pay to the
Administrative Agent a processing and recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Administrative Agent), and
(iv) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and to the Administrative
Agent and the Borrower, all applicable tax forms. Upon acceptance and recording
pursuant to paragraph (e) of this Section 9.04, from and after the effective
date specified in each Assignment and Acceptance, (A) the assignee thereunder
shall be a party hereto and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement and (B) the assigning Lender thereunder shall, to the extent of
the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.14, 2.16,
2.20 and 9.05, as well as to any Fees accrued for its account and not yet paid).

(c)  By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Revolving Credit Commitment, and the outstanding balances of its Revolving
Loans, in each case without giving effect to assignments thereof which have not
become effective, are as set forth in such Assignment and Acceptance,
(ii) except as set forth in (i) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto, or the financial condition of
the Borrower or any Subsidiary or the performance or observance by the Borrower
or any Subsidiary of any of its obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto;
(iii) such assignee represents and warrants that it is an Eligible Assignee and
is legally authorized to enter into such Assignment and Acceptance; (iv) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the most recent financial statements referred to in Section 3.05(a) or
delivered pursuant to Section 5.04, the Intercreditor Agreement and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (v) such
assignee will independently and

 

89



--------------------------------------------------------------------------------

without reliance upon the Administrative Agent, the Collateral Agent, such
assigning Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement; (vi) such
assignee agrees to be bound by the terms of the Intercreditor Agreement;
(vii) such assignee appoints and authorizes the Administrative Agent and the
Collateral Agent to take such action as agent on its behalf and to exercise such
powers under this Agreement as are delegated to the Administrative Agent and the
Collateral Agent, respectively, by the terms hereof, together with such powers
as are reasonably incidental thereto; and (viii) such assignee agrees that it
will perform in accordance with their terms all the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.

(d)  The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive and the Borrower, the Administrative Agent, the Issuing Bank, the
Collateral Agent and the Lenders may treat each person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank, the Collateral Agent
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(e)  Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent and, if required, the Borrower, the Swingline Lender and
the Issuing Bank to such assignment and any applicable tax forms, the
Administrative Agent shall promptly (i) accept such Assignment and Acceptance
and (ii) record the information contained therein in the Register. No assignment
shall be effective unless it has been recorded in the Register as provided in
this paragraph (e).

(f)  Each Lender may without the consent of the Borrower, the Swingline Lender,
the Issuing Bank or the Administrative Agent sell participations to one or more
banks or other persons (other than a Competitor) in all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided, however, that (i) such Lender’s
obligations under this Agreement and the other Loan Documents shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) the participating banks or
other persons shall be entitled to the benefit of the cost protection provisions
contained in Sections 2.14, 2.16 and 2.20 to the same extent as if they were
Lenders (but, with respect to any particular participant, to no greater extent
than the Lender that sold the participation to such participant) and (iv) the
Borrower, the

 

90



--------------------------------------------------------------------------------

Administrative Agent, the Issuing Bank and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents, and such Lender
shall retain the sole right to enforce the obligations of the Borrower relating
to the Loans or L/C Disbursements and to approve any amendment, modification or
waiver of any provision of this Agreement and the other Loan Documents (other
than amendments, modifications or waivers decreasing any fees payable to such
participating bank or person hereunder or the amount of principal of or the rate
at which interest is payable on the Loans in which such participating bank or
person has an interest, extending any scheduled principal payment date or date
fixed for the payment of interest on the Loans in which such participating bank
or person has an interest, increasing or extending the Commitments in which such
participating bank or person has an interest or releasing any Guarantor (other
than in connection with the sale of such Guarantor in a transaction permitted by
Section 6.05) or all or substantially all of the Collateral).

(g)  Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information, each such assignee or participant or proposed assignee or
participant shall execute an agreement whereby such assignee or participant
shall agree (subject to customary exceptions) to preserve the confidentiality of
such confidential information on terms no less restrictive than those applicable
to the Lenders pursuant to Section 9.16.

(h)  Any Lender may at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender; provided that no such assignment shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.

(i)  Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior

 

91



--------------------------------------------------------------------------------

indebtedness of any SPC, it will not institute against, or join any other person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof. In addition, notwithstanding anything to the contrary contained
in this Section 9.04, any SPC may (i) with notice to, but without the prior
written consent of, the Borrower and the Administrative Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Loans to the Granting Lender or to any financial institutions (consented to by
the Borrower and Administrative Agent) providing liquidity and/or credit support
to or for the account of such SPC to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC.

(j)  The Borrower shall not assign or delegate any of its rights or duties
hereunder without the prior written consent of the Administrative Agent, the
Issuing Bank and each Lender, and any attempted assignment without such consent
shall be null and void.

(k)  In the event that any Revolving Credit Lender shall become a Defaulting
Lender or S&P, Moody’s and Thompson’s BankWatch (or InsuranceWatch Ratings
Service, in the case of Lenders that are insurance companies (or Best’s
Insurance Reports, if such insurance company is not rated by Insurance Watch
Ratings Service)) shall, after the date that any Lender becomes a Revolving
Credit Lender, downgrade the long-term certificate deposit ratings of such
Lender, and the resulting ratings shall be below BBB-, Baa3 and C (or BB, in the
case of a Lender that is an insurance company (or B, in the case of an insurance
company not rated by InsuranceWatch Ratings Service)) (or, with respect to any
Revolving Credit Lender that is not rated by any such ratings service or
provider, the Issuing Bank or the Swingline Lender shall have reasonably
determined that there has occurred a material adverse change in the financial
condition of any such Lender, or a material impairment of the ability of any
such Lender to perform its obligations hereunder, as compared to such condition
or ability as of the date that any such Lender became a Revolving Credit Lender)
then the Issuing Bank and the Swingline Lender shall have the right, but not the
obligation, at its own expense, upon notice to such Lender and the
Administrative Agent, to replace such Lender with an assignee (in accordance
with and subject to the restrictions contained in paragraph (b) above), and such
Lender hereby agrees to transfer and assign without recourse (in accordance with
and subject to the restrictions contained in paragraph (b) above) all its
interests, rights and obligations in respect of its Revolving Credit Commitment
to such assignee; provided, however, that (i) no such assignment shall conflict
with any law, rule and regulation or order of any Governmental Authority and
(ii) the Issuing Bank, the Swingline Lender or such assignee, as the case may
be, shall pay to such Lender in immediately available funds on the date of such
assignment the principal of and interest accrued to the date of payment on the
Loans made by such Lender hereunder and all other amounts accrued for such
Lender’s account or owed to it hereunder.

SECTION 9.05.  Expenses; Indemnity.  (a)  The Borrower agrees to pay all actual
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, the Collateral Agent, the Issuing Bank and the Swingline Lender in
connection

 

92



--------------------------------------------------------------------------------

with the syndication of the Credit Facilities and the preparation and
administration of this Agreement and the other Loan Documents or in connection
with any amendments, modifications or waivers of the provisions hereof or
thereof (whether or not the transactions hereby or thereby contemplated shall be
consummated) or incurred by the Administrative Agent, the Collateral Agent or
any Lender in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents or in connection
with the Loans made or Letters of Credit issued hereunder, including the
reasonable and documented fees, charges and disbursements of Cravath, Swaine &
Moore LLP, counsel for the Administrative Agent, and, in connection with any
such enforcement or protection, the reasonable and documented fees, charges and
disbursements of any other counsel for the Administrative Agent, the Collateral
Agent or any Lender; provided that such fees, charges and disbursements shall be
limited to one external counsel (and appropriate local counsel) for all such
persons unless there are actual or potential conflicting interests between or
among such persons arising out of the matters within the scope of this
Section 9.05(a).

(b)  The Borrower agrees to indemnify the Administrative Agent, the Collateral
Agent, each Lender, the Issuing Bank and each Related Party of any of the
foregoing persons (each such person being called an “Indemnitee”) against, and
to hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable and documented counsel
fees, charges and disbursements (subject to the limitations set forth in
Section 9.05(a) above), incurred by or asserted against any Indemnitee arising
out of, in any way connected with, or as a result of (i) the execution or
delivery of this Agreement or any other Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties thereto of their
respective obligations thereunder or the consummation of the Transactions and
the other transactions contemplated thereby (including the syndication of the
Credit Facilities), (ii) the use of the proceeds of the Loans or issuance of
Letters of Credit, (iii) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not any Indemnitee is a party
thereto (and regardless of whether such matter is initiated by a third party or
by the Borrower, any other Loan Party or any of their respective Affiliates), or
(iv) any actual or alleged presence or Release of Hazardous Materials on any
property currently or formerly owned or operated by the Borrower or any of the
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or the Subsidiaries; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

(c)  To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Collateral Agent, the Issuing Bank or the
Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the Collateral Agent, the
Issuing Bank or the Swingline Lender, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the

 

93



--------------------------------------------------------------------------------

Administrative Agent, the Collateral Agent, the Issuing Bank or the Swingline
Lender in its capacity as such. For purposes hereof, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the Aggregate Revolving
Credit Exposure, and unused Commitments at the time.

(d)  To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

(e)  All amounts due under this Section 9.05 shall be payable on written demand
therefor.

SECTION 9.06.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower now or hereafter existing under this Agreement and other Loan
Documents held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Loan Document and
although such obligations may be unmatured. The rights of each Lender under this
Section 9.06 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

SECTION 9.07.  Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF
CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND
PRACTICE FOR DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE
DATE SUCH LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE
(THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS,
THE LAWS OF THE STATE OF NEW YORK.

SECTION 9.08.  Waivers; Amendment.  (a)  No failure or delay of the
Administrative Agent, the Collateral Agent, any Lender or the Issuing Bank in
exercising any power or right hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights

 

94



--------------------------------------------------------------------------------

and remedies of the Administrative Agent, the Collateral Agent, the Issuing Bank
and the Lenders hereunder and under the other Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or any other Loan Document or consent
to any departure by the Borrower or any other Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) below,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice or demand on the Borrower in any
case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.

(b)  Neither this Agreement nor any provision hereof nor any other Loan Document
or any provision thereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Required Lenders; provided, however, that no such agreement shall (i) decrease
the principal amount of, or extend the maturity of or any scheduled principal
payment date or date for the payment of any interest on any Loan or any date for
reimbursement of an L/C Disbursement, or waive or excuse any such payment or any
part thereof, or decrease the rate of interest on any Loan or L/C Disbursement,
without the prior written consent of each Lender directly adversely affected
thereby (provided that, for the avoidance of doubt, the Required Lenders may
waive any prepayment, and the Required Lenders and the Borrower may amend or
modify any prepayment provisions), (ii) increase or extend the Commitment or
decrease or extend the date for payment of any Fees of any Lender without the
prior written consent of such Lender, (iii) (A) amend or modify the pro rata
requirements of Section 2.17, the provisions of Section 9.04(j) or the
provisions of this Section or (B) to the extent not otherwise permitted by the
second paragraph of Article VIII, release any Guarantor or all or substantially
all of the Collateral, without the prior written consent of each
Lender, (iv) modify the protections afforded to an SPC pursuant to the
provisions of Section 9.04(i) without the written consent of such SPC or
(v) reduce the percentage contained in the definition of the term “Required
Lenders” without the prior written consent of each Lender (it being understood
that with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Revolving Credit Commitments on
the date hereof); provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, the Issuing
Bank or the Swingline Lender hereunder or under any other Loan Document without
the prior written consent of the Administrative Agent, the Issuing Bank or the
Swingline Lender.

(c)  The Administrative Agent and the Borrower may amend any Loan Document to
correct administrative or manifest errors or omissions, or to effect
administrative changes that are not adverse to any Lender; provided, however,
that no such amendment shall become effective until the fifth Business Day after
it has been posted to the Lenders, and then only if the Required Lenders have
not objected in writing thereto within such five Business Day Period.

 

95



--------------------------------------------------------------------------------

SECTION 9.09.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this
Section 9.09 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or participations or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.10.  Entire Agreement.  This Agreement and the other Loan Documents
constitute the entire contract between the parties relative to the subject
matter hereof. Any other previous agreement among the parties with respect to
the subject matter hereof is superseded by this Agreement and the other Loan
Documents. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any person (other than the parties hereto
and thereto, their respective successors and assigns permitted hereunder
(including any Affiliate of the Issuing Bank that issues any Letter of Credit)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Collateral Agent, the Issuing Bank and the
Lenders) any rights, remedies, obligations or liabilities under or by reason of
this Agreement or the other Loan Documents.

SECTION 9.11.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

SECTION 9.12.  Severability.  In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any

 

96



--------------------------------------------------------------------------------

other jurisdiction). The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 9.13.  Counterparts.  This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile or other
customary means of electronic transmission shall be as effective as delivery of
a manually signed counterpart of this Agreement.

SECTION 9.14.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15.  Jurisdiction; Consent to Service of Process.  (a)  The Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York County, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Collateral Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or the other Loan Documents
against the Borrower or its respective properties in the courts of any
jurisdiction.

(b)  The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any New York
State or Federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(c)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

97



--------------------------------------------------------------------------------

SECTION 9.16.  Confidentiality.  Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed only in connection
with this Agreement and the Transactions, and further, only (a) to its and its
Affiliates’ officers, directors, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority or quasi-regulatory authority (such
as the National Association of Insurance Commissioners), (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process (provided that notice of receipt of such subpoena or other legal process
shall be given to the Borrower as promptly as practicable), (d) in connection
with the exercise of any remedies hereunder or under the other Loan Documents or
any suit, action or proceeding relating to the enforcement of its rights
hereunder or thereunder, (e) subject to an agreement containing provisions
substantially the same as those of this Section 9.16, to (i) any actual or
prospective assignee of or participant in any of its rights or obligations under
this Agreement and the other Loan Documents or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower or any Subsidiary or any of their respective obligations, (f) with
the consent of the Borrower in its sole discretion or (g) to the extent such
Information becomes publicly available other than as a result of a breach of
this Section 9.16. For the purposes of this Section, “Information” shall mean
all information received from the Borrower or any Subsidiary and related to the
Borrower or any Subsidiary, or their respective business, other than any such
information that was available to the Administrative Agent, the Collateral
Agent, the Issuing Bank or any Lender on a nonconfidential basis prior to its
disclosure by the Borrower; provided that, in the case of Information received
from the Borrower or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any person required
to maintain the confidentiality of Information as provided in this Section 9.16
shall be considered to have complied with its obligation to do so if such person
has exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord its own confidential information.

SECTION 9.17.  USA PATRIOT Act Notice.  Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the USA PATRIOT Act.

 

98



--------------------------------------------------------------------------------

SECTION 9.18.  Application of Proceeds.  Upon receipt from the Collateral Agent
of the proceeds of any collection, sale, foreclosure or other realization upon
any Collateral, including any Collateral consisting of cash, following the
exercise of remedies provided for in Article VII (or after the Loans have
automatically become due and payable as set forth in Article VII), the
Administrative Agent shall apply such proceeds as follows:

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent (in its capacity as such hereunder or under any other Loan Document) in
connection with such collection, sale, foreclosure or realization or otherwise
in connection with this Agreement or any other Loan Document, including all
court costs and the fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Administrative Agent hereunder or under
any other Loan Document on behalf of any Loan Party and any other costs or
expenses incurred in connection with the exercise of any right or remedy
hereunder or under any other Loan Document;

SECOND, to the payment in full of Unfunded Advances/Participations (the amounts
so applied to be distributed between or among the Administrative Agent and the
Issuing Banks pro rata in accordance with the amounts of Unfunded
Advances/Participations owed to them on the date of any such distribution); and

THIRD, to the payment in full of all other Bank Obligations (the amounts so
applied to be distributed among the Bank Secured Parties pro rata in accordance
with the amounts of the Bank Obligations owed to them on the date of any such
distribution).

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement.

SECTION 9.19.  Lender Action.  Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, unless
expressly provided for herein or in any other Loan Document, without the prior
written consent of the Administrative Agent. The provisions of this Section 9.19
are for the sole benefit of the Lenders and shall not afford any right to, or
constitute a defense available to, any Loan Party.

 

99



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ITC^ DELTACOM, INC.,     by   /s/ J. Thomas Mullis   Name:   J. Thomas Mullis  
Title:   Senior Vice President-Legal and Regulatory, General Counsel and
Secretary



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, individually and as Administrative
Agent, Swingline Lender and Issuing Bank,     by   /s/ Judith E. Smith   Name:  
Judith E. Smith   Title:   Managing Director     by   /s/ Kevin Buddhdew   Name:
  Kevin Buddhdew   Title:   Associate



--------------------------------------------------------------------------------

Exhibit A to the

Credit Agreement

 

 

ADMINISTRATIVE DETAILS REPLY FORM

 

 

I. General Information

 

Deal Name:

        

 

Lender Institution’s Legal Name for Documentation Purposes:

 

                 

    

Name, Phone and Fax

        

Number of Individual(s) to Receive Draft(s):

 

                 

    

Number of Signature Lines

        

Required:

 

        

 

II. Lender Contact Information

 

         CREDIT CONTACT    CLOSING CONTACT

Primary Contact Name:

 

             

Back-up Name:

 

             

Street Address

(for courier purposes):

           

Primary Contact Phone

Number:

 

             

Back-up Contact Phone

Number:

 

           

Primary Contact Fax Number:

 

             

Back-up Contact Fax

Number:

           

Primary Contact E-mail

Address:

 

             

Back-up Contact E-mail

Address:

             

* Please list any special function contacts on a separate sheet (i.e. L/C’s,
Foreign Currency, Bid Loans, etc.)

 

         DEAL ADMINISTRATOR     

Primary Contact Name:

             

Back-up Name:

             

Street Address

(for courier purposes):

 

             

 

A-1



--------------------------------------------------------------------------------

 

 

Primary Contact Phone

Number:

                            Primary Contact Fax Number:                       
    

Primary Contact E-mail

Address:

                                

 

III. Financial Information, Compliance, Intralinks, Executed Closing Documents,
Etc.

 

Bank Name:    

Address:

   

Department:

   

Contact Name:

   

Contact Phone:

   

Contact Fax:

   

Contact Email:

   

 

IV. Lender Fed Payment Instructions*

 

Bank Name:    

City and State:

   

ABA Routing Number:

   

Account Name:

   

Account Number:

   

Re:

   

Attention:

   

* Please list any additional or non-Fed payment instructions on a separate
sheet.

 

V.

Tax Reporting Information1

TAX ID #:

 

 

1 Include tax form as applicable to lender

 

A-2



--------------------------------------------------------------------------------

Exhibit B to the

Credit Agreement

Assignment and Acceptance

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by the Assignor to the Assignee pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”). Each such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Acceptance, without representation or warranty
by the Assignor.

 

1.   Assignor:  

 

      

 

   2.   Assignee:  

 

      

 

     [for each Assignee, indicate [affiliate][approved fund] of [identify
Lender] 3.   Borrower:   ITC^DeltaCom, Inc. 4.   Administrative Agent:  

Credit Suisse AG, Cayman Islands Branch, as the Administrative Agent under the
Credit Agreement

5.   Credit Agreement:  

Credit Agreement dated as of April 9, 2010, among ITC^DeltaCom, Inc., the
Lenders party thereto, and Credit Suisse AG, Cayman Islands Branch as
Administrative Agent

 

B-1



--------------------------------------------------------------------------------

6.   Assigned Interest:     

 

Facility Assigned

(i.e., Revolving Credit

Commitment)

  

    Aggregate Amount of    

Commitment/Loans

for all Lenders1

  

Amount of

Commitment/Loans

Assigned8

   Percentage Assigned  of
Commitment/Loans2    CUSIP Number      $    $    %     

 

[7.   Trade Date:                                    ]3   

Effective Date:                                  , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR   [NAME OF ASSIGNOR]   By:  

 

    Title:   ASSIGNEE   [NAME OF ASSIGNEE]   By:  

 

    Title:  

 

 

1 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

B-2



--------------------------------------------------------------------------------

Consented to and Accepted:

 

CREDIT SUISSE AG,

CAYMAN ISLANDS BRANCH, as

Administrative Agent, Issuing Bank and Swingline Lender

By  

 

  Name   Title: By  

 

  Name   Title: [ITC^DELTACOM, INC.,]1 By  

 

  Name   Title:

 

 

1 Borrower consent is required for assignments of Revolving Credit Commitments;
provided that such consent of the Borrower shall not be required (i) if such
assignment is made to another Lender or an Affiliate of a Lender or (ii) after
the occurrence and during the continuance of an Event of Default.

 

B-3



--------------------------------------------------------------------------------

Annex 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1.    Representations and Warranties.

1.1    Assignor.    The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other person of any of
their respective obligations under any Loan Document.

1.2.    Assignee.    The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.04 of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 9.04 of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 5.04 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Acceptance and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached to the
Assignment and Acceptance any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2.    Payments.    From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

3.    General Provisions.    This Assignment and Acceptance shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Acceptance may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Acceptance
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.

 

B-4



--------------------------------------------------------------------------------

Exhibit C to the

Credit Agreement

[FORM OF]

BORROWING REQUEST

Credit Suisse AG, Cayman Islands Branch

as Administrative Agent for the Lenders referred to below

Eleven Madison Avenue

New York, NY 10010

Attention: Agency Group

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of April 9, 2010, among
ITC^DeltaCom, Inc. (the “Borrower”), the Lenders party thereto, and Credit
Suisse AG, Cayman Islands Branch, as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”) (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

The undersigned hereby gives you notice pursuant to Section 2.03 of the Credit
Agreement that it requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the terms on which such Borrowing is requested to be
made:

 

(A)    Date of Borrowing        (which is a Business Day)  

 

  (B)    Principal Amount of Borrowing  

 

  (C)    Type of Borrowing1  

 

  (D)    Interest Period and the last day thereof  

 

     (in the case of a Eurodollar Borrowing)     (E)    Account Number and
Location  

 

 

The Borrower hereby represents and warrants that after giving effect to the
Borrowing hereto, the Borrower would have been in compliance with the covenants
set forth in Sections 6.10 and 6.11 of the Credit Agreement as of the most
recently completed period of four consecutive fiscal quarters for which
financial statements have been delivered pursuant to Section 5.04(a) or (b) of
the Credit Agreement, as applicable, (whether or not the Borrower was otherwise
required to be in compliance with such Sections at such time), using, for
purposes of Section 6.11 of the Credit Agreement, the Total Debt outstanding on
the Date of Borrowing and after giving effect hereto.

 

 

1 Specify the type (i.e., Eurodollar or ABR) of the Borrowing then being
requested.

 

C-1



--------------------------------------------------------------------------------

ITC^DELTACOM, INC.,  

By:

 

 

 

   

  Name:

  Title:

[Borrowing Request]

 

C-2



--------------------------------------------------------------------------------

Exhibit G to the

Credit Agreement

 

 

[FORM OF]

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT

AND FINANCING STATEMENT

From

[NAME OF MORTGAGOR]

To

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.

 

 

Dated as of:                     , 2010

Premises: [City], [State] (Site #                    )

                     County

 

 

 

 

 

G-1



--------------------------------------------------------------------------------

THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FINANCING
STATEMENT dated as of [—], 2010 (this “Mortgage”), by [—], a [—] corporation,
having an office at 7037 Old Madison Pike, Huntsville, Alabama 35806 (the
“Mortgagor”), to THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., having an
office at 900 Ashwood Parkway, Suite 425, Atlanta, Georgia 30338 (the
“Mortgagee”) as Collateral Agent (as defined below) (on behalf of each of the
Administrative Agent, for the ratable benefit of the Bank Secured Parties, the
Trustee, for the ratable benefit of the Notes Secured Parties, and the
Additional Secured Parties (if any), for the ratable benefit of the Additional
Lenders (if any) (as such terms are defined below, and collectively, together
with the Collateral Agent, the “First Lien Secured Parties”)).

WITNESSETH THAT:

Reference is made to (i) the Credit Agreement dated as of April 9, 2010 (as it
may hereafter be amended, refinanced, replaced, restated, supplemented, waived
or otherwise modified from time to time, the “Credit Agreement”), among
ITC^DeltaCom, Inc., a Delaware corporation (the “Borrower”), the Lenders (as
defined therein) from time to time party thereto and Credit Suisse AG, Cayman
Islands Branch, as administrative agent (in such capacity, together with any
successor administrative agent, the “Administrative Agent”), (ii) the Indenture
dated as of April 9, 2010 (as it may hereafter be amended, refinanced, replaced,
restated, supplemented, waived or otherwise modified from time to time, the
“Indenture”), among the Borrower, the subsidiaries of the Borrower identified
therein and The Bank of New York Mellon Trust Company, N.A., as trustee (in such
capacity, together with any successor trustee, the “Trustee”), (iii) the
Security Agreement dated as of April 9, 2010 (as it may hereafter be amended,
restated, supplemented, waived or otherwise modified from time to time, the
“Security Agreement”), among the Borrower, the subsidiaries of the Borrower
identified therein, the Administrative Agent, the Trustee and The Bank of New
York Mellon Trust Company, N.A., as collateral agent (in such capacity, the
“Collateral Agent”) and (iv) the First Lien Intercreditor Agreement dated as of
April 9, 2010 (the “First Lien Intercreditor Agreement”), among the Borrower,
the subsidiaries of the Borrower from time to time party thereto, the
Administrative Agent, the Trustee and the Collateral Agent. Capitalized terms
used but not defined herein have the meanings given to them in the Credit
Agreement and the Security Agreement.

In the Credit Agreement, (i) the Lenders have agreed to make Revolving Loans to
the Borrower, (ii) the Swingline Lender has agreed to make Swingline Loans to
the Borrower, (iii) the Issuing Bank has issued or agreed to issue from time to
time Letters of Credit for the account of the Borrower and (iv) the Loan Parties
may enter into Hedging Agreements with Hedge Providers, in each case pursuant
to, upon the terms, and subject to the conditions specified in, the Credit
Agreement. Subject to the terms of the Credit Agreement, Borrower may borrow,
prepay and reborrow Revolving Loans. Pursuant to the Indenture, the Borrower has
issued, and may issue in the future, its 10.5% senior secured notes due 2016
(the “Notes”). As set forth in the First Lien Intercreditor Agreement, the
Borrower may from time to time, subject to the terms and conditions set forth
therein and in the Security

 

G-2



--------------------------------------------------------------------------------

Agreement and the other First Lien Credit Documents (as defined below),
designate Indebtedness and other obligations at the time of incurrence to be
secured on a pari passu basis with the then outstanding First Lien Obligations
as Additional First Lien Obligations.

Mortgagor is a wholly owned Subsidiary of the Borrower and will derive
substantial direct and indirect benefit from the transactions contemplated by
the Indenture Documents, the Loan Documents, the Hedging Agreements and the
Additional Agreements (if any) (collectively, the “First Lien Credit
Documents”). In order to induce the Lenders to make Revolving Loans, the
Swingline Lender to make Swingline Loans, the Issuing Bank to issue Letters of
Credit, the Hedge Providers to enter into Hedging Agreements from time to time,
the Holders to purchase the Notes and the Additional Lenders (if any) to enter
into Additional Agreements (if any), the Mortgagor has agreed to guarantee,
among other things, the due and punctual payment and performance of the First
Lien Obligations and to enter into this Mortgage in order to grant to the
Mortgagee for the benefit of the First Lien Secured Parties a lien on and
security interest in the Mortgaged Property (as hereinafter defined). The First
Lien Credit Documents also require the granting by other Loan Parties of
mortgages, deeds of trust and/or deeds to secure debt (the “Other Mortgages”)
that create liens on and security interests in certain real and personal
property other than the Mortgaged Property to secure the performance of the
First Lien Obligations.

Granting Clauses

NOW, THEREFORE, IN CONSIDERATION OF the foregoing and in order to secure the due
and punctual payment and performance of the First Lien Obligations for the
benefit of the First Lien Secured Parties, Mortgagor hereby grants, conveys,
mortgages, assigns and pledges to the Mortgagee, a mortgage lien on and a
security interest in, all the following described property (the “Mortgaged
Property”) whether now owned or held or hereafter acquired:

(1)    the land more particularly described on Exhibit A hereto (the “Land”),
together with all rights appurtenant thereto, including the easements over
certain other adjoining land granted by any easement agreements, covenant or
restrictive agreements and all air rights, mineral rights, water rights, oil and
gas rights and development rights, if any, relating thereto, and also together
with all of the other easements, rights, privileges, interests, hereditaments
and appurtenances thereunto belonging or in any way appertaining and all of the
estate, right, title, interest, claim or demand whatsoever of Mortgagor therein
and in the streets and ways adjacent thereto, either in law or in equity, in
possession or expectancy, now or hereafter acquired (the “Premises”);

(2)    all buildings, improvements, structures, paving, parking areas, walkways
and landscaping now or hereafter erected or located upon the Land, and all
fixtures of every kind and type affixed to the Premises or attached to or
forming part of any structures, buildings or improvements and replacements
thereof now or hereafter erected or located upon the Land (the “Improvements”);

 

G-3



--------------------------------------------------------------------------------

(3)    all apparatus, movable appliances, building materials, equipment,
fittings, furnishings, furniture, machinery and other articles of tangible
personal property of every kind and nature, and replacements thereof, now or at
any time hereafter placed upon or used in any way in connection with the use,
enjoyment, occupancy or operation of the Improvements or the Premises, including
all of Mortgagor’s books and records relating thereto and including all pumps,
tanks, goods, machinery, tools, equipment, lifts (including fire sprinklers and
alarm systems, fire prevention or control systems, cleaning rigs, air
conditioning, heating, boilers, refrigerating, electronic monitoring, water,
loading, unloading, lighting, power, sanitation, waste removal, entertainment,
communications, computers, recreational, window or structural, maintenance,
truck or car repair and all other equipment of every kind), restaurant, bar and
all other indoor or outdoor furniture (including tables, chairs, booths, serving
stands, planters, desks, sofas, racks, shelves, lockers and cabinets), bar
equipment, glasses, cutlery, uniforms, linens, memorabilia and other decorative
items, furnishings, appliances, supplies, inventory, rugs, carpets and other
floor coverings, draperies, drapery rods and brackets, awnings, venetian blinds,
partitions, chandeliers and other lighting fixtures, freezers, refrigerators,
walk-in coolers, signs (indoor and outdoor), computer systems, cash registers
and inventory control systems, and all other apparatus, equipment, furniture,
furnishings, and articles used in connection with the use or operation of the
Improvements or the Premises, it being understood that the enumeration of any
specific articles of property shall in no way result in or be held to exclude
any items of property not specifically mentioned (the property referred to in
this subparagraph (3), the “Personal Property”);

(4)    all general intangibles owned by Mortgagor and relating to design,
development, operation, management and use of the Premises or the Improvements,
all certificates of occupancy, zoning variances, building, use or other permits,
approvals, authorizations and consents obtained from and all materials prepared
for filing or filed with any governmental agency in connection with the
development, use, operation or management of the Premises and Improvements, all
construction, service, engineering, consulting, leasing, architectural and other
similar contracts concerning the design, construction, management, operation,
occupancy and/or use of the Premises and Improvements, all architectural
drawings, plans, specifications, soil tests, feasibility studies, appraisals,
environmental studies, engineering reports and similar materials relating to any
portion of or all of the Premises and Improvements, and all payment and
performance bonds or warranties or guarantees relating to the Premises or the
Improvements, all to the extent assignable (the “Permits, Plans and
Warranties”);

(5)    all now or hereafter existing leases or licenses (under which Mortgagor
is landlord or licensor) and subleases (under which Mortgagor is sublandlord),
concession, management, mineral or other agreements of a similar kind that
permit the use or occupancy of the Premises or the Improvements for any purpose
in return for any payment, or the extraction or taking of any gas, oil, water or
other minerals from the Premises in return for payment of any fee, rent or
royalty (collectively, “Leases”), and all agreements or contracts for the sale
or other disposition of all or any part of the Premises or the Improvements, now
or hereafter entered into by Mortgagor, together with all charges, fees, income,
issues, profits, receipts, rents, revenues or royalties payable thereunder
(“Rents”);

 

G-4



--------------------------------------------------------------------------------

(6)    all real estate tax refunds and all proceeds of the conversion, voluntary
or involuntary, of any of the Mortgaged Property into cash or liquidated claims
and not otherwise payable to tenants under the Leases (“Proceeds”), including
Proceeds of insurance maintained by the Mortgagor and condemnation awards, any
awards that may become due by reason of the taking by eminent domain or any
transfer in lieu thereof of the whole or any part of the Premises or
Improvements or any rights appurtenant thereto, and any awards for change of
grade of streets, together with any and all moneys now or hereafter on deposit
for the payment of real estate taxes, assessments or common area charges levied
against the Mortgaged Property, unearned premiums on policies of fire and other
insurance maintained by the Mortgagor covering any interest in the Mortgaged
Property or required by the First Lien Credit Documents; and

(7)    all extensions, improvements, betterments, renewals, substitutes and
replacements of and all additions and appurtenances to, the Land, the Premises,
the Improvements, the Personal Property, the Permits, Plans and Warranties and
the Leases, hereinafter acquired by or released to the Mortgagor or constructed,
assembled or placed by the Mortgagor on the Land, the Premises or the
Improvements, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case, without any further
mortgage, deed of trust, conveyance, assignment or other act by the Mortgagor,
all of which shall become subject to the lien of this Mortgage as fully and
completely, and with the same effect, as though now owned by the Mortgagor and
specifically described herein;

provided, however, that notwithstanding any of the other provisions set forth in
this Mortgage, in no event shall the security interest granted under this
Mortgage attach to any Excluded Collateral.

TO HAVE AND TO HOLD the Mortgaged Property unto the Mortgagee, its successors
and assigns for the benefit of the First Lien Secured Parties, forever, subject
only to Liens permitted pursuant to the First Lien Credit Documents and to
satisfaction and release as provided in Section 3.04.

ARTICLE I

Representations, Warranties and Covenants of Mortgagor

Mortgagor agrees, covenants, represents and/or warrants as follows:

SECTION 1.01.    Title, Mortgage Lien.    (a) Mortgagor has good and marketable
fee simple title to the Mortgaged Property, subject to Section 3.04 hereof and
further subject only to Liens permitted pursuant to the First Lien Credit
Documents.

 

G-5



--------------------------------------------------------------------------------

(b)    The execution and delivery of this Mortgage is within Mortgagor’s
corporate powers and has been duly authorized by all necessary corporate and, if
required, stockholder action. This Mortgage has been duly executed and delivered
by Mortgagor and constitutes a legal, valid and binding obligation of Mortgagor,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

(c)    The execution, delivery and recordation of this Mortgage (i) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except filings necessary to perfect the
lien of this Mortgage or otherwise delivered to Mortgagee for filing and/or
recordation, (ii) will not violate any applicable law or regulation or the
charter, by-laws or other organizational documents of Mortgagor or any order of
any Governmental Authority, except to the extent such violation could not
reasonably be expected to have a Material Adverse Effect, (iii) will not violate
or result in a default under any indenture, agreement or other instrument
binding upon Mortgagor or its assets, or give rise to a right thereunder to
require any payment to be made by Mortgagor, except to the extent such conflict,
breach, default or other violation could not reasonably be expected to have a
Material Adverse Effect, and (iv) will not result in the creation or imposition
of any Lien on any asset of Mortgagor, except the lien of this Mortgage.

(d)    This Mortgage, when filed in the recording office for the jurisdiction in
which the Mortgaged Property is located, and the Uniform Commercial Code
Financing Statements described in Section 1.09 of this Mortgage, when duly
recorded in the public records identified in the Perfection Certificate will
create a valid, perfected and enforceable lien upon and security interest in all
of the Mortgaged Property.

(e)    Except as provided in Section 3.04, Mortgagor will forever warrant and
defend its title to the Mortgaged Property, the rights of Mortgagee therein
under this Mortgage and the validity and priority of the lien of this Mortgage
thereon against the claims of all persons and parties except those having rights
under Liens permitted pursuant to the First Lien Credit Documents to the extent
of those rights.

SECTION 1.02.    First Lien Credit Documents.    This Mortgage is given pursuant
to the First Lien Credit Documents. Mortgagor expressly covenants and agrees to
pay when due, and to timely perform, and to cause the other Loan Parties to pay
when due, and to timely perform, the First Lien Obligations in accordance with
the terms of the First Lien Credit Documents.

SECTION 1.03.    Payment of Taxes, and Other Obligations.    Mortgagor will pay
and discharge from time to time prior to the time when the same shall become
delinquent, and before any interest or penalty accrues thereon or attaches
thereto, all Taxes and other obligations with respect to the Mortgaged Property
or any part thereof or upon the Rents from the Mortgaged Property or arising in
respect of the occupancy, use or possession thereof in accordance with, and to
the extent required by, the First Lien Credit Documents.

 

G-6



--------------------------------------------------------------------------------

SECTION 1.04.    Maintenance of Mortgaged Property.    Mortgagor will maintain
the Improvements and the Personal Property in the manner and to the extent
required by the First Lien Credit Documents.

SECTION 1.05.    Insurance.    Mortgagor will keep or cause to be kept the
Improvements and Personal Property insured against such risks, and in the
manner, described in the First Lien Credit Documents and shall purchase such
additional insurance as may be required from time to time pursuant to the First
Lien Credit Documents. Federal Emergency Management Agency Standard Flood Hazard
Determination Forms will be purchased by Mortgagor for each Mortgaged Property
on which Improvements are located. If any portion of Improvements constituting
part of the Mortgaged Property is located in an area identified as a special
flood hazard area by Federal Emergency Management Agency or other applicable
agency, Mortgagor will purchase flood insurance in an amount satisfactory to
Mortgagee, but in no event less than the maximum limit of coverage available
under the National Flood Insurance Act of 1968, as amended.

SECTION 1.06.    Casualty Condemnation/Eminent Domain.    Mortgagor shall give
Mortgagee prompt written notice of any material casualty or other material
damage to the Mortgaged Property or any proceeding for the taking of the
Mortgaged Property or any material portion thereof or interest therein under
power of eminent domain or by condemnation or any similar proceeding in
accordance with, and to the extent required by, the First Lien Credit Documents.
Any Net Cash Proceeds received by or on behalf of the Mortgagor in respect of
any such casualty, damage or taking shall constitute trust funds held by the
Mortgagor for the benefit of the First Lien Secured Parties to be applied to
repair, restore or replace the Mortgaged Property or, if a prepayment event
shall occur with respect to any such Net Cash Proceeds, to be applied in
accordance with Section 2.13 of the Credit Agreement or other applicable
provision of the other First Lien Credit Documents in accordance with the First
Lien Intercreditor Agreement.

SECTION 1.07.    Assignment of Leases and Rents.    (a) Mortgagor hereby
irrevocably and absolutely (for the term of this Mortgage) grants, transfers and
assigns all of its right title and interest in all Leases and Rents, together
with any and all extensions and renewals of the Leases. Mortgagor has not
assigned or executed any assignment of, and will not assign or execute any
assignment of, any Leases or the Rents payable thereunder to anyone other than
Mortgagee.

(b)    [Intentionally omitted.]

(c)    Subject to Section 1.07(d), Mortgagor has assigned and transferred to
Mortgagee all of Mortgagor’s right, title and interest in and to the Rents now
or hereafter arising from each Lease heretofore or hereafter made or agreed to
by Mortgagor, it being intended that this assignment establish, subject to
Section 1.07(d), an absolute transfer and assignment of all Rents and all Leases
to Mortgagee and not merely to grant a security interest therein. Subject to
Section 1.07(d), Mortgagee may in Mortgagor’s name and stead (with or without
first taking possession of any of the Mortgaged Property personally or by
receiver as provided herein) operate the Mortgaged Property and rent, lease or
let all or any portion of any of the Mortgaged Property to any party or parties
at such rental and upon such terms as

 

G-7



--------------------------------------------------------------------------------

Mortgagee shall, in its sole discretion, determine, and may collect and have the
benefit of all of said Rents arising from or accruing at any time thereafter or
that may thereafter become due under any Lease.

(d)    So long as a First Lien Event of Default shall not have occurred and be
continuing, Mortgagee will not exercise any of its rights under Section 1.07(c),
and Mortgagor shall receive and collect the Rents accruing under any Lease; but
after the happening and during the continuance of any First Lien Event of
Default, Mortgagee may, at its option, receive and collect all Rents and upon
reasonable prior notice to Mortgagor and at reasonable times enter upon the
Premises and Improvements through its officers, agents, employees or attorneys
for such purpose and for the operation and maintenance thereof. Mortgagor hereby
irrevocably (for the term of this Mortgage) authorizes and directs each tenant,
if any, and each successor, if any, to the interest of any tenant under any
Lease, respectively, to rely upon any notice of a claimed First Lien Event of
Default sent by Mortgagee to any such tenant or any of such tenant’s successors
in interest, and thereafter to pay Rents to Mortgagee without any obligation or
right to inquire as to whether a First Lien Event of Default actually exists and
even if some notice to the contrary is received from the Mortgagor, who shall
have no right or claim against any such tenant or successor in interest for any
such Rents so paid to Mortgagee. Each tenant or any of such tenant’s successors
in interest from whom Mortgagee or any officer, agent, attorney or employee of
Mortgagee shall have collected any Rents, shall be authorized to pay Rents to
Mortgagor only after such tenant or any of their successors in interest shall
have received written notice from Mortgagee that the First Lien Event of Default
is no longer continuing, unless and until a further notice of a First Lien Event
of Default is given by Mortgagee to such tenant or any of its successors in
interest.

(e)    Mortgagee will not become a mortgagee in possession so long as it does
not enter or take actual possession of the Mortgaged Property. In addition,
Mortgagee shall not be responsible or liable for performing any of the
obligations of the landlord under any Lease, for any waste by any tenant, or
others, for any dangerous or defective conditions of any of the Mortgaged
Property, for negligence in the management, upkeep, repair or control of any of
the Mortgaged Property or any other act or omission by any other person.

(f)    Mortgagor shall furnish to Mortgagee, within 30 days after a request by
Mortgagee to do so (which request shall be limited to once per fiscal year prior
to a First Lien Event of Default and as often as reasonably requested during the
continuance of a First Lien Event of Default), a written statement containing
the names of all tenants, subtenants and concessionaires of the Premises or
Improvements, the terms of any Lease, the space occupied and the rentals and/or
other amounts payable thereunder.

SECTION 1.08.    Restrictions on Transfers and Encumbrances.    Mortgagor shall
not directly or indirectly sell, convey, alienate, assign, lease, sublease,
license, mortgage, pledge, encumber or otherwise transfer, create, consent to or
suffer the creation of any lien, charge or other form of encumbrance upon any
interest in or any part of the Mortgaged Property, or be divested of its title
to the Mortgaged Property or any interest therein in any manner or way, whether
voluntarily or involuntarily (other than resulting from a condemnation), or
engage in any common, cooperative, joint, time-sharing or other congregate
ownership of all or part

 

G-8



--------------------------------------------------------------------------------

thereof, except in each case in accordance with and to the extent permitted by
the First Lien Credit Documents; provided, that Mortgagor may, in the ordinary
course of business and in accordance with reasonable commercial standards, enter
into leases, licenses, easement or covenant agreements that relate to and/or
benefit the operation of the Mortgaged Property and that do not materially and
adversely affect the value, use or operation of the Mortgaged Property. If any
of the foregoing transfers or encumbrances results in a prepayment event, any
Net Cash Proceeds received by or on behalf of the Mortgagor in respect thereof
shall constitute trust funds to be held by the Mortgagor for the benefit of the
First Lien Secured Parties and applied in accordance with and to the extent
required by Section 2.13 of the Credit Agreement or other applicable provision
of the other First Lien Credit Documents and in each case in accordance with the
First Lien Intercreditor Agreement.

SECTION 1.09.    Security Agreement.    This Mortgage is both a mortgage of real
property and a grant of a security interest in personal property, and shall
constitute and serve as a “Security Agreement” within the meaning of the uniform
commercial code as adopted in the state wherein the Premises are located
(“UCC”). Mortgagor has hereby granted unto Mortgagee a security interest in and
to all the Mortgaged Property described in this Mortgage that is not real
property, and simultaneously with the recording of this Mortgage, Mortgagor has
filed or will file UCC financing statements, and will file continuation
statements prior to the lapse thereof, at the appropriate offices in the
jurisdiction of formation of the Mortgagor to perfect the security interest
granted by this Mortgage in all the Mortgaged Property that is not real
property. Mortgagor hereby appoints Mortgagee as its true and lawful
attorney-in-fact and agent, for Mortgagor and in its name, place and stead, in
any and all capacities, to execute any document and to file the same in the
appropriate offices (to the extent it may lawfully do so), and to perform each
and every act and thing reasonably requisite and necessary to be done to perfect
the security interest contemplated by the preceding sentence. Mortgagee shall
have all rights with respect to the part of the Mortgaged Property that is the
subject of a security interest afforded by the UCC in addition to, but not in
limitation of, the other rights afforded Mortgagee hereunder and under the
Security Agreement.

SECTION 1.10.    Filing and Recording.    Mortgagor will cause this Mortgage,
the UCC financing statements referred to in Section 1.09, any other security
instrument creating a security interest in or evidencing the lien hereof upon
the Mortgaged Property and each UCC continuation statement and instrument of
further assurance to be filed, registered or recorded and, if necessary,
refiled, rerecorded and reregistered, in such manner and in such places as may
be required by any present or future law in order to publish notice of and fully
to perfect the lien hereof upon, and the security interest of Mortgagee in, the
Mortgaged Property until this Mortgage is terminated and released in full in
accordance with Section 3.04 hereof. Subject to Section 9.05 of the Credit
Agreement, Mortgagor will pay all filing, registration and recording fees, all
Federal, state, county and municipal recording, documentary or intangible taxes
and other taxes, duties, imposts, assessments and charges, and all reasonable
expenses incidental to or arising out of or in connection with the execution,
delivery and recording of this Mortgage, UCC continuation statements any
mortgage supplemental hereto, any security instrument with respect to the
Personal Property, Permits, Plans and Warranties and Proceeds or any instrument
of further assurance.

 

G-9



--------------------------------------------------------------------------------

SECTION 1.11.    Further Assurances.    Promptly following demand by Mortgagee,
Mortgagor will, at the cost of Mortgagor and without expense to Mortgagee, do,
execute, acknowledge and deliver all such further acts, deeds, conveyances,
mortgages, assignments, notices of assignment, transfers and assurances as
Mortgagee shall from time to time reasonably require for the better assuring,
conveying, assigning, transferring and confirming unto Mortgagee the property
and rights hereby conveyed or assigned or intended now or hereafter so to be, or
which Mortgagor may be or may hereafter become bound to convey or assign to
Mortgagee, or for carrying out the intention or facilitating the performance of
the terms of this Mortgage, or for filing, registering or recording this
Mortgage, and promptly following demand, Mortgagor will also execute and deliver
and hereby appoints Mortgagee as its true and lawful attorney-in-fact and agent,
for Mortgagor and in its name, place and stead, in any and all capacities, to
execute and file to the extent it may lawfully do so, one or more financing
statements, chattel mortgages or comparable security instruments reasonably
requested by Mortgagee to evidence more effectively the lien hereof upon the
Personal Property and to perform each and every act and thing requisite and
necessary to be done to accomplish the same.

SECTION 1.12.    Additions to Mortgaged Property.    All right, title and
interest of Mortgagor in and to all extensions, improvements, betterments,
renewals, substitutions and replacements of, and all additions and appurtenances
to, the Mortgaged Property hereafter acquired by or released to Mortgagor or
constructed, assembled or placed by Mortgagor upon the Premises or the
Improvements, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case without any further
mortgage, conveyance, assignment or other act by Mortgagor, shall become subject
to the lien and security interest of this Mortgage as fully and completely and
with the same effect as though now owned by Mortgagor and specifically described
in the grant of the Mortgaged Property above, but at any and all times Mortgagor
will execute and deliver to Mortgagee any and all such further assurances,
mortgages, conveyances or assignments thereof as Mortgagee may reasonably
require for the purpose of expressly and specifically subjecting the same to the
lien and security interest of this Mortgage.

SECTION 1.13.    No Claims Against Mortgagee.    Nothing contained in this
Mortgage shall constitute any consent or request by Mortgagee, express or
implied, for the performance of any labor or services or the furnishing of any
materials or other property in respect of the Mortgaged Property or any part
thereof, nor as giving Mortgagor any right, power or authority to contract for
or permit the performance of any labor or services or the furnishing of any
materials or other property in such fashion as would permit the making of any
claim against Mortgagee in respect thereof.

SECTION 1.14.    Fixture Filing.    (a) Certain portions of the Mortgaged
Property are or will become “fixtures” (as that term is defined in the UCC) on
the Land, and this Mortgage, upon being filed for record in the real estate
records of the county wherein such fixtures are situated, shall operate also as
a financing statement filed as a fixture filing in accordance with the
applicable provisions of said UCC upon such portions of the Mortgaged Property
that are or become fixtures.

 

G-10



--------------------------------------------------------------------------------

(b)    The real property to which the fixtures relate is described in Exhibit A
attached hereto. The record owner of the real property described in Exhibit A
attached hereto is Mortgagor. The name, type of organization and jurisdiction of
organization of the debtor for purposes of this financing statement are the
name, type of organization and jurisdiction of organization of the Mortgagor set
forth in the first paragraph of this Mortgage, and the name of the secured party
for purposes of this financing statement is the name of the Mortgagee set forth
in the first paragraph of this Mortgage. The mailing address of the
Mortgagor/debtor is the address of the Mortgagor set forth in the first
paragraph of this Mortgage. The mailing address of the Mortgagee/secured party
from which information concerning the security interest hereunder may be
obtained is the address of the Mortgagee set forth in the first paragraph of
this Mortgage. Mortgagor’s organizational identification number is [—].

ARTICLE II

Defaults and Remedies

SECTION 2.01.    Events of Default.    Any Event of Default under and as defined
in the Credit Agreement, any Event of Default under and as defined in the
Indenture or any Event of Default (or similar defined term) under and as defined
in any Additional Agreement shall constitute a “First Lien Event of Default”
under this Mortgage.

SECTION 2.02.    Demand for Payment.    If a First Lien Event of Default shall
occur and be continuing, then, upon written demand of Mortgagee in accordance
with the terms of the First Lien Credit Documents, Mortgagor will pay to
Mortgagee all amounts due hereunder and under the First Lien Credit Documents
and, subject to Section 9.05 of the Credit Agreement, such further amount as
shall be sufficient to cover the out-of-pocket costs and expenses of collection,
including reasonable attorneys’ fees, disbursements and expenses incurred by
Mortgagee, and Mortgagee shall be entitled and empowered to institute an action
or proceedings at law or in equity for the collection of the sums so due and
unpaid, to prosecute any such action or proceedings to judgment or final decree,
to enforce any such judgment or final decree against Mortgagor and to collect,
in any manner provided by law, all moneys adjudged or decreed to be payable.

SECTION 2.03.    Rights To Take Possession, Operate and Apply
Revenues.    (a) If a First Lien Event of Default shall occur and be continuing,
Mortgagor shall, upon demand of Mortgagee, forthwith surrender to Mortgagee
actual possession of the Mortgaged Property and, if and to the extent not
prohibited by applicable law, Mortgagee itself, or by such officers or agents as
it may appoint, may then enter and take possession of all the Mortgaged Property
without the appointment of a receiver or an application therefor, exclude
Mortgagor and its agents and employees wholly therefrom, and have access to the
books, papers and accounts of Mortgagor.

(b)    If in accordance with Section 2.03(a) above Mortgagor shall for any
reason fail to surrender or deliver the Mortgaged Property or any part thereof
after such demand by Mortgagee, Mortgagee may to the extent not prohibited by
applicable law, obtain a judgment

 

G-11



--------------------------------------------------------------------------------

or decree conferring upon Mortgagee the right to immediate possession or
requiring Mortgagor to deliver immediate possession of the Mortgaged Property to
Mortgagee, to the entry of which judgment or decree Mortgagor hereby
specifically consents. Subject to Section 9.05 of the Credit Agreement,
Mortgagor will pay to Mortgagee, promptly following demand, all reasonable
expenses of obtaining such judgment or decree, including reasonable compensation
to Mortgagee’s attorneys and agents with interest thereon at the rate per annum
applicable to overdue amounts under the First Lien Credit Documents (the
“Interest Rate”); and all such expenses and compensation shall, until paid, be
secured by this Mortgage.

(c)    Upon every such entry or taking of possession, Mortgagee may, to the
extent not prohibited by applicable law, hold, store, use, operate, manage and
control the Mortgaged Property, conduct the business thereof and, from time to
time, (i) make all necessary and proper maintenance, repairs, renewals,
replacements, additions, betterments and improvements thereto and thereon,
(ii) purchase or otherwise acquire additional reasonably necessary fixtures,
personalty and other property, (iii) insure or keep the Mortgaged Property
insured, (iv) manage and operate the Mortgaged Property and exercise all the
rights and powers of Mortgagor to the same extent as Mortgagor could in its own
name or otherwise with respect to the same, or (v) enter into any and all
agreements with respect to the exercise by others of any of the powers herein
granted Mortgagee, all as may from time to time be directed or determined by
Mortgagee to be in its best interest and Mortgagor hereby appoints Mortgagee as
its true and lawful attorney-in-fact and agent, for Mortgagor and in its name,
place and stead, in any and all capacities, to perform any of the foregoing
acts. During the time of such possession, Mortgagee may collect and receive all
the Rents, issues, profits and revenues from the Mortgaged Property, including
those past due as well as those accruing thereafter, and, after deducting
(i) all reasonable expenses of taking, holding, managing and operating the
Mortgaged Property (including reasonable compensation for the services of all
persons employed for such purposes), (ii) the reasonable costs of all such
maintenance, repairs, renewals, replacements, additions, betterments,
improvements, purchases and acquisitions, (iii) the reasonable costs of
insurance, (iv) such taxes, assessments and other similar charges as Mortgagee
may at its option pay, (v) other proper and reasonable charges upon the
Mortgaged Property or any part thereof and (vi) the reasonable compensation,
expenses and disbursements of the attorneys and agents of Mortgagee, Mortgagee
shall apply the remainder of the moneys and proceeds so received first to the
payment of the Mortgagee for the satisfaction of the First Lien Obligations, and
second, if there is any surplus, to Mortgagor, subject to the entitlement of
others thereto under applicable law.

(d)    Whenever, before any sale of the Mortgaged Property under Section 2.06,
all First Lien Obligations that are then due shall have been paid and all First
Lien Events of Default fully cured, Mortgagee will surrender possession of the
Mortgaged Property back to Mortgagor, its successors or assigns. The same right
of taking possession shall, however, arise again if any subsequent First Lien
Event of Default shall occur and be continuing.

SECTION 2.04.    Right To Cure Mortgagor’s Failure to Perform.    Should
Mortgagor fail in the payment, performance or observance of any term, covenant
or condition required by this Mortgage or the other First Lien Credit Documents
(with respect to the Mortgaged Property), Mortgagee may pay, perform or observe
the same, and all payments made or out-of-pocket costs or expenses incurred by
Mortgagee in connection therewith shall be secured

 

G-12



--------------------------------------------------------------------------------

hereby and, subject to Section 9.05 of the Credit Agreement, shall be, promptly
following demand, immediately repaid by Mortgagor to Mortgagee with interest
thereon at the Interest Rate. Mortgagee shall be the judge using reasonable
discretion of the necessity for any such actions and of the amounts to be paid.
Upon the occurrence and during the continuance of a First Lien Event of Default,
Mortgagee is hereby empowered to enter and to authorize others to enter upon the
Premises or the Improvements or any part thereof for the purpose of performing
or observing any such defaulted term, covenant or condition without having any
obligation to so perform or observe and without thereby becoming liable to
Mortgagor, to any person in possession holding under Mortgagor or to any other
person.

SECTION 2.05.    Right to a Receiver.    If a First Lien Event of Default shall
occur and be continuing, Mortgagee, upon application to a court of competent
jurisdiction, shall be entitled as a matter of right to the appointment of a
receiver to take possession of and to operate the Mortgaged Property and to
collect and apply the Rents. The receiver shall have all of the rights and
powers permitted under the laws of the state wherein the Mortgaged Property is
located. Subject to Section 9.05 of the Credit Agreement, Mortgagor shall pay to
Mortgagee promptly following demand all reasonable expenses, including
receiver’s fees, reasonable attorney’s fees and disbursements, costs and agent’s
compensation incurred pursuant to the provisions of this Section 2.05; and all
such expenses shall be secured by this Mortgage and shall be, without demand,
immediately repaid by Mortgagor to Mortgagee with interest thereon at the
Interest Rate.

SECTION 2.06.    Foreclosure and Sale.    (a) If a First Lien Event of Default
shall occur and be continuing, Mortgagee may elect to sell the Mortgaged
Property or any part of the Mortgaged Property by exercise of the power of
foreclosure or of sale granted to Mortgagee by applicable law or this Mortgage.
In such case, Mortgagee may commence a civil action to foreclose this Mortgage,
or it may proceed and sell the Mortgaged Property to satisfy any First Lien
Obligation. Mortgagee or an officer appointed by a judgment of foreclosure to
sell the Mortgaged Property, may sell all or such parts of the Mortgaged
Property as may be chosen by Mortgagee at the time and place of sale fixed by it
in a notice of sale, either as a whole or in separate lots, parcels or items as
Mortgagee shall deem expedient, and in such order as it may determine, at public
auction to the highest bidder. Mortgagee or an officer appointed by a judgment
of foreclosure to sell the Mortgaged Property may postpone any foreclosure or
other sale of all or any portion of the Mortgaged Property by public
announcement at such time and place of sale, and from time to time thereafter
may postpone such sale by public announcement or subsequently noticed sale.
Without further notice, Mortgagee or an officer appointed to sell the Mortgaged
Property may make such sale at the time fixed by the last postponement, or may,
in its discretion, give a new notice of sale. Any person, including Mortgagor or
Mortgagee or any designee or affiliate thereof, may purchase at such sale.

(b)    The Mortgaged Property may be sold subject to unpaid taxes and Liens
permitted pursuant to First Lien Credit Documents, and, after deducting all
costs, fees and expenses of Mortgagee (including costs of evidence of title in
connection with the sale), subject to Section 9.05 of the Credit Agreement,
Mortgagee or an officer that makes any sale shall apply the proceeds of sale in
the manner set forth in Section 2.08.

 

G-13



--------------------------------------------------------------------------------

(c)    Any foreclosure or other sale of less than the whole of the Mortgaged
Property or any defective or irregular sale made hereunder shall not exhaust the
power of foreclosure or of sale provided for herein; and subsequent sales may be
made hereunder until the First Lien Obligations have been satisfied, or the
entirety of the Mortgaged Property has been sold.

(d)    If a First Lien Event of Default shall occur and be continuing, Mortgagee
may instead of, or in addition to, exercising the rights described in
Section 2.06(a) above and either with or without entry or taking possession as
herein permitted, proceed by a suit or suits in law or in equity or by any other
appropriate proceeding or remedy (i) to specifically enforce payment of some or
all of the First Lien Obligations, or the performance of any term, covenant,
condition or agreement of this Mortgage or any other First Lien Credit Document
or any other right, or (ii) to pursue any other remedy available to Mortgagee,
all as Mortgagee shall determine most effectual for such purposes.

SECTION 2.07.    Other Remedies.    (a) In case a First Lien Event of Default
shall occur and be continuing, Mortgagee may also exercise, to the extent not
prohibited by law, any or all of the remedies available to a secured party under
the UCC.

(b)    In connection with a sale of the Mortgaged Property or any Personal
Property and the application of the proceeds of sale as provided in
Section 2.08, Mortgagee shall be entitled to enforce payment of and to receive
up to the principal amount of the First Lien Obligations, plus all other
charges, payments and costs due under this Mortgage, and to recover a deficiency
judgment for any portion of the aggregate principal amount of the First Lien
Obligations remaining unpaid, with interest.

SECTION 2.08.    Application of Sale Proceeds and Rents.    After any
foreclosure sale of all or any of the Mortgaged Property, Mortgagee shall
receive and apply the proceeds of the sale together with any Rents that may have
been collected and any other sums that then may be held by Mortgagee under this
Mortgage as provided for in the First Lien Intercreditor Agreement. The
Mortgagee shall have absolute discretion as to the time of application of any
such proceeds, moneys or balances in accordance with this Mortgage and the First
Lien Intercreditor Agreement. Upon any sale of the Mortgaged Property by the
Mortgagee (including pursuant to a power of sale granted by statute or under a
judicial proceeding), the receipt of the Mortgagee or of the officer making the
sale shall be a sufficient discharge to the purchaser or purchasers of the
Mortgaged Property so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Mortgagee or such officer or be answerable in any way for the
misapplication thereof.

SECTION 2.09.    Mortgagor as Tenant Holding Over.    If Mortgagor remains in
possession of any of the Mortgaged Property after any foreclosure sale by
Mortgagee, at Mortgagee’s election Mortgagor shall be deemed a tenant holding
over and shall forthwith surrender possession to the purchaser or purchasers at
such sale or be summarily dispossessed or evicted according to provisions of law
applicable to tenants holding over.

 

G-14



--------------------------------------------------------------------------------

SECTION 2.10.    Waiver of Appraisement, Valuation, Stay, Extension and
Redemption Laws.    Mortgagor waives, to the extent not prohibited by law,
(i) the benefit of all laws now existing or that hereafter may be enacted
(x) providing for any appraisement or valuation of any portion of the Mortgaged
Property and/or (y) in any way extending the time for the enforcement or the
collection of amounts due under any of the First Lien Obligations or creating or
extending a period of redemption from any sale made in collecting said debt or
any other amounts due Mortgagee, (ii) any right to at any time insist upon,
plead, claim or take the benefit or advantage of any law now or hereafter in
force providing for any homestead exemption, stay, statute of limitations,
extension or redemption, or sale of the Mortgaged Property as separate tracts,
units or estates or as a single parcel in the event of foreclosure or notice of
deficiency, and (iii) all rights of redemption, valuation, appraisement, stay of
execution, notice of election to mature or declare due the whole of or each of
the First Lien Obligations and marshaling in the event of foreclosure of this
Mortgage.

SECTION 2.11.    Discontinuance of Proceedings.    In case Mortgagee shall
proceed to enforce any right, power or remedy under this Mortgage by
foreclosure, entry or otherwise, and such proceedings shall be discontinued or
abandoned for any reason, or shall be determined adversely to Mortgagee, then
and in every such case Mortgagor and Mortgagee shall be restored to their former
positions and rights hereunder, and all rights, powers and remedies of Mortgagee
shall continue as if no such proceeding had been taken.

SECTION 2.12.    Suits To Protect the Mortgaged Property.    Upon the occurrence
and during the continuance of a First Lien Event of Default, Mortgagee shall
have power (a) to institute and maintain suits and proceedings to prevent any
impairment of the Mortgaged Property by any acts that may be unlawful or in
violation of this Mortgage, (b) to preserve or protect its interest in the
Mortgaged Property and in the Rents arising therefrom and (c) to restrain the
enforcement of or compliance with any legislation or other governmental
enactment, rule or order that may be unconstitutional or otherwise invalid if
the enforcement of or compliance with such enactment, rule or order would impair
the security or be prejudicial to the interest of Mortgagee hereunder.

SECTION 2.13.    Filing Proofs of Claim.    In case of any receivership,
insolvency, bankruptcy, reorganization, arrangement, adjustment, composition or
other proceedings affecting Mortgagor, Mortgagee shall, to the extent permitted
by law, be entitled to file such proofs of claim and other documents as may be
necessary or advisable in order to have the claims of Mortgagee allowed in such
proceedings for the First Lien Obligations secured by this Mortgage at the date
of the institution of such proceedings and for any interest accrued, late
charges and additional interest or other amounts due or that may become due and
payable hereunder after such date.

SECTION 2.14.    Possession by Mortgagee.    Notwithstanding the appointment of
any receiver, liquidator or trustee of Mortgagor, any of its property or the
Mortgaged Property, Mortgagee shall be entitled, to the extent not prohibited by
law, to remain in possession and control of all parts of the Mortgaged Property
now or hereafter granted under this Mortgage to Mortgagee in accordance with the
terms hereof and applicable law.

SECTION 2.15.    Waiver.    (a) No delay or failure by Mortgagee to exercise any
right, power or remedy accruing upon any breach or First Lien Event of Default
shall exhaust or impair any such right, power or remedy or be construed to be a
waiver of any such breach or

 

G-15



--------------------------------------------------------------------------------

First Lien Event of Default or acquiescence therein; and every right, power and
remedy given by this Mortgage to Mortgagee may be exercised from time to time
and as often as may be deemed expedient by Mortgagee. No consent or waiver by
Mortgagee to or of any breach or First Lien Event of Default by Mortgagor in the
performance of the First Lien Obligations shall be deemed or construed to be a
consent or waiver to or of any other breach or First Lien Event of Default in
the performance of the same or of any other First Lien Obligations by Mortgagor
hereunder. No failure on the part of Mortgagee to complain of any act or failure
to act or to declare a First Lien Event of Default, irrespective of how long
such failure continues, shall constitute a waiver by Mortgagee of its rights
hereunder or impair any rights, powers or remedies consequent on any future
First Lien Event of Default by Mortgagor.

(b)    Even if Mortgagee (i) grants some forbearance or an extension of time for
the payment of any sums secured hereby, (ii) takes other or additional security
for the payment of any sums secured hereby, (iii) waives or does not exercise
some right granted herein or under the First Lien Credit Documents,
(iv) releases a part of the Mortgaged Property from this Mortgage, (v) agrees to
change some of the terms, covenants, conditions or agreements of any of the
First Lien Credit Documents, (vi) consents to the filing of a map, plat or
replat affecting the Premises, (vii) consents to the granting of an easement or
other right affecting the Premises or (viii) makes or consents to an agreement
subordinating Mortgagee’s lien on the Mortgaged Property hereunder; no such act
or omission shall preclude Mortgagee from exercising any other right, power or
privilege herein granted or intended to be granted in the event of any breach or
First Lien Event of Default then made or of any subsequent default; nor, except
as otherwise expressly provided in an instrument executed by Mortgagee, shall
this Mortgage be altered thereby. In the event of the sale or transfer by
operation of law or otherwise of all or part of the Mortgaged Property,
Mortgagee is hereby authorized and empowered to deal with any vendee or
transferee with reference to the Mortgaged Property secured hereby, or with
reference to any of the terms, covenants, conditions or agreements hereof, as
fully and to the same extent as it might deal with the original parties hereto
and without in any way releasing or discharging any liabilities, obligations or
undertakings.

SECTION 2.16.    Waiver of Trial by Jury.    EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS MORTGAGE OR ANY OF THE OTHER FIRST LIEN CREDIT
DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS MORTGAGE AND THE OTHER FIRST LIEN CREDIT DOCUMENTS,
AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 2.16.

SECTION 2.17.    Remedies Cumulative.    No right, power or remedy conferred
upon or reserved to Mortgagee by this Mortgage is intended to be exclusive of
any other right, power or remedy, and each and every such right, power and
remedy shall be cumulative and concurrent and in addition to any other right,
power and remedy given hereunder or now or hereafter existing at law or in
equity or by statute.

 

G-16



--------------------------------------------------------------------------------

ARTICLE III

Miscellaneous

SECTION 3.01.    Partial Invalidity.    In the event any one or more of the
provisions contained in this Mortgage shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such validity, illegality or
unenforceability shall, at the option of Mortgagee, not affect any other
provision of this Mortgage, and this Mortgage shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein or
therein.

SECTION 3.02.    Notices.    All notices and communications hereunder shall be
in writing and given as provided in Section 9.01 of the Credit Agreement (with
respect to the Mortgagor and the Bank Secured Parties), Section 13.02 of the
Indenture (with respect to the Notes Secured Parties), and the applicable
provisions of any Additional Agreements (with respect to the Additional Secured
Parties (if any)).

SECTION 3.03.    Successors and Assigns.    All of the grants, covenants, terms,
provisions and conditions herein shall run with the Premises and the
Improvements and shall apply to, bind and inure to, the benefit of the
successors and assigns of Mortgagor and the successors and assigns of Mortgagee.

SECTION 3.04.    Satisfaction and Cancelation.    (a) Upon the latest of (i) the
payment in full in cash of the First Lien Obligations that are Bank Obligations
other than First Lien Obligations with respect to Hedging Agreements not yet due
and payable and contingent indemnification obligations not yet accrued and
payable, (ii) the Revolving Credit Maturity Date and (iii) the cash
collateralization or back-stop (on terms reasonably satisfactory to the
Administrative Agent), termination or expiration of all Letters of Credit, the
Mortgaged Property will cease to act as security for the payment and performance
of the Bank Obligations; provided, however that the Mortgaged Property shall
continue to remain encumbered by this Mortgage as security for the other First
Lien Obligations until the other First Lien Obligations are satisfied in
accordance with this Section 3.04. Upon any such satisfaction of the Bank
Obligations, the Administrative Agent will, at the Mortgagor’s expense, execute
and deliver to Mortgagor such documents as Mortgagor shall reasonably request to
evidence such satisfaction of the Bank Obligations.

(b)    Upon the occurrence of (i) the payment in full in cash of the First Lien
Obligations that are Note Obligations (other than contingent or unliquidated
obligations or liabilities), (ii) the date when the Holders of at least
two-thirds of the aggregate principal amount of the Notes then outstanding under
the Indenture consent to the amendment or modification of this Mortgage to
evidence the satisfaction of the Note Obligations or (iii) at the election of
the Borrower, during any Suspension Period (as defined in the Indenture), the
Mortgaged Property will cease to act as security for the payment and performance
of the Note Obligations; provided, however that the Mortgaged Property shall
continue to remain

 

G-17



--------------------------------------------------------------------------------

encumbered by this Mortgage as security for the other First Lien Obligations
until the other First Lien Obligations are satisfied in accordance with this
Section 3.04. Upon any such satisfaction of the Note Obligations, the Trustee
will, at the Mortgagor’s expense, execute and deliver to Mortgagor such
documents as Mortgagor shall reasonably request to evidence such satisfaction of
the Note Obligations.

(c)    Upon the occurrence of (i) the payment in full in cash of the First Lien
Obligations that are Collateral Agent Obligations (other than contingent or
unliquidated obligations or liabilities) or (ii) the date when the Collateral
Agent consents to the amendment or modification of this Mortgage to evidence the
satisfaction of the Collateral Agent Obligations, the Mortgaged Property will
cease to act as security for the payment and performance of the Collateral Agent
Obligations; provided, however that the Mortgaged Property shall continue to
remain encumbered by this Mortgage as security for the other First Lien
Obligations until the other First Lien Obligations are satisfied in accordance
with this Section 3.04. Upon any such satisfaction of the Collateral Agent
Obligations, the Collateral Agent will, at the Mortgagor’s expense, execute and
deliver to Mortgagor such documents as Mortgagor shall reasonably request to
evidence such satisfaction of the Collateral Agent Obligations.

(d)    Upon the payment in full in cash of the Additional First Lien Obligations
(if any) as required by the Additional Agreements (if any), the Mortgaged
Property will cease to act as security for the payment and performance of the
Additional First Lien Obligations; provided, however that the Mortgaged Property
shall continue to remain encumbered by this Mortgage as security for the other
First Lien Obligations until the other First Lien Obligations are satisfied in
accordance with this Section 3.04. Upon any such satisfaction of the Additional
First Lien Obligations, the Additional Secured Party will, at the Mortgagor’s
expense, execute and deliver to Mortgagor such documents as Mortgagor shall
reasonably request to evidence such satisfaction of the Additional First Lien
Obligations.

(e)    Mortgagor shall automatically be released from its obligations hereunder
and the mortgage lien and security interest created hereunder in the Mortgaged
Property shall be automatically released upon the consummation of any
transaction permitted by the First Lien Credit Documents as a result of which
Mortgagor ceases to be a Subsidiary.

(f)    Upon any sale or other transfer by Mortgagor of any portion of the
Mortgaged Property that is permitted under the First Lien Credit Documents to
any person that is not the Borrower or a grantor under the Security Agreement,
or upon the effectiveness of any written consent to the release of the mortgage
lien and security interest granted hereby in any portion of the Mortgaged
Property pursuant to the First Lien Intercreditor Agreement, the mortgage lien
and security interest in such portion of the Mortgaged Property shall be
released.

(g)    In connection with any termination or release pursuant to this
Section 3.04, the Mortgagee shall promptly execute and deliver to the Mortgagor,
at Mortgagor’s expense, any Uniform Commercial Code termination statements and
other documents that Mortgagor shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section 3.04 shall be without recourse to or representation or warranty by the
Mortgagee or any First Lien Secured Party. Without limiting the provisions

 

G-18



--------------------------------------------------------------------------------

of Section 5.06 of the Security Agreement, the Borrower shall reimburse the
Mortgagee upon demand for all costs and out of pocket expenses, including the
reasonable fees, charges and expenses of counsel, incurred by it in connection
with any action contemplated by this Section 3.04.

SECTION 3.05.    Definitions.    As used in this Mortgage, the singular shall
include the plural as the context requires and the following words and phrases
shall have the following meanings: (a) “including” shall mean “including but not
limited to”; (b) “provisions” shall mean “provisions, terms, covenants and/or
conditions”; (c) “lien” shall mean “lien, charge, encumbrance, security
interest, mortgage or deed of trust”; (d) “obligation” shall mean “obligation,
duty, covenant and/or condition”; and (e) “any of the Mortgaged Property” shall
mean “the Mortgaged Property or any part thereof or interest therein”. Any act
that Mortgagee is permitted to perform hereunder may be performed at any time
and from time to time by Mortgagee or any person or entity designated by
Mortgagee. Any act that is prohibited to Mortgagor hereunder is also prohibited
to all lessees of any of the Mortgaged Property. For the term of this Mortgage,
each appointment of Mortgagee as attorney-in-fact for Mortgagor under the
Mortgage is irrevocable, with power of substitution and coupled with an
interest. Subject to the applicable provisions hereof, Mortgagee has the right
to refuse to grant its consent, approval or acceptance or to indicate its
satisfaction, in its sole discretion, whenever such consent, approval,
acceptance or satisfaction is required hereunder.

SECTION 3.06.    Multisite Real Estate Transaction.    Mortgagor acknowledges
that this Mortgage is one of a number of Other Mortgages and security documents
that secure the First Lien Obligations. Mortgagor agrees that the lien of this
Mortgage shall be absolute and unconditional and shall not in any manner be
affected or impaired by any acts or omissions whatsoever of Mortgagee, and
without limiting the generality of the foregoing, the lien hereof shall not be
impaired by any acceptance by the Mortgagee of any security for or guarantees of
any of the First Lien Obligations hereby secured, or by any failure, neglect or
omission on the part of Mortgagee to realize upon or protect any First Lien
Obligation or indebtedness hereby secured or any collateral security therefor
including the Other Mortgages and other security documents. The lien hereof
shall not in any manner be impaired or affected by any release (except as to the
property released), sale, pledge, surrender, compromise, settlement, renewal,
extension, indulgence, alteration, changing, modification or disposition of any
of the First Lien Obligations secured or of any of the collateral security
therefor, including the Other Mortgages and other security documents or of any
guarantee thereof, and Mortgagee may at its discretion foreclose, exercise any
power of sale, or exercise any other remedy available to it under any or all of
the Other Mortgages and other security documents without first exercising or
enforcing any of its rights and remedies hereunder. Such exercise of Mortgagee’s
rights and remedies under any or all of the Other Mortgages and other security
documents shall not in any manner impair the indebtedness hereby secured or the
lien of this Mortgage and any exercise of the rights or remedies of Mortgagee
hereunder shall not impair the lien of any of the Other Mortgages and other
security documents or any of Mortgagee’s rights and remedies thereunder.
Mortgagor specifically consents and agrees that Mortgagee may exercise its
rights and remedies hereunder and under the Other Mortgages and other security
documents separately or concurrently and in any order that it may deem
appropriate and waives any rights of subrogation.

 

G-19



--------------------------------------------------------------------------------

SECTION 3.07.    No Oral Modification.    This Mortgage may not be changed or
terminated orally. Any agreement made by Mortgagor and Mortgagee after the date
of this Mortgage relating to this Mortgage shall be superior to the rights of
the holder of any intervening or subordinate Mortgage, lien or encumbrance.

SECTION 3.08.    Reduction of Secured Amount.    In the event the maximum
principal amount secured by this Mortgage is less than the aggregate First Lien
Obligations, then the amount secured hereby shall be reduced only by the last
and final sums that Mortgagor or any other Loan Party repays with respect to the
First Lien Obligations and shall not be reduced by any intervening repayments of
the First Lien Obligations. So long as the balance of the First Lien Obligations
exceeds the amount secured hereby, any payments of the First Lien Obligations
shall not be deemed to be applied against, or reduce, the portion of the First
Lien Obligations secured by this Mortgage.

SECTION 3.09.    Future Advances.    This Mortgage is given to secure the First
Lien Obligations under, or in respect of, the First Lien Credit Documents and
shall secure not only First Lien Obligations with respect to presently existing
indebtedness under the foregoing documents and agreements but also any and all
other First Lien Obligations which may hereafter be owing to the First Lien
Secured Parties under the First Lien Credit Documents, however incurred, whether
interest, discount or otherwise, and whether the same shall be deferred, accrued
or capitalized, including future advances and re-advances, pursuant to the First
Lien Credit Documents, whether such advances are obligatory or to be made at the
option of the First Lien Secured Parties, or otherwise, to the same extent as if
such future advances were made on the date of the execution of this Mortgage.
The Lien of this Mortgage shall be valid as to all First Lien Obligations
secured hereby, including future advances, from the time of its filing for
record in the recorder’s office of the county in which the Mortgaged Property is
located. This Mortgage is intended to and shall be valid and have priority over
all subsequent Liens and encumbrances, including statutory Liens, excepting
solely taxes and assessments levied on the real estate, to the extent of the
maximum amount secured hereby and Liens permitted pursuant to First Lien Credit
Documents related thereto. Although this Mortgage is given to secure all future
advances made by Mortgagee and/or the other First Lien Secured Parties to or for
the benefit of the Borrower, Mortgagor and/or the Mortgaged Property, whether
obligatory or optional, Mortgagor and Mortgagee hereby acknowledge and agree
that Mortgagee and the other First Lien Secured Parties are obligated by the
terms of the First Lien Credit Documents to make certain future advances,
including advances of a revolving nature, subject to the fulfillment of the
relevant conditions set forth in the First Lien Credit Documents.

 

G-20



--------------------------------------------------------------------------------

ARTICLE IV

Particular Provisions

This Mortgage is subject to the following provisions relating to the particular
laws of the state wherein the Premises are located:

SECTION 4.01.    Applicable Law; Certain Particular Provisions.    This Mortgage
shall be governed by and construed in accordance with the internal law of the
state where the Mortgaged Property is located, except that Mortgagor expressly
acknowledges that by their terms, the other First Lien Credit Documents (aside
from those Other Mortgages to be recorded outside New York) shall be governed by
the laws of the State of New York, without regard to principles of conflict of
law. Mortgagor and Mortgagee agree to submit to jurisdiction and the laying of
venue for any suit on this Mortgage in the state where the Mortgaged Property is
located. The terms and provisions set forth in Appendix A attached hereto are
hereby incorporated by reference as though fully set forth herein. In the event
of any conflict between the terms and provisions contained in the body of this
Mortgage and the terms and provisions set forth in Appendix A, the terms and
provisions set forth in Appendix A shall govern and control.

 

G-21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Mortgage has been duly executed and delivered to
Mortgagee by Mortgagor on the date of the acknowledgment attached hereto.

 

[NAME OF MORTGAGOR], a [            ] corporation,   by:      

 

    Name:     Title:

 

Attest: by:    

 

  Name:   Title:

[Corporate Seal]

 

G-22